Exhibit 10.1

 

SECOND AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

DATED AS OF DECEMBER 15, 2011

 

AMONG

 

WARREN RESOURCES, INC.,

 

BANK OF MONTREAL,
as Administrative Agent

 

U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent

 

CAPITAL ONE, N.A.,
as Documentation Agent

 

AND

 

THE LENDERS
FROM TIME TO TIME PARTY HERETO

 

BMO CAPITAL MARKETS INC and U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 DEFINITIONS

1

 

 

Section 1.1

Certain Defined Terms

1

Section 1.2

Accounting Terms and Determinations

25

Section 1.3

Other Definitional Provisions and References

25

 

 

 

ARTICLE 2 LOANS AND LETTERS OF CREDIT

26

 

 

Section 2.1

Revolving Loans and Borrowings

26

Section 2.2

Advancing Revolving Loans

26

Section 2.3

Mandatory Prepayments

27

Section 2.4

All Prepayments

28

Section 2.5

Optional Prepayments of Revolving Loans

28

Section 2.6

Termination or Reduction of Revolving Loan Commitment

28

Section 2.7

Interest, Interest Calculations and Certain Fees

29

Section 2.8

Notes

31

Section 2.9

Letters of Credit and Letter of Credit Fees

32

Section 2.10

General Provisions Regarding Payment

36

Section 2.11

Loan Account

36

Section 2.12

Maximum Interest

36

Section 2.13

Taxes

37

Section 2.14

Capital Adequacy

40

Section 2.15

Mitigation Obligations

41

Section 2.16

Borrowing Base

41

Section 2.17

Defaulting Lenders

43

 

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

45

 

 

Section 3.1

Existence and Power

45

Section 3.2

Organization and Governmental Authorization; No Contravention

46

Section 3.3

Binding Effect

46

Section 3.4

Capitalization

46

Section 3.5

Financial Information

47

Section 3.6

Litigation

47

Section 3.7

Ownership of Property

47

Section 3.8

No Default

48

Section 3.9

Labor Matters

48

Section 3.10

Regulated Entities

48

Section 3.11

Margin Regulations

48

Section 3.12

Compliance With Laws; Anti-Terrorism Laws

48

Section 3.13

Taxes

49

Section 3.14

Compliance with ERISA

49

Section 3.15

Brokers

49

Section 3.16

Environmental Compliance

49

Section 3.17

Intellectual Property

50

Section 3.18

Solvency

50

 

i

--------------------------------------------------------------------------------


 

Section 3.19

Full Disclosure

50

Section 3.20

Reserve Reports, Imbalances, Marketing and Borrowing Base Matters

50

Section 3.21

Maintenance and Development of Properties

52

 

 

 

ARTICLE 4 AFFIRMATIVE COVENANTS

52

 

 

Section 4.1

Financial Statements and Other Reports

52

Section 4.2

Payment and Performance of Obligations

56

Section 4.3

Maintenance of Existence

56

Section 4.4

Maintenance of Property; Insurance

56

Section 4.5

Compliance with Laws

57

Section 4.6

Inspection of Property, Books and Records

57

Section 4.7

Use of Proceeds

58

Section 4.8

Lenders’ Meetings

58

Section 4.9

Hazardous Materials; Remediation

58

Section 4.10

Further Assurances

59

 

 

 

ARTICLE 5 NEGATIVE COVENANTS

61

 

 

Section 5.1

Debt

61

Section 5.2

Liens

63

Section 5.3

Contingent Obligations

63

Section 5.4

Restricted Payments

64

Section 5.5

Restrictive Agreements

65

Section 5.6

Swap Contracts

65

Section 5.7

Consolidations, Mergers and Sales of Assets

66

Section 5.8

Investments

67

Section 5.9

Transactions with Affiliates

68

Section 5.10

Modification of Organizational Documents

69

Section 5.11

Fiscal Year

69

Section 5.12

Conduct of Business

69

Section 5.13

Capital Stock

69

Section 5.14

Limitation on Sale and Leaseback Transactions

69

Section 5.15

Bank Accounts

69

Section 5.16

Compliance with Anti-Terrorism Laws

70

 

 

 

ARTICLE 6 FINANCIAL COVENANTS

70

 

 

Section 6.1

Interest Coverage Ratio

70

Section 6.2

Current Ratio

70

 

 

 

ARTICLE 7 CONDITIONS

70

 

 

Section 7.1

Conditions to Closing

70

Section 7.2

Conditions to Each Loan, Support Agreement and Lender Letter of Credit

71

 

 

 

ARTICLE 8 EVENTS OF DEFAULT

72

 

 

Section 8.1

Events of Default

72

Section 8.2

Acceleration and Suspension or Termination of Revolving Loan Commitment

74

 

ii

--------------------------------------------------------------------------------


 

Section 8.3

Cash Collateral

74

Section 8.4

Default Rate of Interest and Suspension of LIBOR Rate Options

74

Section 8.5

Setoff Rights

75

Section 8.6

Application of Proceeds

75

 

 

 

ARTICLE 9 EXPENSES AND INDEMNITY

76

 

 

Section 9.1

Expenses

76

Section 9.2

Indemnity

77

Section 9.3

Exclusion from Indemnity

78

 

 

 

ARTICLE 10 ADMINISTRATIVE AGENT

78

 

 

Section 10.1

Appointment and Authorization

78

Section 10.2

Administrative Agent and Affiliates

79

Section 10.3

Action by Administrative Agent

79

Section 10.4

Consultation with Experts

79

Section 10.5

Liability of Administrative Agent

79

Section 10.6

Indemnification

80

Section 10.7

Right to Request and Act on Instructions

80

Section 10.8

Credit Decision

80

Section 10.9

Collateral Matters

81

Section 10.10

Agency for Perfection

81

Section 10.11

Notice of Default

82

Section 10.12

Successor Administrative Agent

82

Section 10.13

Disbursements of Revolving Loans; Payment and Sharing of Payment

83

Section 10.14

Right to Perform, Preserve and Protect

86

Section 10.15

Additional Titled Agents

86

Section 10.16

Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist

86

 

 

 

ARTICLE 11 MISCELLANEOUS

88

 

 

Section 11.1

Survival

88

Section 11.2

No Waivers

88

Section 11.3

Notices

88

Section 11.4

Severability

89

Section 11.5

Amendments and Waivers

89

Section 11.6

Assignments; Participations; Replacement of Lenders

90

Section 11.7

Headings

93

Section 11.8

Confidentiality

94

Section 11.9

Waiver of Consequential and Other Damages

94

Section 11.10

Marshaling; Payments Set Aside

94

Section 11.11

GOVERNING LAW; SUBMISSION TO JURISDICTION

95

Section 11.12

WAIVER OF JURY TRIAL

95

Section 11.13

Publication; Advertisement

96

Section 11.14

Counterparts; Integration

96

Section 11.15

No Strict Construction

96

Section 11.16

USA PATRIOT Act Notification

96

Section 11.17

Amendment and Restatement

97

 

iii

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEXES

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex A

 

-

 

Commitment Annex

 

 

Annex B

 

-

 

Closing Checklist

 

 

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

 

-

 

Assignment Agreement

 

 

Exhibit B

 

-

 

Compliance Certificate

 

 

Exhibit C

 

-

 

Notice of Borrowing

 

 

 

 

 

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 3.1

 

-

 

Existence, Organizational Identification Numbers, Foreign Qualification, Prior
Names

 

 

 

Schedule 3.4

 

-

 

Capitalization

 

 

 

Schedule 3.6

 

-

 

Litigation

 

 

 

Schedule 3.15

 

-

 

Brokers

 

 

 

Schedule 3.18

 

-

 

Environmental Compliance

 

 

 

Schedule 3.23

 

-

 

Reserve Reports

 

 

 

Schedule 3.24

 

-

 

Maintenance; Permits

 

 

 

Schedule 5.1

 

-

 

Debt

 

 

 

Schedule 5.2

 

-

 

Liens

 

 

 

Schedule 5.3

 

-

 

Contingent Obligations

 

 

 

Schedule 5.5

 

-

 

Restrictive Agreements

 

 

 

Schedule 5.9

 

-

 

Affiliate Transactions

 

 

 

Schedule 5.13

 

-

 

Business Description

 

 

 

 

iv

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 15, 2011 among
Warren Resources, Inc, a Maryland corporation, as Borrower, the financial
institutions or other entities from time to time parties hereto, each as a
lender (collectively, the “Lenders” and individually, a “Lender”), and Bank of
Montreal, as Administrative Agent.

 

RECITALS:

 

WHEREAS, Borrower desires that Lenders extend a revolving credit facility to
Borrower to provide funds for the purposes described herein; and

 

WHEREAS, Borrower desires to secure all of the Obligations by granting to
Administrative Agent, for the benefit of Administrative Agent and Lenders, a
first priority perfected Lien upon substantially all of its personal and real
property (subject to Permitted Liens), including without limitation all
outstanding Capital Stock of each Restricted Subsidiary; and

 

WHEREAS, subject to the limitations set forth herein, each Restricted Subsidiary
is willing to guaranty all of the Obligations, and to grant to Administrative
Agent, for the benefit of Administrative Agent and Secured Parties, a first
priority perfected Lien upon substantially all of its personal and real property
(subject to Permitted Liens);

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Lenders and Administrative Agent agree
as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.1            Certain Defined Terms.

 

The following terms have the following meanings:

 

“Acceleration Event” means the occurrence of an Event of Default (i) in respect
of which Administrative Agent has declared all or any portion of the Obligations
to be immediately due and payable pursuant to Section 8.2, (ii) pursuant to
Section 8.1(a) in respect of which Administrative Agent has suspended or
terminated the Revolving Loan Commitment pursuant to Section 8.2 and/or (iii)
pursuant to either Section 8.1(f) and/or Section 8.1(g).

 

“Additional Titled Agents” has the meaning set forth in Section 10.15.

 

“Adjusted EBITDAX” has the meaning provided in the Compliance Certificate.

 

“Administrative Agent” means Bank of Montreal in its capacity as administrative
agent for itself and for Lenders hereunder, as such capacity is established in,
and subject to the provisions of, Article 10, and the successors of Bank of
Montreal in such capacity.

 

1

--------------------------------------------------------------------------------


 

“Affected Lender” has the meaning set forth in Section 11.6(c).

 

“Affiliate” means with respect to any Person (i) any Person that directly or
indirectly controls such Person, (ii) any Person which is controlled by or is
under common control with such controlling Person and (iii) each of such
Person’s (other than, with respect to any Lender, any Lender’s) officers or
directors (or Persons functioning in substantially similar roles) and the
spouses, parents, descendants and siblings of such officers, directors or other
Persons.  As used in this definition, the term “control” of a Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise majority voting power, by contract or otherwise.

 

“Agreement” means this Second Amended and Restated Credit Agreement, as the same
may be amended, supplemented, restated or otherwise modified from time to time.

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

 

“Approved Fund” means any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

 

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset, but excluding
(i) dispositions of inventory or used, obsolete, worn-out or surplus equipment,
all in the Ordinary Course of Business, (ii) dispositions of Permitted
Investments, (iii) sales, transfers and other dispositions of accounts
receivable in connection with the compromise, settlement or collection thereof
in the Ordinary Course of Business, (iv) the lease, assignment, license,
sub-license or sub-lease of any real or personal property in the Ordinary Course
of Business to the extent the same does not materially interfere with the
business of Borrower or any Subsidiary; (v) any disposition of property or
issuance of Capital Stock by Borrower or any Domestic Subsidiary to Borrower or
any other Domestic Subsidiary; (vi) dispositions of equipment to the extent that
(a) such equipment is exchanged for credit against the purchase price of similar
replacement equipment or (b) within 180 days after such disposition the proceeds
of such disposition are applied to the purchase price of such replacement
equipment; (vii) the sale in the ordinary course of business of Hydrocarbons
produced from the Credit Parties’ Hydrocarbon Interests; (viii) a disposition
between Credit Parties; (ix) dispositions of Equity Interests in Unrestricted
Subsidiaries; (x) the creation of a Permitted Lien; (xi) the surrender or waiver
of contract rights or the disposition, settlement, release or surrender of
contract, tort or other claims of any kind; (xii) a Restricted Payment permitted
by Section 5.4; (xiii) dispositions permitted by Section 5.7(a); and (xiv) an
Investment permitted by Section 5.8.

 

2

--------------------------------------------------------------------------------


 

“Assignment Agreement” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit A_ or any other form approved by the
Administrative Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

 

“Base Rate” or “Alternative Base Rate” means, on any date and with respect to
any Base Rate Loans, a fluctuating rate of interest per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to the greatest of (a) the rate of
interest most recently determined by the Administrative Agent as its base rate
for Dollar loans, (b) the Federal Funds Rate most recently determined by the
Administrative Agent plus one-half percent (0.50%) and (c) the rate per annum
determined by the Administrative Agent to be the offered rate that appears on
the Reuters BBA Libor Rates Page LIBOR01 (or on any successor or substitute
page of such page) for deposits in Dollars for a one (1) month Interest Period
in effect on such day determined as of approximately 10:00 a.m. Central Time on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus one percent (1.00%).  The Alternate Base Rate is not
necessarily intended to be the lowest rate of interest determined by the
Administrative Agent in connection with extensions of credit.  Changes in the
rate of interest on that portion of any Loans maintained as Base Rate Loans will
take effect simultaneously with each change in the Alternate Base Rate.  The
Administrative Agent will give notice promptly to the Borrower and the Lenders
of changes in the Alternate Base Rate; provided that failure to give such notice
shall not give rise to any liability.

 

“Base Rate Loans” means Loans which accrue interest by reference to the Base
Rate, in accordance with the terms of this Agreement.

 

“Base Rate Margin” means for any day, the applicable percent per annum set forth
in the Pricing Table corresponding to the Borrowing Base Usage as of the end of
such day.

 

“Blocked Person” means any Person:  (i) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (ii) owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (iii) with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (iv) that commits,
threatens or conspires to commit or supports “terrorism” as defined in Executive
Order No. 13224; or (v) that is named a “specially designated national” or
“blocked person” on the most current list published by OFAC or other similar
list.

 

“Bond” means any completion bond, performance bond, bid bond, appeal bond,
surety bond, insurance obligation or bond or any similar bond or obligation, or
any letter of credit or guarantee functioning as or supporting any of the
foregoing bonds or obligations, incurred by Borrower or any Subsidiary in the
Ordinary Course of Business.

 

“Borrower” means Warren Resources, Inc., a Maryland corporation.

 

3

--------------------------------------------------------------------------------


 

“Borrower’s Account” means the account specified on the signature pages hereof
below Borrower’s name into which Loans shall, absent other written instructions,
be made, or such other account as Borrower may specify by notice to
Administrative Agent.

 

“Borrowing Base” means, at any time, either the amount provided for in
Section 2.16(a), or the amount determined in accordance with the provisions of
Section 2.16(b) or (c), in each case, as reduced pursuant to Section 2.16(d) or
(e) or Section 4.10(g).

 

“Borrowing Base Deficiency” means the amount by which the Revolving Loan
Outstandings exceeds the Borrowing Base.

 

“Borrowing Base Period” means the period commencing any Determination Date or
Special Determination Date and ending on the next succeeding Determination Date
or Special Determination Date.

 

“Borrowing Base Usage” means on any date the percentage, at the close of
business on such day, equivalent to the Revolving Loan Outstandings divided by
the Borrowing Base.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
New York City are authorized by Law to close and, in the case of a Business Day
which relates to a LIBOR Loan, a day on which dealings are carried on in the
London interbank eurodollar market.

 

“Capital Lease” of any Person means any lease of any property by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the LC Issuers or
Lenders, as collateral for Letter of Credit Liabilities or obligations of
Lenders to fund participations in respect of Letter of Credit Liabilities, cash
or deposit account balances or, if the Administrative Agent and each applicable
LC Issuer shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable LC Issuer.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such Cash Collateral and other credit support.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Capital
Stock representing more than 50% of the aggregate ordinary voting

 

4

--------------------------------------------------------------------------------


 

power represented by the issued and outstanding Capital Stock of Borrower; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Borrower by Persons who were neither (i) nominated by the board
of directors of Borrower, nor (ii) appointed by directors so nominated.

 

“Closing Checklist” means Annex B to this Agreement.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of,
Administrative Agent, for the benefit of Administrative Agent, Lenders and
Eligible Swap Counterparties, pursuant to the Security Documents, except for the
Excluded Property.

 

“Collateral Documents” means, collectively, the Deeds of Trust, any Guaranty,
and any Security Agreements, in each case executed pursuant to this Agreement,
and all financing statements filed in connection therewith.

 

“Commitment Annex” means Annex A to this Agreement.

 

“Commitment Expiry Date” means December 15, 2016.

 

“Commitment Letter” means the Commitment Letter dated October 27, 2011 between
Borrower, the Administrative Agent, BMO Harris Financing, Inc. and BMO Capital
Markets.

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer, appropriately completed and substantially in the form of Exhibit B
hereto.

 

“Consolidated Current Assets” means the total of the consolidated current assets
of Borrower (excluding assets of Unrestricted Subsidiaries), plus the amount
available for borrowing under the Borrowing Base; provided, however, that in
determining consolidated current assets, such determination shall not include
the account included in such consolidated current assets to the extent resulting
from (i) any non-cash gains required under SFAS 133 or under SFAS 143, or (ii) 
any non-cash stock option accrual under FAS Statement 123.

 

“Consolidated Current Liabilities” means the total of the consolidated current
liabilities of Borrower (excluding liabilities of Unrestricted Subsidiaries),
provided, however, that in determining consolidated current liabilities, such
determination shall not include the accounts included in such consolidated
current liabilities resulting from non-cash losses or charges required under
SFAS 133, under SFAS 143 or under FAS Statement 123.

 

“Consolidated Subsidiary” means at any date any Subsidiary the accounts of which
would be consolidated with those of Borrower (or any other Person, as the
context may require hereunder) in its consolidated financial statements if such
statements were prepared as of such date.

 

5

--------------------------------------------------------------------------------


 

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (i) with respect to any debt, lease,
dividend or other obligation of another Person if the purpose or intent of such
Person incurring such liability, or the effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreement relating thereto will be complied with, or that any holder
of such liability will be protected, in whole or in part, against loss with
respect thereto, (ii) with respect to any undrawn portion of any letter of
credit issued for the account of such Person or as to which such Person is
otherwise liable for the reimbursement of any drawing, (iii) under any Swap
Contract, to the extent not yet due and payable, (iv) to make take-or-pay or
similar payments if required regardless of nonperformance by any other party or
parties to an agreement; or (v) for any obligations of another Person pursuant
to any agreement to purchase, repurchase or otherwise acquire any obligation or
any property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to preserve the solvency, financial condition or
level of income of another Person.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if not a fixed and determinable amount, the maximum amount so
guaranteed or otherwise supported.

 

“Credit Exposure” means any period of time during which the Revolving Loan
Commitment is outstanding or any Loan, Reimbursement Obligation or other
Obligation remains unpaid, or any Letter of Credit or Support Agreement not
supported with Cash Collateral required by this Agreement remains outstanding;
provided, that no Credit Exposure shall be deemed to exist solely due to the
existence of contingent indemnification liability, absent the assertion of a
claim, or the known existence of a claim reasonably likely to be asserted, with
respect thereto.

 

“Credit Party” means any of Borrower and each Restricted Subsidiary of Borrower,
whether now existing or hereafter acquired or formed; and “Credit Parties” means
all such Persons, collectively.

 

“Debt” of a Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable, accrued expenses and deferred compensation and
other pension benefit and welfare expenses, in each case arising in the Ordinary
Course of Business and not overdue by more than 60 days, (iv) all Capital Leases
of such Person, (v) all non contingent obligations of such Person to reimburse
any bank or other Person in respect of amounts paid under a letter of credit,
banker’s acceptance or similar instrument, (vi) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (vii) all Debt secured by a Lien on any asset of such
Person, whether or not such Debt is otherwise Debt of such Person (other than a
Lien described in item (m) of the definition of “Permitted Encumbrances”), and
(viii) all Debt of others Guaranteed by such Person.  Without duplication of any
of the foregoing, Debt of Borrower shall include any and all Loans and Letter of
Credit Liabilities.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors,

 

6

--------------------------------------------------------------------------------


 

moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans hereunder within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
any LC Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of written
notice of such determination to the Borrower, each LC Issuer and each Lender.

 

“Defensible Title” means, with respect to the assets of Borrower or any
Restricted Subsidiary (a) the title of Borrower or such Restricted Subsidiary to
such assets is free and clear of all Liens of any kind whatsoever (except
Permitted Liens), (b) with respect to the Mortgaged Properties, the title of
Borrower or such Restricted Subsidiary as is deducible from applicable

 

7

--------------------------------------------------------------------------------


 

public records, and (c) with respect to the Mortgaged Properties, the
representations and warranties set forth in Section 3.20(a) are true and
correct.

 

“Designated Title Exceptions” has the meaning assigned to such term in
Section 3.20(a).

 

“Determination Date” has the meaning assigned to such term in Section 2.16(b).

 

“Domestic Subsidiary” means a Restricted Subsidiary organized, incorporated or
otherwise formed under the laws of the United States or any state thereof.

 

“Draw Limit” means the amount Borrower may elect to be available for Loans and
Letters of Credit hereunder, provided that the amount elected by Borrower shall
not, once so elected, be increased without the consent of Administrative Agent
in its sole discretion.

 

“EBITDAX” has the meaning provided in the Compliance Certificate.

 

“Eligible Assignee” means (i) a Non-Defaulting Lender, (ii) an Affiliate of a
Non-Defaulting Lender, (iii) an Approved Fund, and (iv) any other Person (other
than a natural person) approved by (A) Administrative Agent (such approval not
to be unreasonably withheld) and (B) unless an Event of Default has occurred and
is continuing, Borrower (such approval not to be unreasonably withheld, and
shall be deemed provided unless expressly withheld by Borrower within five
(5) Business Days of request therefor); provided that notwithstanding the
foregoing, (x) Eligible Assignee shall not include Borrower or any of Borrower’s
Affiliates or Subsidiaries and (y) no proposed assignee intending to assume all
or any portion of the Revolving Loan Commitment shall be an Eligible Assignee
unless such proposed assignee either already holds a portion of the Revolving
Loan Commitment, or has been approved as an Eligible Assignee by Administrative
Agent.

 

“Eligible Swap Counterparty” means Administrative Agent, any Affiliate of
Administrative Agent, any Lender and/or any Affiliate of any Lender that
(i) either (A) is party to a Swap Contract permitted hereunder with Borrower or
any Subsidiary on the Closing Date or (B) at any time it occupies such role or
capacity (whether or not it remains in such capacity) enters into a Swap
Contract permitted hereunder with Borrower or any Subsidiary and (ii) in the
case of a Lender or an Affiliate of a Lender (other than an Affiliate of
Administrative Agent), maintains a reporting system acceptable to Administrative
Agent with respect to Swap Contract exposure and agrees with Administrative
Agent to provide regular reporting to Administrative Agent in form and substance
reasonably satisfactory to Administrative Agent, with respect to such exposure. 
In addition thereto, any Affiliate of a Lender shall, upon Administrative
Agent’s request, execute and deliver to Administrative Agent a letter agreement
pursuant to which such Affiliate designates Administrative Agent as its agent
and agrees to share, pro rata, all expenses relating to liquidation of the
Collateral for the benefit of such Affiliate.

 

“Environmental Laws” means any and all Laws relating to the environment or the
effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, Hazardous Materials or wastes into the
environment, including ambient air, surface water, ground water or land, or
otherwise relating to the manufacture, processing,

 

8

--------------------------------------------------------------------------------


 

distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Materials or wastes or the clean up or other
remediation thereof.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Restricted Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Event of Default” has the meaning set forth in Section 8.1.

 

“Excluded Property” shall mean the Warren Drilling Rig No. 1 and such other
assets defined in the Security Documents and Collateral Documents.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder or under any other Financing
Document, (a) income or franchise Taxes imposed on (or measured by) its net
income and/or net worth, in each case, (i) by the United States of America or by
the jurisdiction under the Laws of which such recipient is organized or in which
its principal office is located, or, in the case of any Lender, in which its
applicable

 

9

--------------------------------------------------------------------------------


 

lending office is located, or (ii) as a result of a present or former connection
between a Lender and the jurisdiction imposing such Tax (other than connections
arising solely from such Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Financing Document, or sold or assigned any interest in any Loan or
Financing Document), (b) any branch profits Taxes imposed by the United States
of America or any similar Tax imposed by any other jurisdiction in which the
Borrower is located, (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 11.6(c)), any United States
withholding Tax that is imposed on amounts payable to such Foreign Lender
pursuant to the Laws in force at the time such Foreign Lender becomes a party to
this Agreement (or designates a new lending office), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 2.13(a), (d) Taxes attributable to a Lender’s failure to comply with
Section 2.13(e), and (e) Taxes imposed under FATCA.

 

“Existing Credit Facility” means that certain Amended and Restated Credit
Agreement dated November 19, 2007, among Borrower, the Lenders party hereto and
GE Business Financial Services Inc., FKA Merrill Lynch Business Financial
Services Inc., as Administrative Agent.

 

“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Facility on the Closing Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day and (ii) if no such rate is so published on such
next preceding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Administrative Agent on such day on such transactions as
determined by Administrative Agent.

 

“Financing Documents” means this Agreement, any Notes, the Security Documents,
any fee letter between Bank of Montreal and BMO Capital Markets Inc. and
Borrower relating to the transactions contemplated hereby, any subordination or
intercreditor agreement pursuant to which any Debt and/or any Liens securing
such Debt is subordinated to all or any portion of the Obligations, and all
other documents, instruments and agreements (other than any Swap Contract)
contemplated herein or thereby and heretofore executed, executed concurrently
herewith or executed at any time and from time to time hereafter, as any or all
of the same may be amended, supplemented, restated or otherwise modified from
time to time.

 

10

--------------------------------------------------------------------------------


 

“Fiscal Year” means a fiscal year of Borrower, ending on December 31 of each
calendar year.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the LC Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Restricted Subsidiary other than a Domestic
Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any LC Issuer, such Defaulting Lender’s Revolving Loan Commitment
Percentage of the outstanding Letter of Credit Liabilities with respect to
Letters of Credit issued by such LC Issuer other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof or funded by such Defaulting Lender.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep well, to purchase assets, goods, securities or services, to
take or pay, or to maintain financial statement conditions or otherwise) or (ii)
entered into for the purpose of assuring in any other manner the obligee of such
Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided that the term
Guarantee shall not include (i) endorsements for collection or deposit in the
Ordinary Course of Business or (ii) any Lien described in item (m) of the
definition of “Permitted Encumbrances”.  The term “Guarantee” used as a verb has
a corresponding meaning.

 

“Guarantor” means (i) initially, Warren Resources of California, Inc., a
California corporation, and Warren E&P, Inc., a New Mexico corporation, and (ii)
each other Restricted

 

11

--------------------------------------------------------------------------------


 

Subsidiary that hereafter executes and delivers to Administrative Agent and the
Lenders a Guaranty, in each case until such Person ceases to be a Guarantor in
accordance with the terms hereof.

 

“Hazardous Materials” means (i) any “hazardous substance” as defined in CERCLA,
(ii) any “hazardous waste” as defined by the Resource Conservation and Recovery
Act, (iii) asbestos, (iv) polychlorinated biphenyls, (v) petroleum, its
derivatives, by products and other hydrocarbons, (vi) mold and (vii) any other
pollutant, toxic, radioactive, caustic or otherwise hazardous substance
regulated under Environmental Laws.

 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

 

“Hydrocarbons” means oil, gas, casinghead gas, coalbed methane, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all products refined or separated therefrom and all other
minerals.

 

“Hydrocarbon Interests” means all of Borrower’s and the Guarantors’ rights,
titles, interests and estates in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous hydrocarbon leases, mineral fee interests,
overriding royalty and royalty interests, net profit interests and production
payment interests, including any reserved or residual interest of similar
nature, in and under the Oil and Gas Properties that are subject to Lenders
Liens.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning set forth in Section 9.2.

 

“Initial Reserve Report” means the reserve report dated September 29, 2011, as
of August 31, 2011, prepared by Williamson Petroleum Consultants, Inc., an
independent petroleum engineer, concerning the Oil and Gas Properties based on
reasonable assumptions specified by Administrative Agent and Borrower (including
discount rates and projected hydrocarbon price assumptions), a copy of which has
been delivered to each Lender.

 

“Intellectual Property” means, with respect to any Person, all patents,
trademarks, trade names, trade styles, trade dress, service marks, logos and
other business identifiers, copyrights, technology, know-how and processes,
computer hardware and software and all applications and licenses therefor, used
in or necessary for the conduct of business by such Person.

 

“Interest Coverage Ratio” has the meaning provided in the Compliance
Certificate.

 

“Interest Period” means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one (1), two (2), three (3), six (6), nine (9) or twelve (12)
months thereafter, as selected by Borrower pursuant to Section 2.7(e); provided,
that:  (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following

 

12

--------------------------------------------------------------------------------


 

Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month, in which event such Interest Period shall
end on the preceding Business Day, (ii) any Interest Period that begins on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period, and (iii) Borrower may not select any
Interest Period for a Revolving Loan which would extend beyond the Commitment
Expiry Date.

 

“Investment” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, Capital Stock or otherwise), making or
holding Debt securities, Capital Stock, capital contributions, loans, time
deposits, advances, Guarantees or otherwise.  The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect thereto.

 

“Laws” means any and all federal, state, local and foreign statutes, laws,
judicial decisions, regulations, guidances, guidelines, ordinances, rules,
judgments, orders, decrees, codes, plans, injunctions, permits, concessions,
grants, franchises, governmental agreements and governmental restrictions,
whether now or hereafter in effect.

 

“LC Issuer” means one or more banks, trust companies or other Persons in each
case expressly identified by Administrative Agent from time to time, in its sole
discretion, as an LC Issuer for purposes of issuing one or more Letters of
Credit hereunder.  Without limitation of Administrative Agent’s discretion to
identify any Person as an LC Issuer, no Person shall be designated as an LC
Issuer unless such Person maintains reporting systems acceptable to
Administrative Agent with respect to letter of credit exposure and agrees to
provide regular reporting to Administrative Agent satisfactory to it with
respect to such exposure.

 

“Lender” has the meaning specified in the introductory paragraph hereto and
included each Eligible Assignee that becomes a party hereto pursuant to Section
11.6 and the respective successors of all of the foregoing, and “Lenders” means
all of the foregoing.  In addition to the foregoing, solely for the purpose of
identifying the Persons entitled to share in payments and collections from the
Collateral as more fully set forth in this Agreement and the Security Documents,
the term “Lender” shall include Eligible Swap Counterparties.  In connection
with any such distribution of payments and collections, Administrative Agent
shall be entitled to assume that no amounts are due to any Eligible Swap
Counterparty unless such Eligible Swap Counterparty has notified Administrative
Agent of the amount of any such liability owed to it prior to such distribution.

 

“Lender Letter of Credit” means a Letter of Credit issued by an LC Issuer that
is also, at the time of issuance of such Letter of Credit, a Lender.

 

“Lender Liens” means the Liens granted in the Collateral in favor of
Administrative Agent for the ratable benefit of the Secured Parties or directly
for the benefit of any Secured Party pursuant to the Financing Documents.

 

“Letter of Credit” means a standby or documentary (trade) letter of credit
issued for the account of Borrower by an LC Issuer which expires by its terms
within one year after the date of

 

13

--------------------------------------------------------------------------------


 

issuance and in any event at least thirty (30) days prior to the Commitment
Expiry Date.  Notwithstanding the foregoing, a Letter of Credit may provide for
automatic extensions of its expiry date for one or more successive one (1) year
periods provided that the LC Issuer that issued such Letter of Credit has the
right to terminate such Letter of Credit on each such annual expiration date and
no renewal term may extend the term of the Letter of Credit to a date that is
later than the thirtieth (30th) day prior to the Commitment Expiry Date.  Each
Letter of Credit shall be either a Lender Letter of Credit or a Supported Letter
of Credit.

 

“Letter of Credit Disbursement” means, an extension of credit resulting from a
drawing under any Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Revolving Loan.

 

“Letter of Credit Liabilities” means, at any time of calculation, the sum of (i)
without duplication, the amount then available for drawing under all outstanding
Lender Letters of Credit and all Supported Letters of Credit, in each case
without regard to whether any conditions to drawing thereunder can then be met
plus (ii) without duplication, the aggregate unpaid amount of all reimbursement
obligations in respect of previous drawings made under all such Lender Letters
of Credit and Supported Letters of Credit minus (iii) the amount of Cash
Collateral deposited pursuant to Sections 2.3 or 2.9.

 

“Letter of Credit Sublimit” means an amount equal to $15,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Loan
Commitment

 

“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, a rate
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to
(i) the rate of interest which is identified and normally published by the
Reuters BBA Libor Rates Page LIBOR01 (or on any page that can reasonably be
considered a successor or substitute page) at approximately 11:00 a.m. London
Time (or as soon thereafter as practicable) two (2) Business Days prior to the
beginning of such Interest Period for Dollar deposits having a term comparable
to such Interest Period.; divided by (ii) the sum of one minus the daily average
during such Interest Period of the aggregate maximum reserve requirement
(expressed as a decimal) then imposed under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor thereto) for
“Eurocurrency Liabilities” (as defined therein).  If no such Reuters BBA Libor
Rates Page LIBOR01 (or successor or substitute page) is available or
Administrative Agent determines in good faith that the rate so reported no
longer accurately reflects the rate available to Administrative Agent in the
London Interbank Market or if such index no longer exists or if Reuters BBA
Libor Rates Page LIBOR01 (or successor or substitute page) no longer exists or
accurately reflects the rate available to Administrative Agent in the London
Interbank Market, Administrative Agent may select a replacement index or
replacement page, as the case may be.

 

“LIBOR Loans” means any Loans which accrue interest by reference to the LIBOR,
in accordance with the terms of this Agreement.

 

“LIBOR Margin” means for any day, the applicable percent per annum set forth in
the Pricing Table corresponding to the Borrowing Base Usage as of the end of
such day.

 

14

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement and the other
Financing Documents, Borrower or any Subsidiary shall be deemed to own subject
to a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, Capital Lease or other
title retention agreement relating to such asset.

 

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

 

“Loan Account” has the meaning set forth in Section 2.11.

 

“Loans” means the Revolving Loans.

 

“Long Term Indebtedness” means, at any time, all consolidated Indebtedness of
Borrower that should be classified as “funded indebtedness” or “long term
indebtedness” on Borrower’s balance sheet as of such date, in accordance with
GAAP, excluding “funded indebtedness” or “long term indebtedness” of the
Unrestricted Subsidiaries.

 

“Major Casualty Proceeds” means (i) the aggregate insurance proceeds received in
connection with one or more related events under any Property Insurance Policy
or (ii) any award or other compensation with respect to any eminent domain,
condemnation of property or similar proceedings (or any transfer or disposition
of property in lieu of condemnation).

 

“Margin Stock” has the meaning assigned thereto in Regulation U of the Federal
Reserve Board.

 

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (i) the business,
assets, properties, liabilities (actual or contingent), operations, or financial
condition of Borrower and its Subsidiaries taken as a whole, (ii) the rights and
remedies of Administrative Agent or Lenders under any Financing Document, or the
ability of any Credit Party to perform any of its obligations under any
Financing Document to which it is a party, (iii) the legality, validity or
enforceability of any Financing Document, or (iv) the existence, perfection or
priority of any security interest granted in any Financing Document or the value
of any material Collateral.

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.12(b).

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all LC Issuers with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the LC Issuers in their sole
discretion.

 

15

--------------------------------------------------------------------------------


 

“Mortgage Properties” means the Oil and Gas Properties described in one or more
duly executed, delivered and filed Mortgages evidencing a first and prior Lender
Lien in favor of Administrative Agent for the benefit of the Secured Parties and
subject only to the Permitted Liens.

 

“Mortgages” means each Deed of Trust, Mortgage, Line of Credit Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement executed
by Borrower or any Guarantor in favor of Administrative Agent, for the ratable
benefit of the Secured Parties, as it may be amended or modified and in effect
from time to time.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means, with respect to any transaction or event, an amount
equal to the cash proceeds received by any Credit Party from or in respect of
such transaction or event (including proceeds of any non-cash proceeds of such
transaction), less (i) any underwriting discounts and out-of-pocket expenses
paid to a Person that are reasonably incurred by such Credit Party in connection
therewith and (ii) in the case of an Asset Disposition, the amount of any Debt
secured by a Lien on the related asset and discharged from the proceeds of such
Asset Disposition and any taxes paid or reasonably estimated by the applicable
Credit Party to be payable by such Person in respect of such Asset Disposition
(provided, that if the actual amount of taxes paid is less than the estimated
amount, the difference shall immediately constitute Net Cash Proceeds).

 

“Net Borrowing Availability” means, as of any date of calculation, the total
amount of Revolving Loans available to be borrowed by Borrower in accordance
with the terms of this Agreement, excluding any and all outstanding Revolving
Loans on such date of calculation.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Funding Lender” has the meaning set forth in Section 10.16.

 

“Non-Recourse Debt” mean Debt of an Unrestricted Subsidiary for which no Credit
Party is liable for payment, and which is not secured by any property of any
Credit Party, other than the Capital Stock of such Unrestricted Subsidiary.

 

“Note” has the meaning set forth in Section 2.8.

 

“Notice of Borrowing” means a notice of a Responsible Officer, appropriately
completed and substantially in the form of Exhibit C hereto.

 

“Notice of LC Credit Event” means a notice from a Responsible Officer to
Administrative Agent with respect to any issuance, increase or extension of a
Letter of Credit specifying (i) the date of issuance or increase of a Letter of
Credit, (ii) the identity of LC Issuer with respect to such Letter of Credit,
(iii) the expiry date of such Letter of Credit, (iv) the proposed terms of such
Letter of Credit, including the face amount; and (v) the transactions that are
to be supported or financed with such Letter of Credit or increase thereof.

 

16

--------------------------------------------------------------------------------


 

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including post-petition interest, whether or not allowed) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.  In addition to,
but without duplication of, the foregoing, the Obligations shall include,
without limitation, all obligations, liabilities and indebtedness arising from
or in connection with (i) all Support Agreements, (ii) all Lender Letters of
Credit and (iii) all Swap Contracts entered into with any Eligible Swap
Counterparty.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Oil and Gas Properties” means all oil, gas and/or mineral leases, oil, gas or
mineral properties, mineral servitudes and/or mineral rights of any kind
(including, without limitation, mineral fee interests, lease interests, farmout
interests, overriding royalty and royalty interests, net profits interests, oil
payment interests, production payment interests and other types of mineral
interests), and all oil and gas gathering, treating, storage, processing and
handling assets.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of such Credit Party’s business, as conducted
by such Credit Party in accordance with past practices or which is customary in
the oil and gas business.

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement).

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Financing Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Participant” has the meaning set forth in Section 11.6(b).

 

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of Borrower to Administrative Agent under the
Financing Documents shall be made, or such other account as Administrative Agent
shall from time to time specify by notice to Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

17

--------------------------------------------------------------------------------


 

“Permits” has the meaning set forth in Section 3.1.

 

“Permitted Contest” means a contest maintained in good faith by appropriate
proceedings promptly instituted and diligently conducted and with respect to
which such reserve or other appropriate provision, if any, as shall be required
in conformity with GAAP shall have been made; provided that compliance with the
obligation that is the subject of such contest is effectively stayed during such
challenge.

 

“Permitted Encumbrances” means any or all of the following:

 

(a)           Liens imposed by law for taxes, assessments or other governmental
charges that are not yet due or are being contested in compliance with
Section 4.2;

 

(b)           Liens of landlords, vendors, carriers, warehousemen, mechanics,
materialmen, repairmen and other like Liens or charges imposed by law, or
otherwise, arising in the ordinary course of business for amounts not yet
delinquent (including any amounts being withheld) or securing obligations that
are not overdue by more than 90 days or are being contested in compliance with
Section 4.2;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (i) of Section 8.1;

 

(f)            easements, zoning or other restrictions, rights-of-way,
covenants, conditions, servitudes, permits, authorizations, surface and use
leases and agreements, rights, obligations and similar encumbrances on real or
personal property imposed by law or arising in the ordinary course of business
that:  (i) are of record, (ii) are apparent from a physical inspection of the
affected properties, (iii) Borrower took subject to, (iv) do not secure any
monetary obligations, (v) do not materially detract from the value of the
affected property, and (vi) do not interfere with the ordinary conduct of
business of Borrower or any Subsidiary;

 

(g)           liens in favor of co-owner working interest owners under joint
operating agreements;

 

(h)           inchoate liens arising under ERISA to secure the contingent
liabilities, if any, permitted by this Agreement;

 

(i)            deposits, encumbrances or pledges to secure payments of workers
compensation insurance and related payments, public liability, unemployment and
other insurance, old-age pensions of other social security obligations, or the
performance of bids, tenders, leases, contracts (other than contracts for the
payment of money), public or statutory obligations, surety, stay or appeal
bonds, or other similar obligations arising in the ordinary course of business;

 

18

--------------------------------------------------------------------------------


 

(j)            any Designated Title Exceptions which are incurred in the
ordinary course of business;

 

(k)           encumbrances arising out of judgments or awards in respect of
which Borrower shall in good faith be prosecuting an appeal or proceedings for
review; provided that Borrower shall have set aside on its books adequate
reserves, in accordance with GAAP, with respect to such judgment or award;

 

(l)            Liens securing Non-Recourse Debt affecting Borrower’s or any
Restricted Subsidiary’s Capital Stock in any Unrestricted Subsidiary; provided
that the term “Permitted Encumbrances” shall not include any Lien securing Debt
(other than Bonds).

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 270 days after the
date of acquisition thereof and having, at such date of acquisition, one of the
two highest credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 365 days after the date of acquisition thereof
that are issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$250,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

 

(e)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000

 

“Permitted Liens” means Liens permitted pursuant to Section 5.2.

 

“Permitted Securities” means publicly issued (or privately placed with rights to
exchange for publicly issued) subordinated unsecured notes or senior unsecured
notes issued by Borrower (including unsecured guaranties thereof by Restricted
Subsidiaries), including securities convertible into common stock, or preferred
Capital Stock issued by Borrower, in an aggregate amount (whether of principal
amount, face amount or liquidation preference amount) not in excess of
$300,000,000, which (i) by its terms (or the terms of any security into which it
is convertible or for which it is exchangeable) does not mature and is not
redeemable (whether mandatorily or otherwise) at the option of the holder
thereof nor convertible or exchangeable (other than for shares of common stock),
in each case prior to 12 months after the Commitment

 

19

--------------------------------------------------------------------------------


 

Expiry Date and (ii) in the case of such notes is not subject to covenants or
events of default (or other provisions which have the same effect as covenants
or events of default) at the time of issuance which are materially more
restrictive, taken as a whole, on Borrower than those customarily required for
publicly traded unsecured notes of the same type issued by companies of a
similar credit rating and in the same industry of Borrower, as determined in the
good faith judgment of the Board of Directors, and (iii) does not provide for
interest (in the case of notes) in excess of 11% per annum nor dividends (in the
case of preferred Capital Stock) in excess of 11% per annum.

 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

 

“Pricing Table” means the following table:

 

 

 

 

 

Revolving Loans and all other

 

 

 

 

 

 

 

Obligations

 

 

 

Tier

 

Borrowing Base

 

LIBOR

 

Base Rate

 

 

 

Level

 

Utilization

 

Margin

 

Margin

 

Commitment Fee

 

1

 

Greater than or equal to 90%

 

2.75

%

1.75

%

0.500

%

2

 

Greater than or equal to 75%, but less than 90%

 

2.50

%

1.50

%

0.500

%

3

 

Greater than or equal to 50%, but less than 75%

 

2.25

%

1.25

%

0.500

%

4

 

Greater than or equal to 25%, but less than 50%

 

2.00

%

1.00

%

0.375

%

5

 

Less than 25%

 

1.75

%

0.75

%

0.375

%

 

“Production Proceeds” has the meaning set forth in Section 4.10(f).

 

“Projected Oil and Gas Production” means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) for the term of any
Swap Contract or for a particular month, as applicable, from the interests in
Oil and Gas Properties owned by any Credit Party which are located in or
offshore of the United States to the extent then categorized as Proved Developed
Producing Reserves, as such production is projected in the most recent report
delivered pursuant to Section 4.1(i) or (j), after deducting projected
production from any properties or interests sold or under contract for sale that
had been included in such report and after adding projected production from any
properties or interests that had not been reflected in such report but that are
reflected in a separate or supplemental reports meeting the requirements of such
Section 4.1(i) or (j) and otherwise are satisfactory to Administrative Agent.

 

20

--------------------------------------------------------------------------------


 

“Pro Rata Share” means (i) with respect to a Lender’s obligation to make
Revolving Loans, to purchase interests and participations in Letters of Credit
and related Support Agreement liabilities and obligations pursuant to
Section 2.9(f), such Lender’s right to receive the unused line fee described in
Section 2.7(b), and such Lender’s obligation to share in Letter of Credit
Liabilities and to receive the related Letter of Credit fee described in
Section 2.9(b), the Revolving Loan Commitment Percentage of such Lender, (ii)
with respect to a Lender’s right to receive payments of principal and interest
with respect to Revolving Loans, such Lender’s Revolving Loan Exposure with
respect thereto and (iii) for all other purposes (including without limitation
the indemnification obligations arising under Section 10.6) with respect to any
Lender, the percentage obtained by dividing (A) the Revolving Loan Commitment
Amount of such Lender (or, in the event the Revolving Loan Commitment shall have
been terminated, such Lender’s then existing Revolving Loan Outstandings), by
(B) the Revolving Loan Commitment (or, in the event the Revolving Loan
Commitment shall have been terminated, the then existing Revolving Loan
Outstandings) of all Lenders.

 

“Proved Reserves” means Proved Reserves as defined in Definitions for Oil and
Gas Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect from time to time and “Proved Developed
Producing Reserves” means Proved Reserves, which are categorized as both
“Developed” and “Producing” in such Definitions..

 

“Reimbursement Obligations” means, at any date, the obligations of Borrower then
outstanding to reimburse (i) Administrative Agent for payments made by
Administrative Agent under a Support Agreement and/or (ii) any LC Issuer, for
payments made by such LC Issuer under a Lender Letter of Credit.

 

“Replacement Lender” has the meaning set forth in Section 11.6(c).

 

“Required Lenders” means, subject to the provisions of Section 10.13(d), at any
time Lenders holding (i) one hundred percent (100%) in the case of a
determination that the Borrowing Base is to be increased above the Borrowing
Base then in effect (including pursuant to Section 2.3(c), 2.16 or 4.10(g)),
(ii) sixty-six and two thirds percent (66 2/3%) or more in the case of a
determination that the Borrowing Base is to be the same as or less than the
Borrowing Base then in effect (including pursuant to Section 2.3(c), 2.16 or
4.10(g)) and (iii) greater than fifty percent (50%) in all instances other than
clauses (i) and (ii) above, in each case, of (A) the sum of the Revolving Loan
Commitment or (B) if the Revolving Loan Commitment has been terminated, of the
sum of the then aggregate outstanding principal balance of the Loans plus the
then aggregate amount of Letter of Credit Liabilities; provided that the
Revolving Loan Commitment Amount of, and the portion of the aggregate
outstanding principal balance of the Loans plus the then aggregate amount of
Letter of Credit Liabilities held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.

 

“Reserve Report” means the report regarding the Proved Reserves of the Credit
Parties, in form and scope reasonably acceptable to Administrative Agent,
provided pursuant to Section 4.1(i) or (j).

 

21

--------------------------------------------------------------------------------


 

“Reserve Documents” has the meaning given in Section 6.1(e).

 

“Responsible Officer” means any of the Chairman of the Board, Chief Executive
Officer, President, Chief Financial Officer, Treasurer, or any other officer of
Borrower or the Guarantor acceptable to Administrative Agent.

 

“Restricted Payment” means as to any Person (i) any dividend or other
distribution (whether in cash, Capital Stock or other property) on any equity
interest in such Person (except those payable solely in Capital Stock of the
same class), (ii) any payment by such Person on account of (A) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any Capital Stock in such Person or any claim respecting the
purchase or sale of any equity interest in such Person or (B) any option,
warrant or other right to acquire any Capital Stock in such Person, or (iii) any
optional or voluntary payment, purchase, redemption, retirement, defeasance,
surrender, cancellation, termination or acquisition of any Permitted Securities.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Revolving Loan Borrowing” means a borrowing of a Revolving Loan.

 

“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.

 

“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount”, as such amount may be adjusted from time to
time by any “Amounts Assigned” pursuant to the terms of any and all effective
Assignment Agreements to which such Lender is a party.

 

“Revolving Loan Commitment Percentage” means, as to any Lender, (i) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” and
(ii) on any date following the Closing Date, the percentage equal to the
Revolving Loan Commitment Amount of such Lender on such date divided by the
aggregate Revolving Loan Commitment Amounts of all Lenders on such date.

 

“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

 

“Revolving Loan Limit” means, at any time, the least of (i) the Revolving Loan
Commitment, (ii) the Borrowing Base or (iii) the Draw Limit.

 

“Revolving Loan Outstandings” means at any time of calculation (i) the sum of
the then existing aggregate outstanding principal amount of Revolving Loans plus
the then existing Letter of Credit Liabilities and (ii) when used with reference
to any single Lender, the sum of the then

 

22

--------------------------------------------------------------------------------


 

existing outstanding principal amount of Revolving Loans advanced by such Lender
plus the then existing Letter of Credit Liabilities for the account of such
Lender.

 

“Revolving Loans” has the meaning set forth in Section 2.1.

 

“Secured Parties” means, collectively, Administrative Agent, the Lenders, the LC
Issuer, the Eligible Swap Counterparties, each co-agent or sub-agent appointed
by Administrative Agent from time to time pursuant to Section 10.1, and the
other Persons the Obligations owing to which are or are purported to be secured
by the Collateral under the terms of the Security Documents.

 

“Security Documents” means any agreement, document or instrument executed
concurrently herewith or at any time hereafter pursuant to which one or more
Credit Parties or any other Person either (i) Guarantees payment or performance
of all or any portion of the Obligations and/or (ii) provides, as security for
all or any portion of the Obligations, a Lien on any of its assets in favor of
Administrative Agent for its own benefit and the benefit of Secured Parties, as
any or all of the same may be amended, supplemented, restated or otherwise
modified from time to time.

 

“Settlement Date” has the meaning set forth in Section 10.12(a).

 

“Settlement Service” has the meaning set forth in Section 11.6(a).

 

“Solvent” means, with respect to any Person, that such Person (i) owns and will
own assets the fair saleable value of which are (A) greater than the total
amount of its liabilities (including Contingent Obligations) and (B) greater
than the amount that will be required to pay the probable liabilities of its
then existing debts as they become absolute and matured considering all
financing alternatives and potential asset sales reasonably available to it,
(ii) has capital that is not unreasonably small in relation to its business as
presently conducted or after giving effect to any contemplated transaction and
(iii) does not intend to incur and does not believe that it will incur debts
beyond its ability to pay such debts as they become due.

 

“Special Determination” has the meaning given in Section 2.16(c).

 

“Stated Rate” has the meaning set forth in Section 2.12(b).

 

“Subsidiary” means, with respect to any Person, (i) any corporation of which an
aggregate of more than 50% of the outstanding Capital Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of more than 50% of such Capital Stock whether by proxy,
agreement, operation of Law or otherwise, and (ii) any partnership or limited
liability company in which such Person and/or one or more Subsidiaries of such
Person shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may

 

23

--------------------------------------------------------------------------------


 

exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
Borrower.

 

“Support Agreement” has the meaning set forth in Section 2.9(a).

 

“Supported Letter of Credit” means a Letter of Credit issued by an LC Issuer in
reliance on one or more Support Agreements.

 

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any taxing authority, including any interest, additions to tax or
penalties applicable thereto.

 

“Termination Date” has the meaning set forth in Section 2.3.

 

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the Laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 

“United States” means the United States of America.

 

“Unrestricted Subsidiary” means (i) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of Borrower in the manner provided below, and (ii) any Subsidiary of
an Unrestricted Subsidiary.  As of the Closing Date, Warren Energy Services, LLC
is currently an Unrestricted Subsidiary.  The Board of Directors of Borrower
may, at any time and from time to time, designate any Subsidiary (including any
newly acquired or newly formed Subsidiary, but excluding any Subsidiary that
owns or operates Oil and Gas Properties included in the Borrowing Base except to
the extent Borrower complies with clause (iii) of Section 10.9 in connection
therewith) to be an Unrestricted Subsidiary provided that (1) no Default or
Event of Default has occurred or is continuing at the time of such designation
and after giving effect to such designation, (2) immediately after such
designation, neither for Borrower nor any Guarantor has any obligation to pay
any Debt of such Subsidiary (excluding any contingent liability arising solely
by virtue of such Person’s general partnership interest so long as (A) such
Unrestricted Subsidiary’s charter documents prohibit it from incurring Debt,
(B) such Unrestricted Subsidiary has not incurred any Debt), has in any way
guaranteed any Debt of such Subsidiary, or has any assets or properties
(excluding a pledge of the Capital Stock in such Subsidiary) which are subject
to any Lien securing any Debt of such Subsidiary, and (C) notice of any such
designation is promptly given to Administrative Agent in writing.  The Board of
Directors of Borrower may, at any time and from time to time, designate any
Unrestricted Subsidiary to be a Restricted Subsidiary provided that (x) no
Default or Event of Default has occurred or is continuing at the time of such
designation and after giving effect to such designation, and (y) notice of any
such designation is promptly given to Administrative Agent in writing.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person of which all of the Capital Stock (other than, in the case of a
corporation, directors’

 

24

--------------------------------------------------------------------------------


 

qualifying shares, to the extent legally required) are directly or indirectly
owned and controlled by such Person or one or more Wholly-Owned Subsidiaries of
such Person.

 

Section 1.2            Accounting Terms and Determinations.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including without
limitation determinations made pursuant to the exhibits hereto) shall be made,
and all financial statements required to be delivered hereunder shall be
prepared on a consolidated basis in accordance with GAAP applied on a basis
consistent with the most recent audited consolidated financial statements of
Borrower and its Consolidated Subsidiaries delivered to Administrative Agent and
Lenders.  If at any time any change in GAAP would affect the computation of any
financial ratio or financial requirement set forth in any Financing Document,
and either Borrower or Required Lenders shall so request, Administrative Agent,
Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to Administrative Agent and Lenders financial statements and other
documents required under this Agreement which include a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

Section 1.3            Other Definitional Provisions and References.

 

References in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits” or
“Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided.  Any term defined
herein may be used in the singular or plural.  “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”.  Except as
otherwise specified or limited herein, references to any Person include the
successors and assigns of such Person.  References “from” or “through” any date
mean, unless otherwise specified, “from and including” or “through and
including”, respectively.  The words “assets” and “property” shall be construed
to have the same meaning and to refer to any and all tangible and intangible
asset and properties any type.  Unless otherwise specified herein, the
settlement of all payments and fundings hereunder between or among the parties
hereto shall be made in lawful money of the United States and in immediately
available funds.  Time is of the essence in Borrower’s and each other Credit
Party’s performance under this Agreement and all other Financing Documents.  All
amounts used for purposes of financial calculations required to be made herein
shall be without duplication.  References to any statute or act shall include
all related current regulations and all amendments and any successor statutes,
acts and regulations.  References to any statute or act, without additional
reference, shall be deemed to refer to federal statutes and acts of the United
States.  References to any agreement, instrument or document shall include all
schedules, exhibits, annexes and other attachments thereto.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 2
LOANS AND LETTERS OF CREDIT

 

Section 2.1            Revolving Loans and Borrowings.

 

On the terms and subject to the conditions set forth herein, each Lender
severally agrees to make Loans to Borrower from time to time as set forth herein
(each a “Revolving Loan”, and collectively, “Revolving Loans”) equal to such
Lender’s Revolving Loan Commitment Percentage of Revolving Loans requested by
Borrower hereunder, provided that after giving effect thereto, the Revolving
Loan Outstandings shall not exceed the Revolving Loan Limit.  Within the
foregoing limits, Borrower may borrow under this Section 2.1, may prepay or
repay Revolving Loans from time to time and may reborrow Revolving Loans
pursuant to this Section 2.1.

 

Section 2.2            Advancing Revolving Loans.

 

(a)           Notice of Borrowing.  Borrower shall deliver to Administrative
Agent a Notice of Borrowing with respect to each proposed Revolving Loan
Borrowing (other than Revolving Loans made pursuant to Section 2.2(b) below),
such Notice of Borrowing to be delivered no later than noon (Central time)
(i) on the day of such proposed borrowing, in the case of Base Rate Loans in an
aggregate principal amount equal to or less than $5,000,000, (ii) on the
Business Day prior to such proposed borrowing, in the case of Base Rate Loans in
an aggregate principal amount greater than $5,000,000 and (iii) on the third
(3rd) Business Day prior to such proposed borrowing, in the case of all LIBOR
Loans.  Once given, except as provided in Section 2.7(e)(ii), a Notice of
Borrowing shall be irrevocable and Borrower shall be bound thereby. Each request
for a LIBOR Loan, whether by original issuance, conversion or continuation, and
each request for Base Rate Loans, shall be in a minimum amount of $250,000 and,
if in excess of such amount, in an integral multiple of $50,000 in excess of
such amount.

 

(b)           Authority on Notice. Borrower hereby authorizes Lenders and
Administrative Agent to make Revolving Loans (other than LIBOR Loans) based on
telephonic notices made by any Person which Administrative Agent, in good faith,
believes to be acting on behalf of Borrower.  Borrower agrees to promptly
deliver to Administrative Agent a Notice of Borrowing in respect of each
Revolving Loan requested by telephone following such request.  If the Notice of
Borrowing differs in any respect from the action taken by Administrative Agent
and Lenders, the records of Administrative Agent and Lenders shall govern absent
manifest error.  Borrower further hereby authorizes Lenders and Administrative
Agent to make Revolving Loans based on electronic notices made by any Person
which Administrative Agent, in good faith, believes to be acting on behalf of
Borrower, but only after Administrative Agent shall have established procedures
acceptable to Administrative Agent for accepting electronic Notices of
Borrowing, as indicated by Administrative Agent’s written confirmation thereof.

 

(c)           Authority to Advance Revolving Loans.  Borrower and each Lender
hereby authorizes Administrative Agent to make Revolving Loans (which shall be
Base Rate Loans) on behalf of Lenders, at any time in its sole discretion, as
provided in Section 2.9(c), with respect to obligations arising under Support
Agreements and/or Lender Letters of Credit, and to pay interest, fees, expenses
and other charges payable by any Credit Party from time to time under

 

26

--------------------------------------------------------------------------------


 

this Agreement or any other Financing Document, so long as, in each case, after
giving effect to any such Revolving Loans pursuant to this Section 2.2(c), the
Revolving Loan Outstandings do not exceed the Revolving Loan Limit; provided,
that Administrative Agent shall have no obligation at any time to make any
Revolving Loan pursuant to the provisions of this Section 2.2(c). 
Administrative Agent shall have the right to make Revolving Loans pursuant to
the provisions of this Section 2.2(c) regardless of whether the conditions
precedent set forth in Section 7.2 are then satisfied, including the existence
of any Default or Event of Default either before or after giving effect to the
making of such Revolving Loans.

 

Section 2.3            Mandatory Prepayments.

 

(a)           Termination Date.  The Revolving Loan Commitment shall terminate
upon the earliest to occur of (i) the Commitment Expiry Date, (ii) any date on
which Administrative Agent or Required Lenders elect to terminate the Revolving
Loan Commitment pursuant to Section 8.2 or the Revolving Loan Commitments
automatically terminate pursuant to Section 8.2 and (iii) the date Borrower
elects to terminate the Revolving Loan Commitment pursuant to Section 2.6 (such
earliest date being the “Termination Date”).  On the Termination Date, there
shall become due, and Borrower shall pay the entire outstanding principal amount
of each Revolving Loan, together with accrued and unpaid Obligations pertaining
thereto.

 

(b)           Asset Disposition.  Upon the reduction of the Borrowing Base
pursuant to Section 2.16(d), in the event a Borrowing Base Deficiency shall
occur as a result of such reduction in the Borrowing Base, Borrower shall
immediately repay the Revolving Loans or Cash Collateralize Letter of Credit
Liabilities in the manner specified in Section 2.9(e) or cancel outstanding
Letters of Credit, or any combination of the foregoing, in an aggregate amount
at least equal to the Borrowing Base Deficiency.

 

(c)           Borrowing Base Deficiency.  If at any time, other than as set
forth in Section 2.3(b) or Section 2.3(d), a Borrowing Base Deficiency shall
occur, then upon notice from Administrative Agent of the deficiency, Borrower
shall either:

 

(i)            reduce the deficiency by making four (4) mandatory prepayments of
principal on the Revolving Loans (or Cash Collateralize Letter of Credit
Liabilities in the manner specified in Section 2.9(e) or cancel outstanding
Letters of Credit, or any combination of the foregoing), each being in the
amount of 25% of the Borrowing Base Deficiency, such installments being due and
payable on the 90th, 120th, 150th and 180th days after such notice from
Administrative Agent, or

 

(ii)           provide Administrative Agent with additional security including
deeds of trust, mortgages, chattel mortgages, security agreements, financing
statements and other security documents in form and substance reasonably
satisfactory to Administrative Agent, granting, confirming, and perfecting first
and prior liens or security interests in collateral (subject to Permitted Liens)
reasonably acceptable to Required Lenders to increase the Borrowing Base (as
determined in their reasonable discretion consistent with prudent oil and gas
banking industry lending standards at the time) to an amount that eliminates
such Borrowing Base Deficiency.

 

27

--------------------------------------------------------------------------------


 

Borrower shall within 30 days after such notice from Administrative Agent notify
Administrative Agent whether it will reduce the Borrowing Base Deficiency
pursuant to clause (i) or (ii) or a combination thereof and, if applicable, the
proposed collateral under clause (ii).  If such proposed collateral is
acceptable to Required Lenders, Borrower shall provide such security documents
within thirty (30) days after such notice by Borrower.  If Required Lenders
determine in their reasonable discretion that the giving of such proposed
collateral will not serve to eliminate the Borrowing Base Deficiency, then
Borrower shall be required to make the prepayments specified in the preceding
subsection (i) of this subsection (c).

 

(d)           Issue of Permitted Securities.  Upon the incurrence or issuance of
Permitted Securities, Borrower shall make a mandatory prepayment on the Loan in
an amount, if any, required to eliminate any Borrowing Base Deficiency resulting
from the decrease in the Borrowing Base pursuant to Section 2.16(e). 
Notwithstanding the foregoing, in the event a Default or Event of Default is in
existence on the date of the incurrence or issuance of Permitted Securities, all
proceeds from any such Permitted Securities shall be applied as a mandatory
prepayment on the Loan.

 

Section 2.4            All Prepayments.

 

Any prepayment of a LIBOR Loan on a day other than the last day of an Interest
Period therefor shall include interest on the principal amount being repaid and
shall be subject to Section 2.7(e)(iv).  All prepayments of a Loan shall be
applied first to that portion of such Loan comprised of Base Rate Loans and then
to that portion of such Loan comprised of LIBOR Loans, in direct order of
Interest Period maturities.

 

Section 2.5            Optional Prepayments of Revolving Loans.

 

Subject to the provisions Section 2.7(e)(iv), Borrower may from time to time
prepay the Revolving Loans in whole or in part; provided that any such partial
prepayment of the Revolving Loans shall be in an amount equal to $250,000 or a
higher integral multiple of $50,000; provided further that such prepayments
shall require notice to Administrative Agent not later than noon (Central time)
(i) three Business Days prior to the date of prepayment of LIBOR Loans and
(ii) on the Business Day of the prepayment of Base Rate Loans.

 

Section 2.6            Termination or Reduction of Revolving Loan Commitment.

 

Borrower may, upon notice to Administrative Agent, terminate the Revolving Loan
Commitment, or from time to time permanently reduce the Revolving Loan
Commitment or the then existing Borrowing Base; provided that (i) any such
notice shall be received by Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, and (iii) Borrower shall not terminate
or reduce the Revolving Loan Commitment or the then existing Borrowing Base if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Revolving Loan Outstandings would exceed the resulting Revolving Loan Commitment
or the then existing Borrowing Base.  Administrative Agent will promptly notify
the Lenders of any such notice of termination or reduction of the Revolving Loan
Commitment or the then existing Borrowing

 

28

--------------------------------------------------------------------------------


 

Base.  Any reduction of the Revolving Loan Commitment or the then existing
Borrowing Base shall be applied to each Lender according to its Revolving Loan
Commitment Percentage.  All fees accrued until the effective date of any
termination of the Revolving Loan Commitment or the then existing Borrowing Base
shall be paid on the effective date of such termination.

 

Section 2.7            Interest, Interest Calculations and Certain Fees.

 

(a)           Interest.  From and following the Closing Date, depending upon
Borrower’s election from time to time, subject to the terms hereof, to have
portions of the Loans accrue interest determined by reference to the Base Rate
or the LIBOR, the Loans and the other Obligations shall bear interest at the
applicable rates set forth below:

 

(i)            If a Base Rate Loan, or any other Obligation other than a LIBOR
Loan, then at the sum of the Base Rate plus the applicable Base Rate Margin.

 

(ii)           If a LIBOR Loan, then at the sum of the LIBOR plus the applicable
LIBOR Margin.

 

(b)           Unused Line Fee.  From and following the Closing Date, Borrower
shall pay Administrative Agent, for the benefit of all Lenders committed to make
Revolving Loans, in accordance with their respective Pro Rata Shares, a fee in
an amount computed on a daily basis equal to (i) the Revolving Loan Limit less
the Revolving Loan Outstandings on each day, multiplied by the applicable
percentage specified as the “Commitment Fee” in the Pricing Table corresponding
to the Borrowing Base Usage as of the end of such day.  Such fee is to be paid
quarterly in arrears on the last day of each quarter.

 

(c)           Agent’s Fees.  Borrower shall pay to Administrative Agent fees in
such amounts and at such times as set forth in that certain letter agreement
dated October 27, 2011 between Administrative Agent and Borrower, as amended
from time to time.

 

(d)           Computation of Interest and Related Fees.  Other than calculations
in respect of interest at the Base Rate (which shall be made on the actual
number of days elapsed in a 365/366-day year), all interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed.  The date of funding of a Base Rate Loan and the
first day of an Interest Period with respect to a LIBOR Loan shall be included
in the calculation of interest.  The date of payment of a Base Rate Loan and the
last day of an Interest Period with respect to a LIBOR Loan shall be excluded
from the calculation of interest.  If a Loan is repaid on the same day that it
is made, one (1) day’s interest shall be charged.  Interest on all Base Rate
Loans is payable in arrears on the last day of each calendar quarter and on the
maturity of such Loans, whether by acceleration or otherwise.  Interest on LIBOR
Loans shall be payable on the last day of the applicable Interest Period, unless
the Interest Period is greater than three (3) months, in which case interest
will be payable on the last day of each three (3) month interval.  In addition,
interest on LIBOR Loans is due on the maturity of such Loans, whether by
acceleration or otherwise.

 

29

--------------------------------------------------------------------------------


 

(e)           LIBOR Provisions.

 

(i)            LIBOR Election.  Subject to the provisions of Section 8.4,
Borrower may request that Revolving Loans permitted to be made hereunder be
LIBOR Loans, that outstanding portions of Revolving Loans be converted to LIBOR
Loans and that all or any portion of a LIBOR Loan be continued as a LIBOR Loan
upon expiration of the applicable Interest Period.  Any such request will be
made by submitting a Notice of Borrowing to Administrative Agent.  Once given,
and except as provided in clause (ii) below, a Notice of Borrowing shall be
irrevocable and Borrower shall be bound thereby.  Upon the expiration of an
Interest Period, in the absence of a new Notice of Borrowing submitted to
Administrative Agent not less than three (3) Business Days prior to the end of
such Interest Period, the LIBOR Loan then maturing shall be automatically
converted to a Base Rate Loan.  There may be no more than six (6) LIBOR Loans
outstanding at any one time.  Loans which are not requested as LIBOR Loans in
accordance with this Section 2.7(e)(i) shall be Base Rate Loans.  Administrative
Agent shall notify Lenders, by telephonic or facsimile notice, of each Notice of
Borrowing received by Administrative Agent not less than two (2) Business Days
prior to the first day of the Interest Period of the LIBOR Loan requested
thereby.

 

(ii)           Inability to Determine LIBOR.  In the event, prior to
commencement of any Interest Period relating to a LIBOR Loan, Administrative
Agent shall determine or be notified by Required Lenders that adequate and
reasonable methods do not exist for ascertaining LIBOR, Administrative Agent
shall promptly provide notice of such determination to Borrower and Lenders
(which shall be conclusive and binding on Borrower and Lenders).  In such event
(A) any request for a LIBOR Loan or for a conversion to or continuation of a
LIBOR Loan shall be automatically withdrawn and shall be deemed a request for a
Base Rate Loan, (B) each LIBOR Loan will automatically, on the last day of the
then current Interest Period relating thereto, become a Base Rate Loan and (C)
the obligations of Lenders to make LIBOR Loans shall be suspended until
Administrative Agent or Required Lenders determine that the circumstances giving
rise to such suspension no longer exist, in which event Administrative Agent
shall so notify Borrower and Lenders.

 

(iii)          Illegality.  Notwithstanding any other provisions hereof, if any
Law shall make it unlawful for any Lender to make, fund or maintain LIBOR Loans,
such Lender shall promptly give notice of such circumstances to Administrative
Agent, Borrower and the other Lenders.  In such an event, (A) the commitment of
such Lender to make LIBOR Loans, continue LIBOR Loans as LIBOR Loans or convert
Base Rate Loans to LIBOR Loans shall be immediately suspended and (B) such
Lender’s outstanding LIBOR Loans shall be converted automatically to Base Rate
Loans on the last day of the Interest Period thereof or at such earlier time as
may be required by Law.

 

(iv)          LIBOR Breakage Fee.  Upon (A) any default by Borrower in making
any borrowing of, conversion into or continuation of any LIBOR Loan following
Borrower’s delivery to Administrative Agent of any applicable Notice of
Borrowing or (B) any payment of a LIBOR Loan on any day that is not the last day
of the Interest Period applicable thereto (regardless of the source of such
prepayment and whether voluntary, by acceleration or otherwise), Borrower shall
promptly pay Administrative Agent, for the benefit of all Lenders that funded or
were prepared to fund any such LIBOR Loan, an amount equal to the amount of any
losses, expenses and liabilities (including, without limitation, any loss
(including interest paid) in connection with the re-employment of such funds)
that any Lender may sustain as a result of

 

30

--------------------------------------------------------------------------------


 

such default or such payment.  For purposes of calculating amounts payable to a
Lender under this paragraph, each Lender shall be deemed to have actually funded
its relevant LIBOR Loan through the purchase of a deposit bearing interest at
LIBOR in an amount equal to the amount of that LIBOR Loan and having a maturity
and repricing characteristics comparable to the relevant Interest Period;
provided, however, that each Lender may fund each of its LIBOR Loans in any
manner it sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection.  A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to Borrower and shall be
conclusive absent manifest error.  Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt thereof.

 

(v)           Increased Costs.  If, after the Closing Date, the adoption or
taking effect of, or any change in, any Law, or any change in the
interpretation, administration or application of any Law by any Governmental
Authority, central bank or comparable agency charged with the interpretation,
administration or application thereof, or compliance by any Lender with any
request, guideline or directive (whether or not having the force of Law) of any
such authority, central bank or comparable agency:  (A) shall impose, modify or
deem applicable any reserve (including any reserve imposed by the Board of
Governors of the Federal Reserve System, or any successor thereto, but excluding
any reserve included in the determination of the LIBOR pursuant to the
provisions of this Agreement), special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended or participated in by any Lender, or (B) shall
impose on any Lender any other condition affecting its LIBOR Loans, any of its
Notes (if any) or its obligation to make LIBOR Loans; and the result of anything
described in clauses (A) and (B) above is to increase the cost to (or to impose
a cost on) such Lender of making or maintaining any LIBOR Loan, or to reduce the
amount of any sum received or receivable by such Lender under this Agreement or
under any of its Notes (if any) with respect thereto, then within 15 days after
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to Administrative Agent),
Borrower shall promptly pay directly to such Lender such additional amount as
will compensate such Lender for such increased cost or such reduction, so long
as such amounts have accrued on or after the day which is 180 days prior to the
date on which such Lender first made demand therefore; provided that, if such
adoption, taking effect, or change is given retroactive effect, then the 180-day
period referred to above shall be extended to include the retroactive effect
thereof.  Notwithstanding anything herein to the contrary, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
law”, regardless of the date enacted, adopted or issued.

 

Section 2.8            Notes.

 

The portion of the Revolving Loans made by each Lender shall be evidenced, if so
requested by such Lender, by a promissory note executed by Borrower (a “Note”)
in an original principal amount equal to such Lender’s Pro Rata Share of the
Revolving Loan Commitment.

 

31

--------------------------------------------------------------------------------


 

Section 2.9            Letters of Credit and Letter of Credit Fees.

 

(a)           Letter of Credit.  On the terms and subject to the conditions set
forth herein, the Revolving Loan Commitment may be used by Borrower, in addition
to the making of Revolving Loans hereunder, prior to the Termination Date,
(x) by any Lender specified herein as an LC Issuer to issue or increase the
amount of, or extend the expiry date of, one or more Lender Letters of Credit or
(y) by Administrative Agent for the issuance of letters of credit, guarantees or
other agreements or arrangements (each, a “Support Agreement”) to induce an LC
Issuer, other than such a Lender, to issue or increase the amount of, or extend
the expiry date of, one or more Letters of Credit, so long as, in each case:

 

(i)            Administrative Agent shall have received a Notice of LC Credit
Event at least two (2) Business Days before the relevant date of issuance,
increase or extension; and

 

(ii)           after giving effect to such issuance, increase or extension,
(A) the aggregate Letter of Credit Liabilities does not exceed the Letter of
Credit Sublimit, and (B) the Revolving Loan Outstandings do not exceed the
Revolving Loan Limit.

 

Nothing in this Agreement shall be construed to obligate any Lender to issue,
increase the amount of or extend the expiry date of any letter of credit, which
act or acts, if any, shall be subject to agreements to be entered into from time
to time between Borrower and such Lender.  Each Lender that is an LC Issuer
hereby agrees to give Administrative Agent prompt written notice of each
issuance of a Lender Letter of Credit by such Lender and each payment made by
such Lender in respect of Lender Letters of Credit issued by such Lender.

 

(b)           Letter of Credit Fee.  Borrower shall pay to Administrative Agent,
for the benefit of Lenders, a letter of credit fee with respect to the Letter of
Credit Liabilities for each Letter of Credit, computed for each day from the
date of issuance of such Letter of Credit to the date that is the last day a
drawing is available under such Letter of Credit, at a rate per annum equal to
the LIBOR Margin then applicable to Revolving Loans.  Such fee shall be payable
in arrears on the last day of each calendar quarter prior to the Termination
Date and on such date.  In addition, Borrower agrees to pay to LC Issuer,
quarterly in arrears, on the last day of each calendar quarter, a fronting fee
in connection with any Letter of Credit equal to 0.25% per annum times the daily
maximum amount available to be drawn on such Letter of Credit.  Borrower also
agrees to pay to the LC Issuer such other usual and customary fees associated
with any transfers, amendments, drawings, negotiations or reissuances of any
Letters of Credit.

 

(c)           Reimbursement Obligations of Borrower.  If either Administrative
Agent shall make a payment to an LC Issuer pursuant to a Support Agreement, or
any Lender shall notify Administrative Agent that it has made payment in respect
of a Lender Letter of Credit, (i) Borrower shall promptly reimburse
Administrative Agent or such Lender, as applicable, for the amount of such
payment and (ii) Borrower shall be deemed to have immediately requested that
Lenders make a Revolving Loan, which shall be a Base Rate Loan, in a principal
amount equal to the amount of such payment (but solely to the extent Borrower
shall have failed to directly reimburse Administrative Agent or, with respect to
Lender Letters of Credit, the applicable LC Issuer, for the amount of such
payment).  Administrative Agent shall promptly notify Lenders of any such deemed
request and each Lender hereby agrees to make available to Administrative

 

32

--------------------------------------------------------------------------------


 

Agent not later than noon (Central time) on the Business Day following such
notification from Administrative Agent such Lender’s Pro Rata Share of such
Revolving Loan.  Each Lender hereby absolutely and unconditionally agrees to
fund such Lender’s Pro Rata Share of the Loan described in the immediately
preceding sentence, unaffected by any circumstance whatsoever, including
(without limitation) (A) the occurrence and continuance of a Default or Event of
Default, (B) the fact that, whether before or after giving effect to the making
of any such Revolving Loan, the Revolving Loan Outstandings exceed or will
exceed the Revolving Loan Limit and/or (C) the non-satisfaction of any
conditions set forth in Section 8.2.  Administrative Agent hereby agrees to
apply the gross proceeds of each Revolving Loan deemed made pursuant to this
Section 2.9(c) in satisfaction of Borrower’s reimbursement obligations arising
pursuant to this Section 2.9(c).  Borrower shall pay interest, on demand, on all
amounts so paid by Administrative Agent for each day until Borrower reimburses
Administrative Agent therefor at a rate per annum equal to the then current
interest rate applicable to Revolving Loans (which are Base Rate Loans) for such
day.

 

(d)           Reimbursement and Other Payments by Borrower.  The obligations of
Borrower to reimburse Administrative Agent and/or the applicable LC Issuer
pursuant to Section 2.9(c) shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including the following:

 

(i)            any lack of validity or enforceability of, or any amendment or
waiver of or any consent to departure from, any Letter of Credit or any related
document;

 

(ii)           the existence of any claim, set-off, defense or other right which
Borrower may have at any time against the beneficiary of any Letter of Credit,
LC Issuer (including any claim for improper payment), Administrative Agent, any
Lender or any other Person, whether in connection with any Financing Document or
any unrelated transaction, provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

 

(iii)          any statement or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever;

 

(iv)          any affiliation between LC Issuer and Administrative Agent; or

 

(v)           to the extent permitted under applicable Law, any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing;

 

provided that the foregoing shall not be construed to excuse the LC Issuer from
liability to Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by Borrower
to the extent permitted by applicable law) suffered by Borrower that are caused
by the LC Issuer’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit strictly comply with the
terms thereof.  The Parties expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the LC Issuer (as finally
determined by a court of competent jurisdiction), the LC Issuer shall be deemed
to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the

 

33

--------------------------------------------------------------------------------


 

parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
LC Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 

(e)           Deposit Obligations of Borrower.  In the event any Letters of
Credit are outstanding at the time that Borrower prepays or is required to repay
the Obligations or the Revolving Loan Commitment is terminated, Borrower shall
(i) deposit with Administrative Agent for the benefit of all Lenders cash in an
amount equal to one hundred five percent (105%) of the aggregate outstanding
Letter of Credit Liabilities to be available to Administrative Agent, for its
benefit and the benefit of issuers of Lender Letters of Credit, to reimburse
payments of drafts drawn under such Letters of Credit and pay any fees and
expenses related thereto and (ii) prepay the fee payable under
Section 2.9(b) with respect to such Letters of Credit for the full remaining
terms of such Letters of Credit.  Upon termination of any such Letter of Credit
and provided no Event of Default then exists, the unearned portion of such
prepaid fee attributable to such Letter of Credit shall be refunded to Borrower,
together with the deposit described in the preceding clause (i) attributable to
such Letter of Credit, but only to the extent not previously applied by
Administrative Agent in the manner described herein.

 

(f)            Participations in Support Agreements and Lender Letters of
Credit.

 

(i)            Concurrently with the issuance of each Supported Letter of
Credit, Administrative Agent shall be deemed to have sold and transferred to
each Lender, and each such Lender shall be deemed irrevocably and immediately to
have purchased and received from Administrative Agent, without recourse or
warranty, an undivided interest and participation in, to the extent of such
Lender’s Pro Rata Share, Administrative Agent’s Support Agreement liabilities
and obligations in respect of such Letters of Credit and Borrower’s
Reimbursement Obligations with respect thereto.

 

(ii)           Concurrently with the issuance of each Lender Letter of Credit,
the LC Issuer in respect thereof shall be deemed to have sold and transferred to
each Lender, and each such Lender shall be deemed irrevocably and immediately to
have purchased and received from such LC Issuer, without recourse or warranty,
an undivided interest and participation in, to the extent of such Lender’s Pro
Rata Share, such Lender Letter of Credit and Borrower’s Reimbursement
Obligations with respect thereto.  Any purchase obligation arising pursuant to
the immediately two preceding sentences shall be absolute and unconditional and
shall not be affected by any circumstances whatsoever.

 

(iii)          If either (A) Administrative Agent makes any payment or
disbursement under any Support Agreement and/or (B) an LC Issuer makes any
payment or disbursement under any Lender Letter of Credit, and Borrower has not
reimbursed Administrative Agent or, as applicable, the applicable LC Issuer with
respect to any Lender Letter of Credit in full for such payment or disbursement
in accordance with Section 2.9(c), or (C) any reimbursement received by
Administrative Agent or any LC Issuer from any Credit Party is or must be
returned or rescinded upon or during any bankruptcy or reorganization of any
Credit Party or otherwise,

 

34

--------------------------------------------------------------------------------


 

each Lender shall be irrevocably and unconditionally obligated to pay to
Administrative Agent, or the applicable LC Issuer, as applicable, its Pro Rata
Share of such payment or disbursement (but no such payment shall diminish the
Obligations of Borrower under Section 2.9(c)).  To the extent any such Lender
shall not have made such amount available to Administrative Agent, or the
applicable LC Issuer, as applicable, by noon (Central time) on the Business Day
on which such Lender receives notice from Administrative Agent, or the
applicable LC Issuer, as applicable, of such payment or disbursement, such
Lender agrees to pay interest on such amount to Administrative Agent, or the
applicable LC Issuer, as applicable, forthwith on demand accruing daily at the
Federal Funds Rate, for the first three (3) days following such Lender’s receipt
of such notice, and thereafter at the Base Rate plus the Base Rate Margin in
respect of Revolving Loans.  Any such Lender’s failure to make available to
Administrative Agent or the applicable LC Issuer, as applicable, its Pro Rata
Share of any such payment or disbursement shall not relieve any other Lender of
its obligation hereunder to make available such other Lender’s Pro Rata Share of
such payment, but no Lender shall be responsible for the failure of any other
Lender to make available such other Lender’s Pro Rata Share of any such payment
or disbursement.

 

(g)           Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within three Business Days following the written request of the
Administrative Agent or any LC Issuer (with a copy to the Administrative Agent)
the Borrower shall Cash Collateralize the LC Issuers’ Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
2.17(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.

 

(i)            Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the LC Issuers, and agrees to maintain,
a first priority security interest in all such Cash Collateral as security for
the Defaulting Lender’s obligation to fund participations in respect of Letter
of Credit Liabilities, to be applied pursuant to clause (ii) below.  If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent and the LC
Issuers as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

(ii)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 2.9(g) or
Section 2.17 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Liabilities (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(iii)          Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce any LC Issuer’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this
Section 2.9(g) following (x) the elimination of the

 

35

--------------------------------------------------------------------------------


 

applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and each LC Issuer that there exists excess Cash Collateral; provided
that, subject to Section 2.17 the Person providing Cash Collateral and each LC
Issuer may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.

 

Section 2.10         General Provisions Regarding Payment.

 

All payments to be made by Borrower under any Financing Document, including
payments of principal and interest made hereunder and pursuant to any other
Financing Document, and all fees, expenses, indemnities and reimbursements,
shall be made without set off, deduction or counterclaim.  If any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension thereto). 
Any payments received in the Payment Account before noon (Central time) on any
date shall be deemed received by Administrative Agent on such date, and any
payments received in the Payment Account after noon (Central time) on any date
shall be deemed received by Administrative Agent on the next succeeding Business
Day.

 

Section 2.11         Loan Account.

 

Administrative Agent shall maintain a loan account (the “Loan Account”) on its
books to record Loans and other extensions of credit made by Lenders hereunder
or under any other Financing Document, and all payments thereon made by
Borrower.  All entries in the Loan Account shall be made in accordance with
Administrative Agent’s customary accounting practices as in effect from time to
time.  The balance in the Loan Account, as recorded on Administrative Agent’s
most recent printout or other written statement delivered to Borrower, shall be
conclusive and binding evidence of the amounts due and owing to Administrative
Agent by Borrower absent clear and convincing evidence to the contrary; provided
that any failure to so record or any error in so recording shall not limit or
otherwise affect Borrower’s duty to pay all amounts owing hereunder or under any
other Financing Document.  Unless Borrower notifies Administrative Agent of any
objection to any such printout or statement (specifically describing the basis
for such objection) within thirty (30) days after the date of receipt thereof,
it shall be deemed final, binding and conclusive upon Borrower in all respects
as to all matters reflected therein.

 

Section 2.12         Maximum Interest.

 

(a)           Applicable Limit.  In no event shall the interest charged with
respect to the Notes (if any) or any other obligations of Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of New York or of any other applicable jurisdiction.

 

36

--------------------------------------------------------------------------------


 

(b)           Maximum Lawful Rate.  Notwithstanding anything to the contrary
herein or elsewhere, if at any time the rate of interest payable hereunder or
under any Note or other Financing Document (the “Stated Rate”) would exceed the
highest rate of interest permitted under any applicable Law to be charged (the
“Maximum Lawful Rate”), then for so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest payable shall be equal to the Maximum Lawful
Rate; provided, that if at any time thereafter the Stated Rate is less than the
Maximum Lawful Rate, Borrower shall, to the extent permitted by Law, continue to
pay interest at the Maximum Lawful Rate until such time as the total interest
received is equal to the total interest which would have been received had the
Stated Rate been (but for the operation of this provision) the interest rate
payable.  Thereafter, the interest rate payable shall be the Stated Rate unless
and until the Stated Rate again would exceed the Maximum Lawful Rate, in which
event this provision shall again apply.

 

(c)           Application of Excess Interest.  In no event shall the total
interest received by any Lender exceed the amount which it could lawfully have
received had the interest been calculated for the full term hereof at the
Maximum Lawful Rate. If, notwithstanding the prior sentence, any Lender has
received interest hereunder in excess of the Maximum Lawful Rate, such excess
amount shall be applied to the reduction of the principal balance of the Loans
or to other amounts (other than interest) payable hereunder, and if no such
principal or other amounts are then outstanding, such excess or part thereof
remaining shall be paid to Borrower.  In computing interest payable with
reference to the Maximum Lawful Rate applicable to any Lender, such interest
shall be calculated at a daily rate equal to the Maximum Lawful Rate divided by
the number of days in the year in which such calculation is made.

 

Section 2.13         Taxes.

 

(a)           Gross Up for Taxes.  All payments of principal and interest on the
Loans and all other amounts payable hereunder shall be made free and clear of
and without deduction for any Taxes, except as provided in the following
sentence.  If any withholding or deduction from any payment to be made by
Borrower hereunder is required in respect of any Taxes pursuant to any
applicable Law, then Borrower will (i) withhold or make such deductions as are
required by such Law and pay directly to the relevant authority the full amount
required to be so withheld or deducted, (ii) promptly forward to Administrative
Agent an official receipt or other documentation reasonably satisfactory to
Administrative Agent evidencing such payment to such authority, and (iii) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, pay to Administrative Agent for the account of Administrative
Agent and Lenders such additional amount or amounts as is necessary to ensure
that the net amount actually received by Administrative Agent and each Lender
will equal the full amount Administrative Agent and such Lender would have
received had no such withholding or deduction been required.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.

 

(c)           Indemnification by the Borrower.  Without limiting the provisions
of subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify
the Administrative Agent, each

 

37

--------------------------------------------------------------------------------


 

Lender and the LC Issuer, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
the Borrower or paid by the Administrative Agent, such Lender or the LC Issuer,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant taxing
authority.  A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or the LC Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the LC Issuer, shall be conclusive absent manifest error.

 

(d)           Evidence of Payments.  After any payment of Indemnified Taxes or
Other Taxes by the Borrower to a taxing authority as provided in this
Section 2.13, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such taxing authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)           Status of Lenders.

 

(i)            Each Lender shall deliver to the Borrower and to the
Administrative Agent, when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
that are reasonably requested by the Borrower or the Administrative Agent as
will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other
Financing Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower as the case may be, pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding Tax
purposes in the applicable jurisdictions; provided that the delivery of any
documentation described in this Section 2.13(e)(i) shall not be required if in
the Lender’s reasonable judgment the completion, execution or delivery of such
documentation would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)           Without limiting the generality of the foregoing,

 

A.            any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the recipient) on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent) executed originals of
Internal Revenue Service Form W-9 certifying that such Lender is exempt from
United States federal backup withholding tax; and

 

38

--------------------------------------------------------------------------------


 

B.            each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding Tax with
respect to payments hereunder or under any other Financing Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(1)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income Tax treaty to which the United
States is a party,

 

(2)           executed originals of Internal Revenue Service Form W-8ECI,

 

(3)           executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation, or

 

(4)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower or either Parent within the meaning of Section 881(c)(3)(B) of
the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue
Service Form W-8BEN.

 

(iii)          If a payment made to a Lender under any Financing Document would
be subject to United States federal withholding Tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower or
Administrative Agent as may be necessary for Borrower and Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (iii), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

(iv)          Each Lender agrees that if any form of certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(f)            Refunds.  If Administrative Agent or a Lender determines, in its
sole discretion, that it has received a refund of any Taxes as to which it has
been indemnified by Borrower or with respect to which Borrower has paid
additional amounts pursuant to this Section 2.13, it shall

 

39

--------------------------------------------------------------------------------


 

pay over such refund to Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by Borrower under this Section 2.13 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses of Administrative Agent or such Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided, that Borrower, upon the request of Administrative Agent or
such Lender, agrees to repay the amount paid over to Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent or such Lender in the event Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (f), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
Section shall not be construed to require Administrative Agent or any Lender to
make available its tax returns (or any other information relating to its taxes
which it deems confidential) to Borrower or any other Person.

 

Section 2.14         Capital Adequacy.

 

If any Lender shall reasonably determine that the adoption or taking effect of,
or any change in, any applicable Law regarding capital adequacy, in each
instance, after the Closing Date, or any change after the Closing Date in the
interpretation, administration or application thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation,
administration or application thereof, or the compliance by any Lender or any
Person controlling such Lender with any request, guideline or directive
regarding capital adequacy (whether or not having the force of Law) of any such
Governmental Authority, central bank or comparable agency adopted or otherwise
taking effect after the Closing Date, has or would have the effect of reducing
the rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder or under any Support
Agreement or Lender Letter of Credit to a level below that which such Lender or
such controlling Person could have achieved but for such adoption, taking
effect, change, interpretation, administration, application or compliance
(taking into consideration such Lender’s or such controlling Person’s policies
with respect to capital adequacy) then from time to time, within 15 days after
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to Administrative Agent),
Borrower shall promptly pay to such Lender such additional amount as will
compensate such Lender or such controlling Person for such reduction, so long as
such amounts have accrued on or after the day which is 180 days prior to the
date on which such Lender first made demand therefor; provided that, if such
adoption, taking effect or change is given retroactive effect, then the 180-day
period referred to above shall be extended to include the retroactive effect
thereof.  Notwithstanding anything herein to the contrary, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III,

 

40

--------------------------------------------------------------------------------


 

shall in each case be deemed to be a “change in law”, regardless of the date
enacted, adopted or issued.

 

Section 2.15         Mitigation Obligations.

 

If any Lender requests compensation under either Section 2.7(e)(v) or
Section 2.14, or requires Borrower to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.13, then, upon the written request of Borrower, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder
(subject to the provisions of Section 11.6) to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or materially reduce amounts payable pursuant to
any such Section, as the case may be, in the future, (ii) would not subject such
Lender to any unreimbursed cost or expense and (iii) would not otherwise be
disadvantageous to such Lender (as determined in its sole discretion).  Without
limitation of the provisions of Section 9.1, Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

Section 2.16         Borrowing Base.

 

(a)           Initial Borrowing Base.  The Borrowing Base shall be $130,000,000
during the period from the Closing Date until the first Determination Date under
Section 2.16(b) unless the Borrowing Base is otherwise subject to a Special
Determination under Section 2.16(c).

 

(b)           Scheduled Determinations of Borrowing Base.  Prior to March 1 and
September 1 of each year, beginning March 1, 2012, Borrower shall furnish to
Administrative Agent all information, reports and data requested by
Administrative Agent concerning Credit Parties’ businesses and properties
(including their Oil and Gas Properties and the reserves and production relating
thereto), together with, as applicable, the most recent Reserve Report delivered
pursuant to Section 4.1(i) or (j).  Within 30 days, or as soon thereafter as is
reasonably practical, the Borrowing Base shall be redetermined as provided
herein.  Promptly after receiving such information, reports and data,
Administrative Agent shall determine and deliver to each Lender the proposed
Borrowing Base for the next Borrowing Base Period.  Promptly after Lenders
receipt thereof each Lender shall notify Administrative Agent whether or not it
agrees with such proposed Borrowing Base. If Required Lenders have not approved
the proposed Borrowing Base, Administrative Agent shall poll Lenders to
ascertain the highest Borrowing Base acceptable to Required Lenders which amount
shall then become the Borrowing Base.  Administrative Agent shall by notice to
Borrower designate such amount as the new Borrowing Base available to Borrower
hereunder, which designation shall take effect on the date such notice is sent
(herein called a “Determination Date”) and shall remain in effect until the next
Determination Date.  The Borrowing Base shall be determined based upon the loan
collateral value which Administrative Agent and Required Lenders in their
discretion assign to the discounted net present value of the various Oil and Gas
Properties included in the Collateral at the time of determination and based
upon such other credit factors (including without limitation the assets,
liabilities, cash flow, hedged and unhedged exposure to price, foreign exchange
rate, and interest rate changes, business, properties, prospects, management and
ownership of Credit Parties and their Affiliates) as they in their reasonable
discretion deem appropriate.  IT IS

 

41

--------------------------------------------------------------------------------


 

EXPRESSLY UNDERSTOOD THAT LENDERS AND ADMINISTRATIVE AGENT HAVE NO OBLIGATION TO
AGREE UPON OR DESIGNATE THE BORROWING BASE AT ANY PARTICULAR AMOUNT, WHETHER IN
RELATION TO THE REVOLVING LOAN COMMITMENT OR OTHERWISE, AND THAT LENDERS’
COMMITMENTS TO ADVANCE FUNDS HEREUNDER IS DETERMINED BY REFERENCE TO THE
BORROWING BASE FROM TIME TO TIME IN EFFECT, WHICH BORROWING BASE SHALL BE USED
FOR CALCULATING FEES UNDER SECTION 2.7 AND, TO THE EXTENT PERMITTED BY LAW AND
REGULATORY AUTHORITIES, FOR THE PURPOSES OF CAPITAL ADEQUACY DETERMINATION AND
REIMBURSEMENTS UNDER SECTION 2.14.  If Borrower does not furnish all such
information, reports and data by the date specified in the first sentence of
this Section 2.16(b), Administrative Agent and Required Lenders may nonetheless
determine the Borrowing Base as provided above in this Section 2.16(b) without
such information, but based upon such information or assumptions as they may
elect (and may determine the Borrowing Base from time to time thereafter based
upon such information and assumptions) until Borrower so furnishes all such
information, reports and data, whereupon Administrative Agent and Required
Lenders shall determine the Borrowing Base using the procedure outlined above
utilizing such information, reports and data furnished by Borrower.

 

(c)           Special Determinations of Borrowing Base.  In addition to the
determinations of the Borrowing Base pursuant to Sections 2.16 (b), Borrower and
Administrative Agent (or  Administrative Agent at the request of Required
Lenders) may each request additional determinations (“Special Determination”) of
the Borrowing Base from time to time; provided, that Borrower may request no
more than one (1) Special Determination between each scheduled Borrowing Base
determination and Administrative Agent (or Administrative Agent at the request
of Required Lenders) may request no more than one (1) Special Determination
between each scheduled Borrowing Base determination.  In the event
Administrative Agent (or Administrative Agent at the request of Required
Lenders) requests a Special Determination, Administrative Agent shall promptly
deliver notice of such request to Borrower and Borrower shall, within twenty
(20) calendar days following the date of such request, deliver  to Lenders a
Reserve Report prepared by petroleum engineers who are employees of Borrower as
of the last day of the calendar month preceding the date of such request and
such other information which Administrative Agent shall have reasonably
requested.  In the event Borrower requests a Special Determination, Borrower
shall deliver written notice of such request to Administrative Agent which shall
include (i) a Reserve Report prepared as of a date not more than thirty (30)
days prior to the date of such request (or, in the case of a request made on the
31st day of any calendar month, thirty-one (31) days), (ii) the amount of the
Borrowing Base requested by Borrower and to become effective on the
Determination Date applicable to such Special Determination and (iii) such other
information which Administrative Agent shall have reasonably requested.  Upon
receipt of such Reserve Report and other information, Administrative Agent and
Required Lenders shall determine the Borrowing Base in accordance with the
procedure set forth in Section 2.16(b), which Borrowing Base shall become
effective on the Determination Date.

 

(d)           Disposition of Oil and Gas Property.  If any Credit Party intends
to sell or otherwise dispose of any Oil and Gas Property or any interest therein
that was included in the determination of the Borrowing Base then in effect
(other than a disposition of the type identified as item (vii) or (viii) of the
definition of Asset Disposition), Borrower shall give Administrative

 

42

--------------------------------------------------------------------------------


 

Agent prompt notice thereof.  In the event that the Borrowing Base value of all
Oil and Gas Properties or interest therein (as determined by Administrative
Agent), subject to an Asset Disposition since the beginning of the then current
Borrowing Base Period exceeds five percent (5%) of the Borrowing Base in effect
at the beginning of the then current Borrowing Base Period, then within one
(1) Business Day of the consummation of such sale or disposition, the Borrowing
Base shall be reduced by the Borrowing Base value (as determined by
Administrative Agent) of such Oil and Gas Properties.

 

(e)           Permitted Securities.  In addition to each of the determinations
of the Borrowing Base set forth in this Agreement, to the extent from time to
time any Permitted Securities are outstanding, the Borrowing Base otherwise
determined pursuant to the terms of this Section 2.16 shall be reduced by twenty
five percent (25%) of the amount (whether of principal amount, face amount or
liquidation preference amount) of such Permitted Securities.

 

Section 2.17         Defaulting Lenders.

 

(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.

 

(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.5 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any LC Issuer hereunder; third, to Cash
Collateralize the LC Issuers’ Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.9(g); fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the LC Issuers’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.9(g); sixth,
to the payment of any amounts owing to the Lenders or the LC Issuers as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
LC Issuers against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under

 

43

--------------------------------------------------------------------------------


 

this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or Letter of Credit Disbursements
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 7.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of, and Letter of Credit
Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or Letter of Credit Disbursements
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in Letter of Credit Liabilities are held by the Lenders
pro rata in accordance with the Revolving Loan Commitment Amounts without giving
effect to Section 2.17(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees. (A) No Defaulting Lender shall be entitled to
receive any commitment fee pursuant to Section 2.7(b) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(B)           Each Defaulting Lender shall be entitled to receive letter of
credit fees pursuant to Section 2.9(b) for any period during which that Lender
is a Defaulting Lender only to the extent allocable to its Revolving Loan
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.9(g).

 

(C)           With respect to any commitment fee or letter of credit fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Liabilities that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each LC Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such LC  Issuer’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.

 

(iv)          Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in Letter of Credit
Liabilities shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Revolving Loan Commitment Percentage (calculated without
regard to such Defaulting Lender’s Revolving Loan Commitment Amount) but only to
the extent that (x) the conditions set forth in Section 7.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Revolving Loan
Outstandings of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Loan Commitment Amount.  No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a

 

44

--------------------------------------------------------------------------------


 

Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)           Cash Collateral.  If the reallocation described in clause
(iv) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
Cash Collateralize the LC Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.9(g).

 

(b)           Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and each LC Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Revolving Loan Commitment Amounts (without
giving effect to Section 2.17(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

(c)           New Letters of Credit.  So long as any Lender is a Defaulting
Lender, no LC Issuer shall be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

To induce Administrative Agent and Lenders to enter into this Agreement and to
make the Loans and other credit accommodations contemplated hereby, Borrower
hereby represents and warrants to Administrative Agent and each Lender that:

 

Section 3.1            Existence and Power.

 

Each Credit Party (i) is an entity as specified on Schedule 3.1, (ii) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction specified on Schedule 3.1, and (iii) has the same legal name as it
appears in such Credit Party’s Organizational Documents and an organizational
identification number (if any), in each case as specified on Schedule 3.1
(except, in each case, (i) as to those Persons becoming a Credit Party after the
Closing Date, as notified to Administrative Agent and (ii) for such changes
occurring after the Closing Date resulting from transactions permitted by
Section 5.7(a)).  Each Credit Party has all powers and all governmental
licenses, authorizations, registrations, permits, consents and approvals
required under all applicable Laws and required in order to carry on its
business as now conducted (collectively, “Permits”), except where the failure to
have such Permits could

 

45

--------------------------------------------------------------------------------


 

not reasonably be expected to have a Material Adverse Effect.  Each Credit Party
is qualified to do business as a foreign entity in each jurisdiction in which it
is required to be so qualified, which jurisdictions as of the Closing Date are
specified on Schedule 3.1, except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect.  Except as set forth
on Schedule 3.1 (or, as to those Persons becoming a Credit Party after the
Closing Date, as notified to Administrative Agent), no Credit Party has had,
over the five (5) year period preceding the Closing Date, any name other than
its current name or was incorporated or organized under the laws of any
jurisdiction other than its current jurisdiction of incorporation or
organization.

 

Section 3.2            Organization and Governmental Authorization; No
Contravention.

 

The execution, delivery and performance by each Credit Party of the Financing
Documents to which it is a party are within its powers, have been duly
authorized by all necessary action pursuant to its Organizational Documents,
require no further action by or in respect of, or filing with, any Governmental
Authority (except the filing of the Mortgages and financing statements) and do
not violate, conflict with or cause a breach or a default under (i) any Law or
any of the Organizational Documents of any Credit Party or (ii) any agreement or
instrument binding upon it, except for such violations, conflicts, breaches or
defaults as could not, with respect to this clause (ii) reasonably be expected
to have a Material Adverse Effect.

 

Section 3.3            Binding Effect.

 

Each of the Financing Documents to which any Credit Party is a party constitutes
a valid and binding agreement or instrument of such Credit Party, enforceable
against such Credit Party in accordance with its respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

 

Section 3.4            Capitalization.

 

The authorized Capital Stock of each of the Credit Parties as of the Closing
Date is as set forth on Schedule 3.4.  All issued and outstanding Capital Stock
of each of the Credit Parties are duly authorized and validly issued, fully
paid, non-assessable, free and clear of all Liens other than those in favor of
Administrative Agent for the benefit of Administrative Agent and Lenders, and
such Capital Stock were issued in compliance with all applicable Laws.  The
identity of the holders of the Capital Stock of each of the Credit Parties
(other than Borrower) and the percentage of their fully diluted ownership of the
Capital Stock of each of the Credit Parties (other than Borrower) as of the
Closing Date is set forth on Schedule 3.4.  No shares of the Capital Stock of
any Credit Party (other than Borrower), other than those described above, are
issued and outstanding as of the Closing Date.  Except as set forth on Schedule
3.4, as of the Closing Date there are no preemptive or other outstanding rights,
options, warrants, conversion rights or similar agreements or understandings for
the purchase or acquisition from any Credit Party of any Capital Stock of any
such entity.

 

46

--------------------------------------------------------------------------------


 

Section 3.5            Financial Information.

 

(a)           Audited Statements.  The consolidated balance sheet of Borrower
and its Consolidated Subsidiaries as of December 31, 2010, and the related
consolidated statements of operations, stockholders’ equity (or comparable
calculation, if such Person is not a corporation) and cash flows for the fiscal
year then ended, reported on by Grant Thornton LLP, copies of which have been
delivered to Administrative Agent, fairly present in all material respects, in
conformity with GAAP, the consolidated financial position of Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations, changes in stockholders’ equity (or comparable calculation) and cash
flows for such period.

 

(b)           Unaudited Statements. The unaudited consolidated balance sheet of
Borrower and its Consolidated Subsidiaries as of September 30, 2011 and the
related unaudited consolidated  statements of operations and cash flows for the
nine (9) months then ended, copies of which have been delivered to
Administrative Agent, fairly present in all material respects, in conformity
with GAAP applied on a basis consistent with the financial statements referred
to in Section 3.5(a), the consolidated financial position of Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for the nine (9) months then ended (subject to normal
year-end adjustments and the absence of footnote disclosures).

 

(c)           No Material Adverse Change.  As of the date hereof, since
September 30, 2011, there has been no material adverse change in the business,
assets, operations or condition, financial or otherwise, of Borrower and its
Restricted Subsidiaries, taken as a whole.  As of the date of delivery of each
financial statement required by Section 4.1(b) (the “Current Financial
Statement”), since the delivery of the financial statements immediately
preceding the Current Financial Statement, there has been no material adverse
change in the business, assets, operations or condition, financial or otherwise,
of Borrower and its Restricted Subsidiaries, taken as a whole.

 

Section 3.6            Litigation.

 

Except as set forth on Schedule 3.6, there is no Litigation pending or to the
knowledge of Borrower threatened against or affecting Borrower or any of it
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
decision and that, if adversely decided, could reasonably be expected to have a
Material Adverse Effect or (ii) which in any manner draws into question the
validity of any of the Financing Documents.

 

Section 3.7            Ownership of Property.

 

Each Credit Party is the lawful owner of, has Defensible Title to and is in
lawful possession of, or has valid leasehold interests in, all material
properties and other assets (real or personal, tangible, intangible or mixed)
purported or reported to be owned or leased (as the case may be) by such Person,
except as may have been disposed of in the Ordinary Course of Business or
otherwise in compliance with the terms hereof.

 

47

--------------------------------------------------------------------------------


 

Section 3.8            No Default.

 

No Default or Event of Default has occurred and is continuing.  No Credit Party
is in breach or default under or with respect to any contract, agreement, lease
or other instrument to which it is a party or by which its property is bound or
affected, which breach or default could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.9            Labor Matters.

 

As of the Closing Date, there are no strikes or other labor disputes pending or,
to Borrower’s knowledge, threatened against any Credit Party.  Hours worked and
payments made to the employees of the Credit Parties have not been in violation
of the Fair Labor Standards Act or any other applicable Law dealing with such
matters.  All payments due from the Credit Parties, or for which any claim may
be made against any of them, on account of wages and employee and retiree health
and welfare insurance and other benefits have been paid or accrued as a
liability on their books, as the case may be.  The consummation of the
transactions contemplated by the Financing Documents and the other Financing
Documents will not give rise to a right of termination or right of renegotiation
on the part of any union under any collective bargaining agreement to which it
is a party or by which it is bound.

 

Section 3.10         Regulated Entities.

 

No Credit Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” all within
the meaning of the Investment Company Act of 1940.

 

Section 3.11         Margin Regulations.

 

None of the proceeds from the Loans have been or will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any indebtedness which was originally incurred
to purchase or carry any Margin Stock or for any other purpose which might cause
any of the Loans to be considered a “purpose credit” within the meaning of
Regulation T, U or X of the Federal Reserve Board.

 

Section 3.12         Compliance With Laws; Anti-Terrorism Laws.

 

(a)           Laws Generally.  Each Credit Party is in compliance with the
requirements of all applicable Laws, except for such Laws the noncompliance with
which could not reasonably be expected to have a Material Adverse Effect.

 

(b)           Anti-Terrorism Laws.  None of the Credit Parties and, to the
knowledge of the Credit Parties, none of their Affiliates (i) is in violation of
any Anti-Terrorism Law, (ii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law, (iii) is a Blocked Person, or is controlled by a Blocked Person, (iv) is
acting or will act for or on behalf of a Blocked Person, (v) is associated with,
or will become associated with, a Blocked Person or (vi) is providing, or will
provide, material, financial or technical support or other services to or in
support of acts of terrorism of a Blocked Person.  No Credit Party nor, to the

 

48

--------------------------------------------------------------------------------


 

knowledge of any Credit Party, any of its Affiliates or agents acting or
benefiting in any capacity in connection with the transactions contemplated by
this Agreement, (A) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (B) deals in, or otherwise engages in any transaction relating to,
any property or interest in property blocked pursuant to Executive Order
No. 13224, any similar executive order or other Anti-Terrorism Law.

 

Section 3.13         Taxes.

 

Except subject to a Permitted Contest or where the failure to do so could not
reasonably be expected to have a Material Adverse Effect:  (i) all Federal,
state and local tax returns, reports and statements required to be filed by or
on behalf of each Credit Party have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such returns, reports and statements
are required to be filed and, all Taxes (including real property Taxes) and
other charges shown to be due and payable in respect thereof have been timely
paid prior to the date on which any fine, penalty, interest, late charge or loss
may be added thereto for nonpayment thereof; (ii) all state and local sales and
use Taxes required to be paid by each Credit Party have been paid; and (iii) all
Federal and state returns have been filed by each Credit Party for all periods
for which returns were due with respect to employee income tax withholding,
social security and unemployment taxes, and the amounts shown thereon to be due
and payable have been paid in full or adequate provisions therefor have been
made.

 

Section 3.14         Compliance with ERISA.

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.  The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $100,000 the
fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $100,000 the fair market value of
the assets of all such underfunded Plans.

 

Section 3.15         Brokers.

 

Except as set forth on Schedule 3.15, and except for fees payable to
Administrative Agent and/or Lenders, no broker, finder or other intermediary has
brought about the obtaining, making or closing of the transactions contemplated
by the Financing Documents, and no Credit Party has or will have any obligation
to any Person in respect of any finder’s or brokerage fees in connection
herewith or therewith.

 

Section 3.16         Environmental Compliance.

 

Except as set forth in Schedule 3.16, and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse

 

49

--------------------------------------------------------------------------------


 

Effect, neither Borrower nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

Section 3.17         Intellectual Property.

 

Each Credit Party owns, is licensed to use or otherwise has the right to use,
all Intellectual Property that is material to the condition (financial or
other), business or operations of such Credit Party.  To Borrower’s knowledge,
each Credit Party conducts its business without infringement or claim of
infringement of any Intellectual Property rights of others and there is no
infringement or claim of infringement by others of any Intellectual Property
rights of any Credit Party, which infringement or claim of infringement could
reasonably be expected to have a Material Adverse Effect.

 

Section 3.18         Solvency.

 

Borrower and each additional Credit Party is Solvent.

 

Section 3.19         Full Disclosure.

 

None of the written information (financial or otherwise) furnished by or on
behalf of any Credit Party to Administrative Agent or any Lender in connection
with the consummation of the transactions contemplated by the Financing
Documents (excluding projections, estimates, and engineering reports), contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements contained herein or therein not misleading on
the date such information is dated or certified in light of the circumstances
under which such statements were made.  To the best knowledge of Borrower, the
engineering reports delivered to Administrative Agent and/or the Lenders in
connection with this Agreement do not contain any material inaccuracies and/or
omissions.  The said engineering reports, however, are based upon professional
opinions, estimates and projections and Borrower does not warrant that such
opinions, estimates and projections will ultimately prove to have been
accurate.  All other financial projections delivered to Administrative Agent and
Lenders have been prepared on the basis of the assumptions stated therein.  Such
projections represent as of such time Borrower’s best estimate of Borrower’s
future financial performance and such assumptions were as of such time believed
by Borrower to be fair and reasonable in light of then current business
conditions; provided that Borrower can give no assurance that such projections
will be attained.

 

Section 3.20         Reserve Reports, Imbalances, Marketing and Borrowing Base
Matters.

 

(a)           Except as set forth on Schedule 3.20, Borrower and each Guarantor
has Defensible Title to each Mortgaged Property having a book cost in excess of
$200,000 (except to the extent that (1) such assets have thereafter been
disposed of in compliance with this Agreement or (2) leases for such property
have expired pursuant to their terms), in each case free and clear of all Liens,
except (i) Permitted Liens, (ii) obligations or duties to any municipality or
public authority with respect to any franchise, grant, license or permit and all
applicable laws, rules, regulations and orders of any Governmental Authority,
(iii) all lessors’ royalties,

 

50

--------------------------------------------------------------------------------


 

overriding royalties, net profits interests, production payments, carried
interests, reversionary interests and other burdens on or deductions from the
proceeds of production, (iv) the terms and conditions of joint operating
agreements and other oil and gas contracts, (v) all rights to consent by
required notices to, and filing with or other actions by governmental or tribal
entities, if any, in connection with the change of ownership or control of an
interest in federal, state, tribal or other domestic governmental oil and gas
leases, if the same are customarily obtained in connection with such change of
ownership or control, but only insofar as such consents, notices, filings and
other actions relate to the transactions permitted by this Agreement, (vi) any
preferential purchase rights, (vii) required third party consents to assignment,
(viii) conventional rights of reassignment prior to abandonment and (ix) the
terms and provisions of oil and gas leases, unit agreements, pooling agreements,
and other documents creating interests comprising the Oil and Gas Properties,
Hydrocarbons and Hydrocarbon Interests; provided, however, the exceptions
described in clauses (i) through (viii) inclusive above are qualified to include
only those exceptions in each case which do not operate to (A) reduce the net
revenue interest of Borrower or any Guarantor below that set forth in the
Reserve Report, (B) increase the proportionate share of costs and expenses of
leasehold operations attributable to or to be borne by the working interest of
Borrower or any Guarantor above that set forth in the Reserve Report without a
proportionate increase in the net revenue interest of Borrower or such Guarantor
or (C) increase the working interest of Borrower or any Guarantor above that set
forth in the Reserve Report without a proportionate increase in the net revenue
interest of Borrower or such Guarantor, and. provided further that the foregoing
defects, limitations, liens and encumbrances, whether individually material or
not, do not in the aggregate create a Material Adverse Effect (the categories of
exceptions in clauses (i) through (viii), as so qualified and as any such
exceptions may exist from time to time, being referred to as the “Designated
Title Exceptions”).

 

(b)           After giving full effect to the Permitted Liens, except as set
forth on Schedule 5.2, the Credit Parties own the net interests in production
attributable to the wells and units evaluated in the Initial Reserve Report or
the most recent Reserve Report furnished to the Lenders pursuant to Section 4.1
(i) and (j) or except to the extent that (i) such assets have thereafter been
disposed of incompliance with this Agreement or (ii) leases for such property
have expired pursuant to their terms. Except as provided in paragraph (a) above,
the ownership of such Oil and Gas Properties shall not in any material respect
obligate the Credit Parties to bear the costs and expenses relating to the
maintenance, development and operations of each such Oil and Gas Property in any
amount in excess of the working interest of each Oil and Gas Property set forth
in the Initial Reserve Report or the most recent Reserve Report furnished to the
Lenders pursuant to Section 4.1 (i) and (j). The Credit Parties have paid all
royalties payable under the oil and gas leases to which they are operator,
except those not yet due or contested in accordance with the terms of the
applicable joint operating agreement or otherwise contested in good faith by
appropriate proceedings or where failure to so pay could not reasonably be
expected to have a Material Adverse Effect.  Upon the delivery of each Reserve
Report furnished to the Lenders pursuant to Section 4.1 (i) and (j), the
statements made in the preceding sentences of this section shall, as of the date
of such Reserve Report, be true in all material respects with respect to such
Reserve Reports.

 

51

--------------------------------------------------------------------------------


 

Section 3.21         Maintenance and Development of Properties.

 

Except as set forth on Schedule 3.21, as of the effective date of each Reserve
Report with respect to the Oil and Gas Properties reflected in such Reserve
Report, the Oil and Gas Properties (and all properties unitized therewith) are
being maintained, operated and developed in a good and workmanlike manner, in
accordance with prudent industry standards and in conformity with (i) all
applicable Laws, (ii) all oil, gas or other mineral leases and other contracts
and agreements forming a part of such Oil and Gas Properties and (iii) with any
Permitted Liens burdening such Oil and Gas Properties, except to the extent the
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Schedule 3.16, each Credit Party has all
governmental licenses and permits necessary or appropriate to own and operate
the Oil and Gas Property, except where a failure to have such licenses or
permits could not reasonably be expected to have a Material Adverse Effect, and
no Credit Party has received notice of any violations in respect of any such
licenses or permits which violation could reasonably be expected to have a
Material Adverse Effect.

 

ARTICLE 4
AFFIRMATIVE COVENANTS

 

Borrower agrees that, so long as any Credit Exposure exists:

 

Section 4.1            Financial Statements and Other Reports.

 

Borrower will maintain and will cause each Credit Party to maintain a system of
accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in accordance with GAAP
and to provide the information required to be delivered to Administrative Agent
and Lenders hereunder, and will deliver to Administrative Agent and each Lender
all of the following deliveries:

 

(a)           Quarterly Financial Statements.  As soon as practicable and in any
event within forty-five (45) days after the end of the first three fiscal
quarters, a consolidated balance sheet of Borrower and its Consolidated
Subsidiaries as of and at the end of such quarter and the related consolidated
statements of operations and cash flows for such quarter, and for the portion of
the Fiscal Year ended at the end of such quarter setting forth in each case in
comparative form the figures for the corresponding periods of the previous
Fiscal Year and the figures for such quarter and for such portion of the Fiscal
Year ended at the end of such quarter, all in reasonable detail and certified by
a Responsible Officer as fairly presenting in all material respects the
financial condition and results of operations of Borrower and its Consolidated
Subsidiaries and as having been prepared in accordance with GAAP applied on a
basis consistent with the audited financial statements of Borrower, subject to
changes resulting from audit and normal year end adjustments and the absence of
footnote disclosures.

 

(b)           Annual Financial Statements.  As soon as available and in any
event within ninety (90) days after the end of each Fiscal Year, a consolidated
balance sheet of Borrower and its Consolidated Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of operations,
stockholders’ equity (or the comparable item, if Borrower is not a corporation)
and cash flows for such Fiscal Year, setting forth in each case in comparative
form

 

52

--------------------------------------------------------------------------------


 

the figures for the previous Fiscal Year, without qualification (including with
respect to the scope of audit or “going concern”) or exception by independent
public accountants of nationally recognized standing and acceptable to
Administrative Agent.

 

(c)           Compliance Certificates.  Together with each delivery of financial
statements pursuant to Sections 4.1(a) and 4.1(b), (i) a Compliance Certificate
and (ii) if Borrower is no longer subject to the public reporting requirements
under the rules of the Securities and Exchange Commission, a management report
(A) describing the operations and financial condition of Borrower and its
Consolidated Subsidiaries for the fiscal period covered by such financial
statements and the portion of the current Fiscal Year then elapsed (or for the
Fiscal Year then ended in the case of year-end financials) and (B) discussing
the reasons for any significant variations as between the fiscal period covered
and the portion of the Fiscal Year then elapsed, as between such periods and the
same periods during the immediately preceding Fiscal Year, and as between such
periods and the same periods included in the projections and forecasts delivered
pursuant to Section 4.1(h), all such information to be presented in reasonable
detail and to be certified by a Responsible Officer to the effect that such
information fairly presents, in all material respects, the results of operations
and financial condition of Borrower and its Consolidated Subsidiaries as at the
dates and for the periods indicated.

 

(d)           Regulatory Filing Information.  Promptly upon their becoming
publicly available, copies of (i) all financial statements, reports, notices and
proxy statements sent or made available generally by any Credit Party to its
security holders, (ii) all regular and periodic reports and all registration
statements and prospectuses filed by any Credit Party with any securities
exchange or with the Securities and Exchange Commission or any successor,
(iii) all press releases and other statements made available generally by any
Credit Party concerning material developments in the business of any Credit
Party and (iv) all Swap Contracts entered into by any Credit Party.

 

(e)           Notices of Material Events.  Promptly upon any Responsible Officer
of any Credit Party obtaining knowledge (i) of the existence of any Event of
Default or Default, or becoming aware that the holder of any Debt of any Credit
Party in excess of $2,000,000 has given any notice or taken any other action
with respect to a claimed default thereunder, (ii) of the institution of any
Litigation seeking equitable relief or involving an alleged liability of any
Credit Party equal to or greater than $2,000,000 above insurance coverage or any
adverse determination in any Litigation involving equitable relief or a
potential liability of any Credit Party equal to or greater than $2,000,000
above insurance coverage, (iii) of the institution of any dispute, litigation,
investigation, proceeding or suspension by any Governmental Authority in respect
of any Credit Party or any property of any Credit Party that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect,
(iv) any loss, damage or destruction of any Collateral having a fair market
value in excess of $2,000,000, whether or not covered by insurance, or (v) any
other development that results in or could reasonably be expected to have a
Material Adverse Effect, a certificate of a Responsible Officer specifying the
nature and period of existence of any such condition or event, or specifying the
notice given or action taken by such holder or Person and the nature of such
claimed default (including any Event of Default or Default), event or condition,
and what action the applicable Credit Party has taken, is taking or proposes to
take with respect thereto.

 

53

--------------------------------------------------------------------------------


 

(f)            ERISA Notices.  Promptly upon any Responsible Officer of any
Credit Party obtaining knowledge of the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of Borrower and its Subsidiaries
in an aggregate amount exceeding $2,000,000.

 

(g)           Environmental Notices.  Promptly upon any Responsible Officer of
any Credit Party obtaining knowledge of any written complaint, order, citation,
notice or other written communication from any Person delivered to any Credit
Party with respect to, or if any Responsible Officer of any Credit Party becomes
aware of (i) the existence or alleged existence of a violation by any Credit
Party of any applicable Environmental Law, which could reasonably be expected to
have a Material Adverse Effect, (ii) any release by any Credit Party of any
Hazardous Materials into the environment which could reasonably be expected to
have a Material Adverse Effect, (iii) the commencement by any Credit Party of
any cleanup of any Hazardous Materials, which could reasonably be expected to
result in costs to a Credit Party in excess of $2,000,000 above insurance
coverage, (iv) any pending legislative or threatened governmental proceeding for
the termination, suspension or non-renewal of any Permit of any Credit Party
required under any applicable Environmental Law, which termination, suspension
or non-renewal could reasonably be expected to have a Material Adverse Effect,
or (v) any property of any Credit Party that is or will be subject to a Lien
imposed pursuant to any Environmental Law, a certificate of a Responsible
Officer specifying the nature and period of existence of any such condition or
event, or specifying the notice given or action taken by such holder or Person,
and what action the applicable Credit Party has taken, is taking or proposes to
take with respect thereto.

 

(h)           Budget.  Within sixty (60) days after the conclusion of each
fiscal year, Borrower’s annual operating and Capital Expenditure budgets, and
financial forecasts, including cash flow projections covering proposed fundings,
repayments, additional advances, investments and other cash receipts and
disbursements, each for the following fiscal year in a format reasonably
consistent with projections, budgets and forecasts theretofore provided to
Lenders, and promptly following the preparation thereof, material updates to any
of the foregoing from time to time prepared by management of Borrower;

 

(i)            Annual Reserve Report.  Prior to April 1 of each year, commencing
the first such day after the Closing Date, a Reserve Report effective as of
December 31 of the preceding year, prepared by independent petroleum engineers
chosen by Borrower and reasonably acceptable to Administrative Agent, concerning
all Oil and Gas Properties owned by any Credit Party which are located in the
United States and which have attributable to them Proved Reserves.  The report
shall (i) be in form reasonably satisfactory to Administrative Agent, (ii) take
into account any “over-produced” status under gas balancing arrangements,
(iii) contain information and analysis sufficient to enable Borrower to meet the
reporting requirements concerning oil and gas reserves contained in Regulations
S-K and SX promulgated by the Securities and Exchange Commission and
(iv) distinguish (or be delivered together with a certificate from an
appropriate officer of Borrower which distinguishes) those Oil and Gas
Properties treated in the report that are Collateral from those Oil and Gas
Properties in the report that are not, which report shall be accompanied by a
report detailing the Swap Contracts of the Credit Parties relating to commodity
prices that are then currently in effect;

 

54

--------------------------------------------------------------------------------


 

(j)            Interim Reserve Report.  (i) Prior to October 1 of each year,
commencing the first such day after the Closing Date, a Reserve Report effective
as of the preceding June 30, and (ii) at the time specified in
Section 2.16(c) in connection with any Special Determination, a Reserve Report
effective at the time specified in Section 2.16(c), in each case by petroleum
engineers who are employees of Borrower (or, at Borrower’s option, by an
independent engineers as specified above), in the same form and scope as the
report in Section 4.1(i), which report shall be accompanied by updates, if any,
to the most recent reports specified in Section 4.1(i) to the extent necessary
for such reports to be accurate in all material respects on the date of the
applicable Reserve Report provided pursuant to this Section 4.1(j);

 

(k)           Reserve Documents.  At the time of delivery of any report pursuant
to Section 4.1(i) or (j): (i) a report detailing by lease or unit the gross
volume of production and sales attributable to production of Hydrocarbons from
the Oil and Gas Properties described in the most recent Reserve Report for the
month most recently available and for each prior month since the last report
delivered pursuant to this subsection and describing the related severance
taxes, other taxes, and leasehold operating expenses attributable to each lease
or unit and incurred during each such month, (ii) a list of Persons purchasing
any material production of Hydrocarbons from the Oil and Gas Properties, and
(iii) such other reports, data and supplemental information necessary to cause
the representations and warranties contained in Section 3.20 and Section 3.21 to
be true and correct and such other information as may be reasonably requested by
Administrative Agent or Required Lenders in connection with a determination of
the Borrowing Base (the Reserve Report, such certificate and such reports, data
and supplemental information, the “Reserve Documents”);

 

(l)            Swap Contracts.  Together with each delivery of financial
statements pursuant to Sections 4.1(a) and 4.1(b), a report detailing the Swap
Contracts of the Credit Parties relating to commodity prices that are then
currently in effect.

 

(m)          Credit Party Information.  With reasonable promptness, such other
information and data with respect to any Credit Party as from time to time may
be reasonably requested by Administrative Agent or any Lender.

 

Documents required to be delivered pursuant to Section 4.1(a), Section 4.1(b) or
Section 4.1(e) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto on
Borrower’s website on the Internet at http://www.warrenresources.com; or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website reasonably acceptable to Administrative Agent to which each Lender and
Administrative Agent have access; provided that Borrower shall notify
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents, and Borrower shall provide to Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents; notwithstanding anything contained herein, in every instance Borrower
shall be required to provide paper copies of the compliance certificate required
by Section 4.1(c) to Administrative Agent, which shall then promptly furnish
such compliance certificate to the Lenders.  Except for such compliance
certificates, Administrative Agent shall have no obligation to request the
deliver or to maintain copies of the documents referred to above, and in any
event

 

55

--------------------------------------------------------------------------------


 

shall have no responsibility to monitor compliance by Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

Section 4.2            Payment and Performance of Obligations.

 

Borrower (i) will pay and discharge, and cause each other Credit Party to pay
and discharge, at or before maturity, all of their respective obligations and
liabilities, including tax liabilities, except for such obligations and/or
liabilities (A) that may be the subject of a Permitted Contest and (B) the
nonpayment or nondischarge of which could not reasonably be expected to have a
Material Adverse Effect, (ii) will maintain, and cause each other Credit Party
to maintain, in accordance with GAAP, appropriate reserves for the accrual of
all of their respective obligations and liabilities and (iii) will not breach or
permit any other Credit Party to breach, or permit to exist any default under,
the terms of any lease, commitment, contract, instrument or obligation to which
it is a party, or by which its properties or assets are bound, except for such
breaches or defaults which could not reasonably be expected to have a Material
Adverse Effect.

 

Section 4.3            Maintenance of Existence.

 

Borrower will, and will cause each of its Restricted Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect (a) its legal existence and (b) except where the failure to do so
could not reasonably be excepted to result in a Material Adverse Effect, the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 5.17.

 

Section 4.4            Maintenance of Property; Insurance.

 

(a)           Maintenance of Property and Insurance.  Borrower will, and will
cause each of its Restricted subsidiaries to, (a) keep and maintain all
operating equipment material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.  All such
insurance shall be provided by insurers having an A.M. Best policyholders rating
reasonably acceptable to Administrative Agent.  Borrower will not, and will not
permit any other Credit Party to, bring or keep any article on any business
location of any Credit Party, or cause or allow any condition to exist, if the
presence of such article or the occurrence of such condition could reasonably
cause the invalidation of any insurance required by this Section 4.4(b), or
would otherwise be prohibited by the terms thereof.

 

(b)           Evidence of Insurance Coverage.  On or prior to the Closing Date,
and at all times thereafter, Borrower will cause Administrative Agent to be
named as an additional insured, assignee and loss payee (which shall include, as
applicable, identification as mortgagee), as applicable, on each insurance
policy required to be maintained pursuant to this Section 4.4 pursuant to
endorsements in form and substance reasonably acceptable to Administrative
Agent.  Borrower will deliver to Administrative Agent and Lenders (i) on the
Closing Date, a certificate

 

56

--------------------------------------------------------------------------------


 

from Borrower’s insurance broker dated such date showing the amount of coverage
as of such date, and that such policies will include effective waivers of
applicable rights of subrogation against loss payees and additional insureds,
and that if all or any part of such policy is canceled, terminated or expires,
the insurer will endeavor to give notice thereof to each additional insured,
assignee and loss payee at least thirty (30) days prior thereto, (ii) on an
annual basis, and upon the request of any Lender through Administrative Agent
from time to time full information as to the insurance carried, (iii) within
five (5) Business Days of receipt of notice from any insurer, a copy of any
notice of cancellation, nonrenewal or material change in coverage from that
existing on the date of this Agreement and (iv) forthwith, notice of any
cancellation or nonrenewal of coverage by Borrower.

 

(c)           Right to Purchase Insurance.  In the event Borrower fails to
provide Administrative Agent with evidence of the insurance coverage required by
this Agreement within three (3) Business Days after request therefor,
Administrative Agent may after 20 days notice to Borrower, purchase insurance at
Borrower’s expense to protect Administrative Agent’s interests in the
Collateral.  This insurance may, but need not, protect Borrower’s interests. 
The coverage purchased by Administrative Agent may not pay any claim made by
Borrower or any claim that is made against Borrower in connection with the
Collateral.  Borrower may later cancel any insurance purchased by Administrative
Agent, but only after providing Administrative Agent with evidence that Borrower
has obtained insurance as required by this Agreement.  If Administrative Agent
purchases insurance for the Collateral, Borrower will be responsible for the
costs of that insurance to the fullest extent provided by Law including interest
and other charges imposed by Administrative Agent in connection with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance.  The costs of the insurance may be added to the
Obligations.  The costs of the insurance may be more than the cost of insurance
Borrower is able to obtain on its own.

 

Section 4.5            Compliance with Laws.

 

Borrower will comply, and cause each other Credit Party to comply, with the
requirements of all applicable Laws, except to the extent that failure to so
comply could not reasonably be expected to have a Material Adverse Effect or
result in any Lien upon a material portion of the assets of any such Person in
favor of any Governmental Authority.

 

Section 4.6            Inspection of Property, Books and Records.

 

Borrower will keep, and will cause each other Credit Party to keep, proper books
of record and account in accordance with GAAP; and will permit, and will cause
each other Credit Party to permit, at the sole cost of Borrower or any
applicable other Credit Party, representatives of Administrative Agent and of
any Lender (but at such Lender’s expense unless such visit or inspection is made
concurrently with Administrative Agent) or is made during the existence and
continuance of an Event of Default to visit and inspect any of their respective
properties, to examine and make abstracts or copies from any of their respective
books and records, to conduct a collateral audit and analysis of their
respective inventory and accounts and to discuss their respective affairs,
finances and accounts with their respective officers, as often as may reasonably
be desired, subject in all cases to any confidentiality restrictions that may be
applicable to Borrower and its Subsidiaries and to any confidentiality
restrictions that Borrower

 

57

--------------------------------------------------------------------------------


 

reasonably imposes on the Persons receiving such information; provided, however,
that neither Borrower nor any of its Subsidiaries shall be required to disclose
to Administrative Agent or any agents or representatives thereof any information
which is the subject of attorney-client privilege or attorney’s work product
privilege properly asserted by the applicable Person to prevent the loss of such
privilege in connection with such information; and provided, further, that
Borrower will use commercially reasonable efforts to furnish such information
(excluding information covered by confidentiality restrictions in agreements
relating to seismic, geologic or geophysical data or similar technical and
business matters relating to the exploration for oil and gas), which requirement
shall be satisfied if Administrative Agent is offered the opportunity to review
such confidential information by executing or otherwise becoming a party to the
confidentiality restrictions on substantially the same terms (including any
standstill provisions) as are applicable to Borrower.  In the absence of an
Event of Default, Administrative Agent or any Lender exercising any rights
pursuant to this Section 4.6 shall give Borrower or any applicable other Credit
Party commercially reasonable prior written notice of such exercise.  No notice
shall be required during the existence and continuance of any Event of Default.

 

Section 4.7            Use of Proceeds.

 

Borrower will use the proceeds of the Revolving Loans on the Closing Date solely
for payment of amounts due under the Existing Credit Agreement and for payment
of transaction fees and expenses incurred in connection with the Financing
Documents.  The proceeds of Revolving Loans after the Closing Date shall be used
by Borrower solely for lawful corporate purposes, including to finance corporate
and capital expenditures and permitted acquisitions of Oil and Gas Properties
and other assets related to the exploration, production, development,
processing, gathering, storage and transportation of Hydrocarbons and for
working capital needs of Credit Parties.

 

Section 4.8            Lenders’ Meetings.

 

Promptly after the delivery to Administrative Agent and Lenders of Reserve
Reports pursuant to Section 4.1(i) or (j), Borrower will, in each case to the
extent reasonably requested by either Administrative Agent or Required Lenders,
conduct a meeting of Administrative Agent and Lenders to discuss the most
recently reported financial results and the financial condition and engineering
projections of Borrower and its Subsidiaries, at which shall be present a
Responsible Officer and such other officers of the Credit Parties as may be
reasonably requested to attend by Administrative Agent or Required Lenders, such
request or requests to be made within a reasonable time prior to the scheduled
date of such meeting.  Such meetings shall be held at a time and place
convenient to Lenders and to Borrower.

 

Section 4.9            Hazardous Materials; Remediation.

 

If any release or disposal of Hazardous Materials shall occur or shall have
occurred on any real property or any other assets of Borrower or any other
Credit Party, which could reasonably be expected to have a Material Adverse
Effect, Borrower will cause, or direct the applicable Credit Party to cause, the
prompt containment and removal of such Hazardous Materials and the remediation
of such real property or other assets as is necessary to comply with all
Environmental Laws and to preserve the value of such real property or other
assets.  Without

 

58

--------------------------------------------------------------------------------


 

limiting the generality of the foregoing, Borrower shall, and shall cause each
other Credit Party to, comply with each Environmental Law requiring the
performance at any real property by Borrower or any other Credit Party of
activities in response to the release or threatened release of a Hazardous
Material, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect.

 

Section 4.10         Further Assurances.

 

(a)           General.  Borrower will, and will cause each other Credit Party,
at its own cost and expense, to promptly and duly take, execute, acknowledge and
deliver all such further acts, documents and assurances as Administrative Agent
or Required Lenders may from time to time reasonably request in order to carry
out the intent and purposes of the Financing Documents and the transactions
contemplated thereby, including all such actions to establish, create, preserve,
protect and perfect a first priority Lien (subject only to Permitted Liens) in
favor of Administrative Agent for itself and for the benefit Lenders on the
Collateral (including Collateral acquired after the date hereof), including on
any and all assets of each Credit Party, whether now owned or hereafter
acquired.

 

(b)           New Subsidiaries.  Without limiting the generality of the
foregoing, in the event  Borrower or any of its Restricted Subsidiaries shall
form any new Restricted Subsidiary after the date hereof, Borrower or the
respective Restricted Subsidiary will cause such new Restricted Subsidiary,
promptly following such formation (excluding any Foreign Subsidiary whose
guarantee or grant of a Lien would result in material adverse tax consequences
to Borrower under Section 956 of the Internal Revenue Code), (i) to execute a
Guarantee (in form and substance reasonably acceptable to Administrative Agent)
guaranteeing payment and performance of all of the Obligations and to take such
other action (including, without limitation, authorizing the filing of such UCC
financing statements and delivering certificates in respect of the Capital Stock
of such Restricted Subsidiary) as shall be necessary or appropriate to
establish, create, preserve, protect and perfect a first priority Lien (subject
only to Permitted Liens) in favor of Administrative Agent for the benefit of
Administrative Agent and Lenders to the extent required by Section 4.10(e),
(ii) to execute such other Security Documents, in form and substance reasonably
acceptable to Administrative Agent, as may be required or requested by
Administrative Agent in connection with the actions contemplated hereby and
(iii) to deliver such proof of corporate (or comparable) action, incumbency of
officers, opinions of counsel and other documents as Administrative Agent shall
have reasonably required or requested.  Until such time that any Restricted
Subsidiary shall have fully complied with the provisions of this paragraph, and
without limitation of any rights and remedies available to Administrative Agent
and Lenders as a result thereof, the operating results of such Restricted
Subsidiary shall be disregarded in the calculation of EBITDAX for any
measurement period.

 

(c)           Capital Stock.  Borrower will, and will cause each of its
Restricted Subsidiaries, to take such action from time to time as shall be
necessary to ensure that each of its Restricted Subsidiaries is a Wholly-Owned
Subsidiary and that Administrative Agent shall have, for the benefit of
Administrative Agent and Lenders, a first priority Lien on all Capital Stock of
each Restricted Subsidiary, provided that neither Borrower nor any Foreign
Subsidiary shall be required to pledge more than 65% of the voting stock of any
such foreign subsidiary to the extent such grant and/or pledge would result in
material adverse tax consequences to Borrower under

 

59

--------------------------------------------------------------------------------


 

Section 956 of the Internal Revenue Code.  In the event that any additional
Capital Stock shall be issued by any Restricted Subsidiary, Borrower shall or
shall cause each of its Restricted Subsidiaries to, promptly following such
issuance, deliver to Administrative Agent to the extent required by the
applicable Financing Documents the certificates evidencing such Capital Stock,
accompanied by undated powers executed in blank and to take such other action as
Administrative Agent shall request to perfect the security interest created
therein pursuant to such Financing Documents.

 

(d)           Mortgage of Oil and Gas Property.  Prior to each Determination
Date, Borrower shall review the Reserve Report and the list of current Mortgaged
Properties to ascertain whether the Mortgaged Properties represent at least 80%
of the total PV-10 value of Proved Reserves attributable to the Oil and Gas
Properties evaluated in the most recently completed Reserve Report after giving
effect to any exploration and production activities, acquisitions, dispositions
and production.  In the event that the Mortgaged Properties do not represent at
least 80% of such total PV-10 value, then on or prior to such Determination
Date, Borrower shall, and shall cause its Restricted Subsidiaries to, grant to
Administrative Agent as security for the Debt a first-priority Lien (subject
only to Permitted Liens) under the Mortgages on additional Oil and Gas
Properties not already subject to such a Lien under the Mortgages such that
after giving effect thereto, the Mortgaged Properties will represent at least
80% of the total PV-10 value of Proved Reserves attributable to the Oil and Gas
Properties evaluated by the relevant Reserve Report.

 

(e)           Other Collateral.  Upon Administrative Agent’s request, Borrower
will and will cause its Restricted Subsidiaries to grant Liens as security for
the Debt on (i) assets and interests related to the Mortgaged Properties,
including related operating equipment, accounts, inventory, contract rights and
all products, proceeds and other interests related to the ownership, operation
and or production of the Mortgaged Properties and (ii) all other material
facilities (including gathering, transportation, compression, processing,
treating and storage facilities) and other material real and personal property
owned by it from time to time (excluding any interest in any Unrestricted
Subsidiaries and any Excluded Property (as defined in the Mortgages).

 

(f)            Production Proceeds.  Notwithstanding that by the terms of the
Mortgages, Credit Parties are and will be assigning to Administrative Agent and
Lenders all of the “Production Proceeds” (as defined therein) accruing to the
property covered thereby, so long as no Event of Default has occurred, Credit
Parties may continue to receive from the purchasers of production all such
Production Proceeds, subject, however, to the Liens created under the
Mortgages.  Upon the occurrence of an Event of Default, Administrative Agent 
may exercise all rights and remedies granted under the Mortgages, including the
right to obtain possession of all Production Proceeds then held by Credit
Parties or to receive directly from the purchasers of production all other
Production Proceeds.  In no case shall any failure, whether intentional or
inadvertent, by Administrative Agent or Lenders to collect directly any such
Production Proceeds constitute in any way a waiver, remission or release of any
of their rights under the Security Documents, nor shall any release of any
Production Proceeds by Administrative Agent or Lenders to Credit Parties
constitute a waiver, remission, or release of any other Production Proceeds or
of any rights of Administrative Agent or Lenders to collect other Production
Proceeds thereafter.

 

(g)           Title Information.  Promptly upon request of Administrative Agent,
Borrower will deliver title information in form and substance reasonably
acceptable to Administrative Agent

 

60

--------------------------------------------------------------------------------


 

covering enough of the Oil and Gas Properties evaluated in the most recently
delivered Reserve Report, so that Administrative Agent shall have received,
together with title information previously delivered to Administrative Agent in
connection with previous Reserve Reports or otherwise, title information
evidencing the Credit Parties have Defeasible Title on at least 70% of the total
PV-10 value of Proved Reserves attributable to the Oil and Gas Properties
evaluated by such Reserve Report.  If Borrower has provided title information
for Oil and Gas Properties under the preceding sentence, Borrower shall, within
60 days of notice from Administrative Agent or Required Lenders that material
title defects or exceptions exist with respect to such Oil and Gas Properties
such that the Credit Parties do not have Defeasible Title to 70% of the PV-10
value of such properties, either (1) cure any such material title defects or
exceptions (including defects or exceptions as to priority) raised by such
information, (2) substitute acceptable Mortgaged Properties having at least an
equivalent value such that the Credit Parties do have Defeasible Title to 70% of
the PV-10 value of such properties, or (3) deliver title information in form and
substance acceptable to Administrative Agent or Required Lenders so that
Administrative Agent shall have received, together with title information
previously delivered to Administrative Agent, title information evidencing the
Credit Parties have Defeasible Title on at least 70% of the PV-10 value of
Proved Reserves attributable to the Oil and Gas Properties evaluated by such
Reserve Report.  If Borrower does not take one or more of such actions within
the 60-day period, such inability to cure shall not be a Default, but
Administrative Agent may, or shall upon request by Required Lenders, propose a
reduced Borrowing Base, and Required Lenders shall approve such Borrowing Base,
each in the manner provided in Section 2.16(b) and Administrative Agent shall
send a notice to Borrower of such new Borrowing Base, that will cause Borrower
to be in compliance with the requirement to provide title information evidencing
the Credit Parties have Defeasible Title on 70% of the PV-10 value of Proved
Reserves attributable to the Oil and Gas Properties.  This new Borrowing Base
shall become effective immediately after receipt of such notice. Any failure to
give such notice shall not be a waiver as to future exercise of the right to so
reduce the Borrowing Base by Administrative Agent or the Required Lenders.

 

(h)                                 Borrower will, and will cause each other
Credit Party to deal with the Oil and Gas Properties and the production, in such
a way that the representations and warranties in Sections 3.20 and 3.21 remain
true and correct at all times during the term of this Agreement.

 

ARTICLE 5
NEGATIVE COVENANTS

 

Borrower agrees that, so long as any Credit Exposure exists:

 

Section 5.1                                   Debt.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, create, incur, assume, guarantee or otherwise become or remain
directly or indirectly liable with respect to, any Debt, except for:

 

(a)                                  Debt under the Financing Documents and
Letter of Credit Liabilities;

 

61

--------------------------------------------------------------------------------


 

(b)                                 Debt outstanding on the date of this
Agreement and set forth on Schedule 5.1 and any extensions, renewals or
replacements of any such Debt, provided that such extension, renewal or
replacement does not increase the outstanding principal amount thereof;

 

(c)                                  Intercompany Debt arising from loans made
by (i) Borrower to its Restricted Subsidiaries that are Wholly-Owned
Subsidiaries to fund working capital requirements of such Restricted
Subsidiaries in the Ordinary Course of Business, or (ii) any Restricted
Subsidiary that is a Wholly-Owned Subsidiary of Borrower to Borrower; provided,
however, that upon the request of Administrative Agent at any time, any such
Debt shall be evidenced by promissory notes having terms reasonably satisfactory
to Administrative Agent, and the sole originally executed counterparts of which
shall be pledged and delivered to Administrative Agent, for the benefit of
Administrative Agent and Lenders, as security for the Obligations;

 

(d)                                 Guarantees by Borrower of Debt of any
Restricted Subsidiary permitted hereunder and by any Restricted Subsidiary of
Debt of Borrower or any other Restricted Subsidiary permitted hereunder;

 

(e)                                  Debt of Borrower or any Subsidiary incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Debt assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Debt that do not increase the outstanding principal amount thereof;
provided that the aggregate principal amount of Debt permitted by this clause
(e) shall not exceed $5,000,000 at any time outstanding;

 

(f)                                    Debt, if any, arising under Swap
Contracts, to the extent permitted under Section 5.6;

 

(g)                                 Non-Recourse Debt in an aggregate principal
amount not to exceed $25,000,000 at any time outstanding; provided that Borrower
shall not incur any Non-Recourse Debt after the Closing Date without
Administrative Agent’s prior written consent to the relevant documentation
establishing or evidencing the non-recourse nature and amount of such
Non-Recourse Debt, which consent shall not be unreasonably withheld;

 

(h)                                 Debt of any Person that becomes a Subsidiary
after the Closing Date; provided that such Debt exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary;

 

(i)                                     Permitted Securities;

 

(j)                                     Debt incurred to finance the acquisition
of equipment, provided that the amount of such Debt does not exceed the purchase
price of such equipment; and

 

(k)                                  other unsecured Debt in an aggregate
principal amount not exceeding $3,000,000 at any time outstanding;

 

(l)                                     any Contingent Obligation permitted by
Section 5.3; and

 

62

--------------------------------------------------------------------------------


 

(m)                               Debt incurred under Bonds.

 

Section 5.2                                   Liens.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:

 

(a)                                  Liens created by the Security Documents;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Lien on any property of Borrower or any
Restricted Subsidiary existing on the date hereof and set forth in Schedule 5.2;
provided that (i) such Lien shall not apply to any other property of Borrower or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals or replacements thereof that
do not increase the outstanding principal amount thereof;

 

(d)                                 any Lien existing on any property (together
with receivables, intangibles and proceeds thereof) prior to the acquisition
thereof by Borrower or any Subsidiary or existing on any property of any Person
that becomes a Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property of Borrower or any Subsidiary and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be and extensions, renewals or
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(e)                                  Liens on fixed or capital assets (together
with receivables, intangibles and proceeds thereof) acquired, constructed or
improved by Borrower or any Subsidiary; provided that (i) such security
interests secure Debt permitted by Section 5.1(e), (ii) such security interests
and the Debt secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Debt secured thereby does not exceed the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property of Borrower or any Subsidiary;

 

(f)                                    Liens securing obligations and
liabilities of Borrower and any Restricted Subsidiary under Swap Agreements to
the extent permitted hereunder; and

 

(g)                                 Liens granted to secure Non-Recourse Debt
permitted under Section 5.1(g).

 

Section 5.3                                   Contingent Obligations.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, create, assume, incur or suffer to exist any Contingent Obligations,
except for:

 

(a)                                  Contingent Obligations arising in respect
of the Debt under the Financing Documents and Letter of Credit Liabilities;

 

63

--------------------------------------------------------------------------------


 

(b)                                 Contingent Obligations resulting from
endorsements for collection or deposit in the Ordinary Course of Business;

 

(c)                                  Contingent Obligations existing or arising
under any Swap Contract, provided that (i) so long as there exists no Event of
Default both immediately before and immediately after giving effect to any such
transaction and (ii) such obligations are (or were) entered into by Borrower or
another Credit Party in the Ordinary Course of Business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person and not for
purposes of speculation;

 

(d)                                 Contingent Obligations outstanding on the
date of this Agreement and set forth on Schedule 5.3 and Contingent Obligations
with respect to Debt permitted under Section 5.1;

 

(e)                                  Contingent Obligations incurred in the
Ordinary Course of Business with respect to Bonds;

 

(f)                                    Contingent Obligations arising under
indemnity agreements in connection with mortgagee title insurance policies;

 

(g)                                 Contingent Obligations arising with respect
to customary indemnification obligations in favor of purchasers in connection
with dispositions permitted under Section 5.7;

 

(h)                                 Contingent Obligations in favor of Credit
Parties; and

 

(i)                                     Contingent Obligations to the extent
constituting a Permitted Lien.

 

Section 5.4                                   Restricted Payments.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment; provided that the foregoing shall not restrict or prohibit
(a) dividends or distributions made by any Restricted Subsidiary, directly or
indirectly, to Borrower or to any Restricted Subsidiary that is a Wholly-Owned
Subsidiary of Borrower, (b) (i) dividends by Borrower in cash on its 8%
Convertible Preferred Stock outstanding on the Closing Date and (ii) dividends
by Borrower in cash on outstanding Permitted Securities, provided that in either
case no Default or Event of Default exists at the time of such payment and such
payment will not cause a Default or Event of Default, (c) dividends declared and
paid by Subsidiaries ratably with respect to their Capital Stock (or on a basis
more favorable to Borrower and its Subsidiaries), (d) Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of Borrower and its Subsidiaries, (e) cash payments by
Borrower in lieu of issuing fractional shares in an aggregate amount not
exceeding $200,000 during the term of this Agreement, provided that no Default
or Event of Default exists at the time of such payment, such payment will not
cause a Default or Event of Default and such payment is made only in respect of
Borrower’s 8% Convertible Preferred Stock outstanding on the Closing Date,
(f) distributions declared and paid by Borrower may declare and pay
distributions effecting “poison pill” rights plans provided that any securities
or rights so distributed have a nominal fair market value at the time of
declaration, (g) any Restricted Payments by Borrower or any Restricted
Subsidiary in exchange for or out of the net cash proceeds from the sale of
Capital Stock of Borrower (other

 

64

--------------------------------------------------------------------------------


 

than Permitted Securities), and (h) any Restricted Payment of Permitted
Securities in exchange for or out of net cash proceeds from the sale of
Permitted Securities; provided that in no event shall a Credit Party make any
payment in respect of any Debt which by its terms is subordinated to the
Obligations which payment is prohibited by the subordinated provisions governing
such Debt.  Borrower will not, and will not permit any other Credit Party to
issue preferred Capital Stock providing for Restricted Payments not permitted by
this Section 5.4.

 

Section 5.5                                   Restrictive Agreements.

 

Borrower will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of Borrower or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets (other than
(1) Capital Stock in any Unrestricted Subsidiary, (2) other investments in
Capital Stock of joint ventures permitted under Section 5.8, (3) investments
permitted under Section 5.8(j) if such restriction or conditions apply only to
the property or assets that are the subject of such investment), or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to
Borrower or any other Restricted Subsidiary or to Guarantee Debt of Borrower or
any other Restricted Subsidiary; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 5.5 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or other assets pending such sale, provided such restrictions and
conditions apply only to the Subsidiary or other assets that is to be sold and
such sale is permitted hereunder, (iv) paragraph (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Debt permitted by this Agreement if such restrictions or conditions apply only
to the property or assets securing such Debt, (v) paragraph (a) of the foregoing
shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof (vi) existing restrictions with respect to a
Person acquired by Borrower or any of its Restricted Subsidiaries (except to the
extent such restrictions were put in place in connection with or in
contemplation of such acquisition), which restrictions are not applicable to any
Person, or the properties or assets of any Person other than the Person, or the
property or assets of the Person, so acquired and (vii) customary supermajority
voting provisions and other customary provisions with respect to the disposition
or distribution of assets, each contained in corporate charters, bylaws,
stockholders’ agreements, limited liability company agreements, partnership
agreements, joint venture agreements and other similar agreements entered into
in the ordinary course of business of Borrower and its Restricted Subsidiaries.

 

Section 5.6                                   Swap Contracts.

 

Borrower will not, and will not permit any other Credit Party to enter into any
Swap Contracts other than Swap Contracts in respect of commodities (i) with
Eligible Swap Counterparties. (ii) with durations not to exceed 120 months at
any time, and (iii) the notional volumes for which (when aggregated with other
commodity Swap Contracts then in effect other

 

65

--------------------------------------------------------------------------------


 

than basis differential swaps on volumes already hedged pursuant to other Swap
Contracts) do not exceed, as of the date such Swap Contract is executed, 85% of
the Projected Oil and Gas Production from Proved Developed Producing Reserves
attributable to the Oil and Gas Properties for each month during the period
during which such Swap Contract is in effect for each of crude oil and natural
gas, calculated separately; provided that such limitation in clause (iii) of
this Section 5.6 shall not apply to Swap Contracts in respect of commodities
that are floor prices or puts for which no further payment obligation is owed by
such Credit Party and not in excess of 100% of Proved Developed Producing
Reserves attributable to the Oil and Gas Properties for each month during the
period during which such Swap Contract is in effect for each of crude oil and
natural gas, calculated separately.  Not later than 30 days after consummation
of an Asset Disposition in respect of Oil and Gas Properties which, together
with any other Asset Dispositions of Oil and Gas Properties not theretofore
taken into account in connection with this sentence, reduces by more than 5% the
Credit Parties’ aggregate Projected Oil and Gas Production from Proved Developed
Producing Reserves, Borrower will cause the notional volumes of Swap Contracts
maintained by Borrower and other Credit Parties in respect of commodities not to
exceed in the aggregate the amounts that would be permitted under clause
(iii) of the preceding sentence if such Swap Contracts were entered into
immediately after giving effect to such Asset Disposition.

 

Section 5.7                                   Consolidations, Mergers and Sales
of Assets.

 

(a)                                  Borrower will not, and will not permit any
other Credit Party to, directly or indirectly consolidate or merge with or into
any other Person other than (i) mergers of any Restricted Subsidiary with and
into Borrower or another Restricted Subsidiary, (ii) mergers of any Restricted
Subsidiaries with and into Borrower (with Borrower as the surviving entity of
such merger) and (iii) mergers or consolidations with or into any Person so long
as Borrower or a wholly-owned Restricted Subsidiary is the surviving entity;
provided that any such merger involving a Person that is not a Wholly-Owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 5.8.  Any Restricted Subsidiary may liquidate or dissolve
if Borrower determines in good faith that such liquidation or dissolution is in
the best interests of Borrower and is not materially disadvantageous to the
Lenders.

 

(b)                                 Borrower will not, and will not permit any
other Credit Party to, directly or indirectly, consummate any Asset Dispositions
other than, so long as no Default or Event of Default then exists or would
result from any such disposition (i) dispositions of equipment for cash and fair
value that Borrower determines in good faith is no longer used or useful in the
business of Borrower and its Restricted Subsidiaries and (ii) dispositions of
any Oil and Gas Property or any interest therein if (A) the consideration
received in respect of such sale or other disposition shall be equal to or
greater than the fair market value of such Oil and Gas Property or interest
therein (as reasonably determined by Borrower), and (B) if such Oil and Gas
Properties were included in the determination of the Borrowing Base then in
effect the prepayment, if any, required under Section 2.3(b) shall have been
made.  For purposes of this Section 5.7(b) and Section 2.3(b), proceeds of any
Casualty Event in respect of Oil and Gas Properties included in the most recent
determination of the Borrowing Base and with respect to which a determination is
made that such proceeds will not be applied to repair or replacement thereof
will be considered an Asset Disposition under clause (ii)(B) with the amount of
such proceeds being aggregated

 

66

--------------------------------------------------------------------------------


 

with other Asset Dispositions for purposes of clause (ii)(B) of this
Section 5.7(b) and Section 2.3(b).

 

Section 5.8                                   Investments.

 

Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly-Owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit, except:

 

(a)                                  Permitted Investments;

 

(b)                                 investments by Borrower and its Subsidiaries
in the Capital Stock of its Restricted Subsidiaries;

 

(c)                                  loans or advances made by Borrower to any
Restricted Subsidiary and made by any Subsidiary to Borrower or any other
Restricted Subsidiary;

 

(d)                                 Guarantees constituting Debt permitted by
Section 5.1;

 

(e)                                  investments consisting of Swap Contracts to
the extent permitted under Section 5.6;

 

(f)                                    loans or advances to employees in the
ordinary course of business in an aggregate amount for all employees of Borrower
and its Subsidiaries not in excess of $750,000 at anyone time outstanding;

 

(g)                                 trade credits and accounts arising in the
ordinary course of business;

 

(h)                                 investments made as a result of the receipt
of non cash considerations from a disposition that was made pursuant to and in
compliance with this Agreement;

 

(i)                                     investments made in any debtor of
Borrower or any Restricted Subsidiary as a result of the receipt of stock,
obligations or securities in settlement of debts created in the ordinary course
of business and owing to Borrower or any Restricted Subsidiary;

 

(j)                                     investments made pursuant to the
requirements of farm-out, farm in, unit, joint operating, unit operating, joint
venture, area of mutual interest and other oil and gas agreements, gathering
systems, pipelines or other similar or customary arrangements entered into the
ordinary course of business (including advances to operators under operating
agreements entered into by Borrower or any Subsidiary in the ordinary course of
business); provided that any such single investment in excess of $5,000,000
shall be approved by the Board of Directors of Borrower;

 

67

--------------------------------------------------------------------------------


 

(k)                                  investments made in connection with the
purchase, lease, or other acquisition of tangible assets of any Person and
investments made in connection with the purchase, lease or other acquisition of
all or substantially all of the business, of any Person, or all of the capital
stock or other equity interests of any Person, or any division, line of business
or business unit of any Person (including (i) by the merger or consolidation of
such Person into Borrower or any Restricted Subsidiary or by the merger of a
Restricted Subsidiary into such Person and (ii) the purchase of proved
reserves);

 

(l)                                     repurchase of Capital Stock deemed to
occur upon exercise of stock options or warrants if such Capital Stock
represents a portion of the exercise price or such options or warrants or the
payment of withholding taxes through the issuance of Capital Stock;

 

(m)                               the purchase of fractional shares arising out
of stock dividends, splits or combinations or business combinations;

 

(n)                                 any other investments in any Person having
an aggregate fair market value (measured on the date each such investment was
made and without giving effect to subsequent changes in value), when taken
together will all other investments made pursuant to this clause (n) do not
exceed $3,000,000 outstanding at any time;

 

(o)                                 investments outstanding as of the Closing
Date in Unrestricted Subsidiaries;

 

(p)                                 investments, loans, advances and
acquisitions in exchange for, or out of the net cash proceeds from the sale of,
Capital Stock of Borrower (other than Permitted Securities) issued after the
Closing Date; and

 

(q)                                 investments in Warren Energy Services, LLC
after the Closing Date (measured on the date each such investment was made and
without giving effect to subsequent changes in value), when taken together will
all other investments made pursuant to this clause (q) do not exceed $10,000,000
outstanding at any time.

 

Section 5.9                                   Transactions with Affiliates.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Borrower, except (i) as expressly permitted by
this Agreement, (ii) as otherwise disclosed on Schedule 5.9, and (iii) for
transactions which contain terms that are no less favorable to Borrower or any
other Credit Party, as the case may be, than those which might be obtained from
a third party not an Affiliate of any Credit Party, (iv) any Restricted Payment
permitted by Section 5.4, (v) with respect to any Person serving as an officer,
director, employee or consultant of Borrower or any Restricted Subsidiary,
(1) the payment of reasonable compensation, benefits or indemnification
liabilities in connection with his or her services in such capacity provided
that the payment of any such compensation, benefits or indemnification
liabilities are approved by a majority of the disinterested members of the Board
of Directors of Borrower or by the compensation committee of Borrower, (2) the
making of advances for travel or other business expenses in the ordinary course
of business or (3) such Person’s participation in any benefit or compensation
and (vi) with respect to transactions among Credit Parties

 

68

--------------------------------------------------------------------------------


 

Section 5.10                            Modification of Organizational
Documents.

 

Borrower will not, directly or indirectly, amend or otherwise modify any
Organizational Documents of Borrower, except for such amendments or other
modifications required by Law or which are not adverse to the interests of
Administrative Agent or any Lender and which, in each instance, are fully
disclosed to Administrative Agent.

 

Section 5.11                            Fiscal Year.

 

Borrower will not, and will not permit any other Credit Party to, change its
Fiscal Year.

 

Section 5.12                            Conduct of Business.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, engage in any line of business other than those businesses engaged
in on the Closing Date and described on Schedule 5.12 and businesses reasonably
related thereto.

 

Section 5.13                            Capital Stock.

 

Borrower will not, nor cause or permit any Restricted Subsidiary to, permit a
Lien (other than a Lien created under a Financing Document) to be placed on any
of the Capital Stock owned by Borrower or such Restricted Subsidiary in any
other Person; provided that Liens against Capital Stock in an Unrestricted
Subsidiary shall be permitted to the extent such Lien is granted to secure
Non-Recourse Debt.

 

Section 5.14                            Limitation on Sale and Leaseback
Transactions.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, enter into any arrangement with any Person whereby in a
substantially contemporaneous transaction Borrower or any of its Subsidiaries
sells or transfers all or substantially all of its right, title and interest in
an asset and, in connection therewith, acquires or leases back the right to use
such asset; provided this Section 5.14 shall not prohibit any sale-leaseback
resulting from the incurrence of any lease of any capital asset entered into
within 180 days of the acquisition of such capital asset for the purpose of
providing permanent financing of such asset, provided that the Debt related
thereto is permitted by Section 5.1.

 

Section 5.15                            Bank Accounts.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, establish any new bank account (excluding any account established
after notice to Administrative Agent exclusively for payroll or petty cash)
without the prior written consent of Administrative Agent, and provided that in
each case, Administrative Agent, Borrower or such other Credit Party and the
bank at which the account is to be opened enter into a control agreement
regarding such bank account pursuant to which such bank acknowledges the
security interest of Administrative Agent in such bank account, agrees to comply
with instructions originated by Administrative Agent directing disposition of
the funds in such bank account without further consent from Borrower, and agrees
to subordinate and limit any security interest such bank may have in such bank
account on terms satisfactory to Administrative Agent.

 

69

--------------------------------------------------------------------------------


 

Section 5.16                            Compliance with Anti-Terrorism Laws.

 

(a)                                  Borrower will not, and will not permit any
other Credit Party to, directly or indirectly, knowingly enter into any
Financing Documents or material agreement with any Person listed on the OFAC
Lists.  Borrower shall immediately notify Administrative Agent if Borrower has
knowledge that Borrower, any additional Credit Party or any of their respective
Affiliates or agents acting or benefiting in any capacity in connection with the
transactions contemplated by this Agreement is or becomes a Blocked Person or
(i) is convicted on, (ii) pleads nolo contendere to, (iii) is indicted on or
(iv) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering.  Borrower will not, and will not permit
any other Credit Party to, directly or indirectly, (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or other Anti-Terrorism Law.

 

ARTICLE 6
FINANCIAL COVENANTS

 

Section 6.1                                   Interest Coverage Ratio.

 

Borrower will not permit the Interest Coverage Ratio for any period of four
consecutive fiscal quarters to be less than 2.5 to 1.0, determined as of the
last day of each fiscal quarter.

 

Section 6.2                                   Current Ratio.

 

Borrower will not permit the ratio on the last day of any fiscal quarter of
(i) Consolidated Current Assets to (ii) Consolidated Current Liabilities, other
than that portion of Long Term Indebtedness that is included in such
Consolidated Current Liabilities, to be less than 1.0 to 1.0.

 

ARTICLE 7
CONDITIONS

 

Section 7.1                                   Conditions to Closing.

 

The obligation of each Lender to make the initial Loans, of Administrative Agent
to issue any Support Agreements on the Closing Date and of any LC Issuer to
issue any Lender Letter of Credit on the Closing Date shall be subject to the
receipt by Administrative Agent of each agreement, document and instrument set
forth on the Closing Checklist, each in form and substance reasonably
satisfactory to Administrative Agent, and to the satisfaction of the following
conditions precedent, each to the satisfaction of Administrative Agent and
Lenders in their sole discretion:

 

(a)                                  the payment of all fees, expenses and other
amounts due and payable under each Financing Document;

 

70

--------------------------------------------------------------------------------


 

(b)                                 the absence, since September 30, 2011, of
any material adverse change in any aspect of the business, operations,
properties, liabilities (actual or contingent), or financial condition of
Borrower and Restricted Subsidiaries, taken as a whole;

 

(c)                                  receipt by Administrative Agent of such
other documents, instruments and/or agreements as Administrative Agent may
reasonably request.

 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Financing Document and each other document, agreement
and/or instrument required to be approved by Administrative Agent, Required
Lenders or Lenders, as applicable, on the Closing Date.

 

Section 7.2                                   Conditions to Each Loan, Support
Agreement and Lender Letter of Credit.

 

The obligation of Lenders to make a Loan (other than Revolving Loans made
pursuant to Section 2.9(c)), of Administrative Agent to issue any Support
Agreement or of any LC Issuer to issue any Lender Letter of Credit (including,
in each case, on the Closing Date) is subject to the satisfaction of the
following additional conditions:

 

(a)                                  in the case of a Revolving Loan Borrowing,
receipt by Administrative Agent of a Notice of Borrowing (or telephonic or
electronic notice, as permitted by Section 2.2(b)) in accordance with
Section 2.2(b) and, in the case of any Support Agreement or Lender Letter of
Credit, receipt by Administrative Agent of a Notice of LC Credit Event in
accordance with Section 2.9;

 

(b)                                 the fact that, immediately after such
borrowing and after application of the proceeds thereof or after such issuance,
the Revolving Loan Outstandings will not exceed the Revolving Loan Limit;

 

(c)                                  the fact that, immediately before and after
such borrowing or issuance, no Default or Event of Default shall have occurred
and be continuing; and

 

(d)                                 the fact that the representations and
warranties of each Credit Party contained in the Financing Documents shall be
true, correct and complete in all material respects on and as of the date of
such borrowing or issuance, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct as of such earlier date.

 

Each giving of a Notice of LC Credit Event hereunder, each giving of a Notice of
Borrowing which requests the making of a Loan hereunder and each acceptance by
Borrower of the proceeds of any Loan made hereunder shall, except as set forth
in the Notice of LC Credit Event or Notice of Borrowing, be deemed to be a
representation and warranty by Borrower on the date of such notice or acceptance
as to the facts specified in Sections 7.2(b), 7.2(c) and 7.2(d).

 

71

--------------------------------------------------------------------------------


 

ARTICLE 8
EVENTS OF DEFAULT

 

Section 8.1                                   Events of Default.

 

For purposes of the Financing Documents, the occurrence of any of the following
conditions and/or events, whether voluntary or involuntary, by operation of Law
or otherwise, shall constitute an “Event of Default”:

 

(a)                                  Borrower shall fail to pay when due any
principal, interest, premium or fee under any Financing Document or any other
amount payable under any Financing Document and, in the case of any such payment
(other than any principal payment or reimbursement obligation with respect of
any Letter of Credit), such failure shall continue unremedied for a period of
three Business Days;

 

(b)                                 Borrower shall fail to observe or perform
any covenant contained in Section 4.1, Section 4.3, Section 4.6, Section 4.7,
Section 4.9, Section 4.10, Article 5, or Article 6;

 

(c)                                  any Credit Party defaults in the
performance of or compliance with any term contained in this Agreement or in any
other Financing Document (other than occurrences described in other provisions
of this Section 8.1 for which a different grace or cure period is specified or
for which no grace or cure period is specified and thereby constitute immediate
Events of Default) and such default is not remedied or waived within thirty (30)
days after the earlier of (i) receipt by Borrower of notice from Administrative
Agent or Required Lenders of such default or (ii) actual knowledge of Borrower
or any other Credit Party of such default;

 

(d)                                 any representation, warranty, certification
or statement made by any Credit Party in any Financing Document or in any
certificate, financial statement or other document delivered pursuant to any
Financing Document is incorrect in any material respect when made (or deemed
made);

 

(e)                                  (i) failure of any Credit Party to pay when
due or within any applicable grace period any principal, interest or other
amount on Debt (other than the Loans) or Permitted Securities or in respect of
any Swap Contract, or the occurrence of any breach, default, condition or event
with respect to any Debt (other than the Loans) or in respect of any Permitted
Securities or in respect of any Swap Contract if the effect of such occurrence
is (A) to cause or to permit the holder or holders of any such Debt or Permitted
Securities, or the counterparty under any such Swap Contract, to cause Debt,
Permitted Securities or other liabilities to become or be declared immediately
due and payable or (B) to require any mandatory payment, purchase, redemption,
retirement, defeasance, surrender, cancellation or acquisition of Debt or
Permitted Securities or to require any Credit Party to offer to pay, purchase,
redeem, retire, defease, surrender, cancel or acquire Debt or Permitted
Securities, in the case of any or all of the foregoing under this clause (i) in
respect of Debt, Permitted Securities or Swap Contracts having an individual
principal amount in excess of $2,000,000 (or any amount, solely with respect to
Swap Contracts) or having an aggregate principal amount in excess of $2,000,000
(or any amount, solely with respect to Swap Contracts); provided that this
paragraph (e) shall not apply to (x) secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the

 

72

--------------------------------------------------------------------------------


 

property or assets securing such Indebtedness or (y) any payment, purchase,
redemption, retirement, defeasance, surrender, cancellation or acquisition of
Debt or Permitted Securities satisfied by the conversion, exchange or issuance
of Capital Stock permitted to be issued hereunder; or (ii) the occurrence of any
event requiring the prepayment of any subordinated Debt prior to the repayment
of the Obligations;

 

(f)                                    Borrower or any Credit Party shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar Law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

 

(g)                                 an involuntary case or other proceeding
shall be commenced against Borrower or any Credit Party seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar Law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of forty-five (45) days; or an order for relief shall be entered against
Borrower or any Credit Party under the federal bankruptcy laws as now or
hereafter in effect;

 

(h)                                 an ERISA Event shall have occurred that, in
the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

 

(i)                                     one or more judgments or orders for the
payment of money (not paid or fully covered by insurance maintained in
accordance with the requirements of this Agreement and as to which the relevant
insurance company has not denied coverage) aggregating in excess of $5,000,000
shall be rendered against Borrower or any or all Credit Parties and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgments or orders or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of any such judgments or orders, by
reason of a pending appeal, bond or otherwise, shall not be in effect;

 

(j)                                     a Change of Control shall occur;

 

(k)                                  any Lien created by any of the Security
Documents shall at any time fail to constitute a valid and (to the extent
perfection is obtained by filing) perfected Lien on a material portion of the
Collateral purported to be secured thereby, subject to no prior or equal Lien
except Permitted Liens, or any Credit Party shall so assert; or

 

(l)                                     any of the Financing Documents shall for
any reason fail to constitute the valid and binding agreement of any party
thereto, or any Credit Party shall so assert.

 

73

--------------------------------------------------------------------------------


 

Section 8.2                                   Acceleration and Suspension or
Termination of Revolving Loan Commitment.

 

Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent may, and shall, if so requested by Required Lenders, (i) by
notice to Borrower suspend or terminate the Revolving Loan Commitment and the
obligations of Administrative Agent and Lenders with respect thereto, in whole
or in part (and, if in part, such reduction shall be pro rata among Lenders
having a Revolving Loan Commitment Percentage) and/or (ii) by notice to Borrower
declare all or any portion of the Obligations to be, and such Obligations shall
thereupon become, immediately due and payable, with accrued interest thereon,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by Borrower and Borrower will pay the same; provided that in
the case of any of the Events of Default specified in Section 8.1(f) or
8.1(g) above, without any notice to Borrower or any other act by Administrative
Agent or Lenders, the Revolving Loan Commitment and the obligations of
Administrative Agent and Lenders with respect thereto shall thereupon terminate
and all of the Obligations shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by Borrower and Borrower will pay the same.

 

Section 8.3                                   Cash Collateral.

 

If an Acceleration Event shall have occurred, and so long as it continues, then
without any request or the taking of any other action by Administrative Agent or
Lenders, Borrower shall immediately comply with the provisions of
Section 2.9(e) with respect to the deposit of Cash Collateral to secure the
existing Letter of Credit Liabilities and future payment of related fees.

 

Section 8.4                                   Default Rate of Interest and
Suspension of LIBOR Rate Options.

 

At the election of Administrative Agent or Required Lenders, after the
occurrence of an Event of Default and for so long as it continues, (i) the Loans
and other Obligations shall bear interest at rates that are two percent (2.0%)
in excess of the rates otherwise payable under this Agreement, (ii) the fee
described in Section 2.9(b) shall increase by a rate that is two percent (2.0%)
in excess of the rate otherwise payable under such Section,  (iii) as the
Interest Periods for LIBOR Loans then in effect expire, such Loans shall be
converted into Base Rate Loans and (iv) the LIBOR election will not be available
to Borrower.

 

74

--------------------------------------------------------------------------------


 

Section 8.5                                   Setoff Rights.

 

During the continuance of any Event of Default, each Lender is hereby authorized
by Borrower at any time or from time to time, with reasonably prompt subsequent
notice to Borrower (any prior or contemporaneous notice being hereby expressly
waived) to set off and to appropriate and to apply any and all (i) balances held
by such Lender or any of such Lender’s Affiliates at any of its offices for the
account of Borrower or any of its Restricted Subsidiaries (regardless of whether
such balances are then due to Borrower or its Restricted Subsidiaries), and
(ii) other property at any time held or owing by such Lender to or for the
credit or for the account of Borrower or any of its Restricted Subsidiaries,
against and on account of any of the Obligations; except that no Lender shall
exercise any such right without the prior written consent of Administrative
Agent.  Any Lender exercising a right to set off shall purchase for cash (and
the other Lenders shall sell) interests in each of such other Lender’s Pro Rata
Share of the Obligations as would be necessary to cause all Lenders to share the
amount so set off with each other Lender in accordance with their respective Pro
Rata Share of the Obligations.  Borrower agrees, to the fullest extent permitted
by Law, that any Lender or any of such Lender’s Affiliates may exercise its
right to set off with respect to the Obligations as provided in this
Section 8.5.  In the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the LC Issuers, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

 

Section 8.6                                   Application of Proceeds.

 

(a)                                  As to Borrower.  Notwithstanding anything
to the contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Administrative Agent from or on behalf of Borrower or any guarantor
of all or any part of the Obligations, and, as between Borrower on the one hand
and Administrative Agent and Lenders on the other, Administrative Agent shall
have the continuing and exclusive right to apply and to reapply any and all
payments received against the Obligations in such manner as Administrative Agent
may deem advisable notwithstanding any previous application by Administrative
Agent.

 

(b)                                 After Event of Default.  Following the
occurrence and continuance of an Event of Default, but absent the occurrence and
continuance of an Acceleration Event, Administrative Agent shall apply any and
all payments received by Administrative Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Administrative Agent, in such
order as Administrative Agent may from time to time elect.  In the absence of
any specific election made by Administrative Agent pursuant to this clause (b),
payments and proceeds received by Administrative Agent pursuant to this clause
(b) shall be applied to the Obligations in the following order: first, to all
fees, costs, indemnities, liabilities, obligations and expenses incurred by or
owing to Administrative Agent with respect to this Agreement, the other
Financing Documents or the Collateral, second, to all fees, costs, indemnities
and expenses

 

75

--------------------------------------------------------------------------------


 

incurred by or owing to any Lender with respect to this Agreement, the other
Financing Documents or the Collateral, third, to accrued and unpaid interest on
the Obligations, fourth, to the principal amount of the Obligations then due and
owing, fifth, to provide Cash Collateral to secure any then outstanding Letter
of Credit Liabilities and payment of related fees; sixth, to provide Cash
Collateral to secure any other then outstanding Obligations, including
Obligations in respect of Swap Contracts, and seventh, to any other indebtedness
or obligations of Borrower owing to Administrative Agent or any Lender under the
Financing Documents.

 

(c)                                  After Acceleration Event.  Notwithstanding
anything to the contrary contained in this Agreement, if an Acceleration Event
shall have occurred, and so long as it continues, Administrative Agent shall
apply any and all payments received by Administrative Agent in respect of the
Obligations, and any and all proceeds of Collateral received by Administrative
Agent to the Obligations, in the following order: first, to all fees, costs,
indemnities, and expenses incurred by or owing to Administrative Agent with
respect to this Agreement, the other Financing Documents or the Collateral;
second, to all fees, costs, indemnities and expenses incurred by or owing to any
Lender with respect to this Agreement, the other Financing Documents or the
Collateral; third, to accrued and unpaid interest on the Obligations (including
any interest which, but for the provisions of the Bankruptcy Code, would have
accrued on such amounts); fourth, to the principal amount of the Obligations
outstanding, and to the Obligations owing to any Eligible Swap Counterparty in
respect of any Swap Contract; fifth, to provide Cash Collateral to secure any
and all Letter of Credit Liabilities and future payment of related fees, as
provided for in Section 2.9(e); and sixth, to any other indebtedness or
obligations of Borrower owing to Administrative Agent or any Lender under the
Financing Documents.

 

(d)                                 Residuary.  Any balance remaining after
giving effect to the applications set forth in this Section 8.6 shall be
delivered to Borrower or to whoever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct.  In carrying out any
of the applications set forth in this Section 8.6, (i) amounts received shall be
applied in the numerical order provided until exhausted prior to the application
to the next succeeding category and (ii) each of the Persons entitled to receive
a payment or Cash Collateral in any particular category shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant thereto
for such category.

 

ARTICLE 9
EXPENSES AND INDEMNITY

 

Section 9.1                                   Expenses.

 

Borrower hereby agrees to promptly pay (i) (x) all reasonable out-of-pocket
costs and expenses of Administrative Agent (including without limitation the
fees, costs and expenses of counsel to, and independent appraisers and
consultants retained by Administrative Agent) in connection with the
examination, review, due diligence investigation, documentation, negotiation,
closing and syndication of the transactions contemplated by the Financing
Documents, (y) costs and expenses of Administrative Agent (including without
limitation the fees, costs and expenses of counsel to, and independent
appraisers and consultants retained by Administrative Agent) in connection with
the performance by Administrative Agent of its rights and remedies under the
Financing Documents and in connection with the continued

 

76

--------------------------------------------------------------------------------


 

administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents and (B) any periodic public record searches conducted by or at the
request of Administrative Agent (including, without limitation, title
investigations, UCC searches, fixture filing searches, judgment, pending
litigation and tax lien searches and searches of applicable corporate, limited
liability,  partnership and related records concerning the continued existence,
organization and good standing of certain Persons), (ii) without limitation of
the preceding clause (i), all costs and expenses of Administrative Agent in
connection with the creation, perfection and maintenance of Liens pursuant to
the Financing Documents, (iii) without limitation of the preceding clause (i),
all costs and expenses of Administrative Agent in connection with
(A) protecting, storing, insuring, handling, maintaining or selling any
Collateral, (B) any litigation, dispute, suit or proceeding relating to any
Financing Document, and (C) any workout, collection, bankruptcy, insolvency and
other enforcement proceedings under any and all of the Financing Documents,
(iv) without limitation of the preceding clause (i), all costs and expenses of
Administrative Agent in connection with Administrative Agent’s reservation of
funds in anticipation of the funding of the initial Loans to be made hereunder,
provided that Borrower or any Affiliate has requested or consented to such
reservation of funds, and (v) all costs and expenses incurred by Lenders in
connection with any litigation, dispute, suit or proceeding relating to any
Financing Document and in connection with any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all Financing
Documents, provided, that to the extent that the costs and expenses referred to
in this clause (v) consist of fees, costs and expenses of counsel, Borrower
shall be obligated to pay such fees, costs and expenses for counsel to
Administrative Agent and for only one counsel acting for all Lenders (other than
Administrative Agent).

 

Section 9.2                                   Indemnity.

 

Borrower hereby agrees to indemnify, pay and hold harmless Administrative Agent,
Lenders and their respective Affiliates and the officers, directors, employees,
trustees, agents, investment advisors, collateral managers, servicers, and
counsel of Administrative Agent, Lenders and their respective Affiliates
(collectively called the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the fees and disbursements of counsel for such Indemnitee) in
connection with any investigative, response, remedial, administrative or
judicial matter or proceeding, whether or not such Indemnitee shall be
designated a party thereto and including any such proceeding initiated by or on
behalf of a Credit Party, and the reasonable expenses of investigation by
engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Administrative Agent or Lenders) asserting any right to payment for
the transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Financing Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any other Credit Party
or any other Person of any Hazardous Materials or any Hazardous Materials
Contamination, (B) arising out of or relating to the offsite disposal of any
materials generated or present on any such property or (C) arising out of or
resulting from the environmental condition of any such property or the
applicability of any governmental

 

77

--------------------------------------------------------------------------------


 

requirements relating to Hazardous Materials, whether or not occasioned wholly
or in part by any condition, accident or event caused by any act or omission of
Borrower or any other Credit Party, and (ii) proposed and actual extensions of
credit under this Agreement) and the use or intended use of the proceeds of the
Loans and Letters of Credit, except that Borrower shall have no obligation
hereunder to an Indemnitee with respect to any liability resulting from the
gross negligence or willful misconduct of such Indemnitee, as determined by a
final non-appealable judgment of a court of competent jurisdiction.  To the
extent that the undertaking set forth in the immediately preceding sentence may
be unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them. The obligations to indemnify and hold harmless the Indemnitees
shall terminate on the date (the “Indemnity Expiration”) that is two calendar
years following the later of (i) the Termination Date, or (ii) the date all
obligations have been irrevocably paid in full; provided that any such
obligation to indemnify and hold harmless shall not terminate with respect to
any matter arising before the Indemnity Expiration so long as an Indemnitee
delivers notice of such matter prior to the Indemnity Expiration.

 

Section 9.3                                   Exclusion from Indemnity.

 

The provisions of this Section 9 shall not apply to Taxes.

 

ARTICLE 10
ADMINISTRATIVE AGENT

 

Section 10.1                            Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes Administrative Agent to
enter into each of the Financing Documents to which it is a party (other than
this Agreement) on its behalf and to take such actions as Administrative Agent
on its behalf and to exercise such powers under the Financing Documents as are
delegated to Administrative Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto.  Subject to the terms of
Section 11.5 and to the terms of the other Financing Documents, Administrative
Agent is authorized and empowered to amend, modify, or waive any provisions of
this Agreement or the other Financing Documents on behalf of Lenders.  The
provisions of this Article 10 are solely for the benefit of Administrative Agent
and Lenders and neither Borrower nor any other Credit Party shall have any
rights as a third party beneficiary of any of the provisions hereof.  In
performing its functions and duties under this Agreement, Administrative Agent
shall act solely as agent of Lenders and does not assume and shall not be deemed
to have assumed any obligation toward or relationship of agency or trust with or
for Borrower or any other Credit Party.  Administrative Agent may perform any of
its duties hereunder, or under the Financing Documents, by or through its own
agents or employees.  Administrative Agent is authorized to appoint co-agents or
sub-agents to act for it in connection with any right or power under the
Financing Documents as are delegated to Administrative Agent by the terms
thereof in respect of any jurisdiction or any Collateral, and all provision
hereof benefiting Administrative Agent shall benefit such co-agents and
sub-agents, including provisions regarding indemnification.

 

78

--------------------------------------------------------------------------------


 

Section 10.2                            Administrative Agent and Affiliates.

 

Administrative Agent shall have the same rights and powers under the Financing
Documents as any other Lender and may exercise or refrain from exercising the
same as though it were not Administrative Agent, and Administrative Agent and
its Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Administrative Agent hereunder.

 

Section 10.3                            Action by Administrative Agent.

 

The duties of Administrative Agent shall be mechanical and administrative in
nature.  Administrative Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender.  Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Administrative Agent any obligations in respect of this Agreement or any of
the Financing Documents except as expressly set forth herein or therein.

 

Section 10.4                            Consultation with Experts.

 

Administrative Agent may consult with legal counsel, independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 

Section 10.5                            Liability of Administrative Agent.

 

Neither Administrative Agent nor any of its directors, officers, agents or
employees shall be liable to any Lender for any action taken or not taken by it
in connection with the Financing Documents, except that Administrative Agent
shall be liable with respect to its specific duties set forth hereunder, but
only to the extent of its own gross negligence or willful misconduct in the
discharge thereof as determined by a final non-appealable judgment of a court of
competent jurisdiction.  Neither Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any statement, warranty or representation
made in connection with any Financing Document or any borrowing hereunder,
(ii) the performance or observance of any of the covenants or agreements
specified in any Financing Document, (iii) the satisfaction of any condition
specified in any Financing Document, (iv) the validity, effectiveness,
sufficiency or genuineness of any Financing Document, any Lien purported to be
created or perfected thereby or any other instrument or writing furnished in
connection therewith, (v) the existence or non-existence of any Default or Event
of Default; or (vi) the financial condition of any Credit Party.  Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, statement, or other writing (which may be a bank wire,
telex, facsimile or electronic transmission or similar writing) believed by it
to be genuine or to be signed by the proper party or parties.  Administrative
Agent shall not be liable for any apportionment or distribution of payments made
by it in good faith and if any such apportionment or distribution is
subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount to which they

 

79

--------------------------------------------------------------------------------


 

are determined to be entitled (and such other Lenders hereby agree to return to
such Lender any such erroneous payments received by them).

 

Section 10.6                            Indemnification.

 

Each Lender shall, in accordance with its Pro Rata Share, indemnify
Administrative Agent (to the extent not reimbursed by Borrower) upon demand
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from Administrative
Agent’s gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction) that
Administrative Agent may suffer or incur in connection with the Financing
Documents or any action taken or omitted by Administrative Agent hereunder or
thereunder.  If any indemnity furnished to Administrative Agent for any purpose
shall, in the opinion of Administrative Agent, be insufficient or become
impaired, Administrative Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against even if so directed by Required
Lenders until such additional indemnity is furnished.

 

Section 10.7                            Right to Request and Act on
Instructions.

 

Administrative Agent may at any time request instructions from Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Financing Documents Administrative Agent is permitted or desires to
take or to grant, and if such instructions are promptly requested,
Administrative Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Financing Documents until it shall have received such
instructions from Required Lenders or all or such other portion of Lenders as
shall be prescribed by this Agreement.  Without limiting the foregoing, no
Lender shall have any right of action whatsoever against Administrative Agent as
a result of Administrative Agent acting or refraining from acting under this
Agreement or any of the other Financing Documents in accordance with the
instructions of Required Lenders (or all or such other portion of Lenders as
shall be prescribed by this Agreement) and, notwithstanding the instructions of
Required Lenders (or such other applicable portion of Lenders), Administrative
Agent shall have no obligation to take any action if it believes, in good faith,
that such action would violate applicable Law or exposes Administrative Agent to
any liability for which it has not received satisfactory indemnification in
accordance with the provisions of Section 10.6, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law.

 

Section 10.8                            Credit Decision.

 

Each Lender acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon Administrative Agent or any other
Lender, and based on such documents and information as it

 

80

--------------------------------------------------------------------------------


 

shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking any action under the Financing Documents.

 

Section 10.9                            Collateral Matters.

 

Lenders irrevocably authorize Administrative Agent, at its option and in its
discretion, to (i) release any Lien granted to or held by Administrative Agent
under any Security Document (A) upon termination of the Revolving Loan
Commitment and payment in full of all Obligations, the expiration, termination
or Cash Collateralization (to the satisfaction of Administrative Agent) of all
Letters of Credit and, to the extent required by Administrative Agent in its
sole discretion, the expiration, termination or Cash Collateralization (to the
satisfaction of Administrative Agent) of all Swap Contracts secured, in whole or
in part, by any Collateral, or (B) constituting property sold or disposed of as
part of or in connection with any disposition permitted under any Financing
Document (it being understood and agreed that Administrative Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the sale or other disposition of property being made in full
compliance with the provisions of the Financing Documents), (ii) release or
subordinate any Lien granted to or held by Administrative Agent under any
Security Document constituting property described in Section 5.2(d) (it being
understood and agreed that Administrative Agent may conclusively rely without
further inquiry on a certificate of a Responsible Officer as to the
identification of any property described in Section 5.2(d)), and (iii) the
Guaranty shall be terminated (and any Lenders Lien on the assets of such
Guarantor and the Equity Interests in such Guarantor shall be terminated) as to
any Guarantor at such time as such Guarantor shall have been designated an
Unrestricted Subsidiary pursuant to the Financing Documents or such Guarantor
shall be sold, merged, consolidated, dissolved or liquidated in accordance with
this Agreement.  Upon request by Administrative Agent at any time, Lenders will
confirm Administrative Agent’s authority to release and/or subordinate
particular types or items of Collateral pursuant to this Section 10.9.

 

Section 10.10                     Agency for Perfection.

 

Administrative Agent and each Lender hereby appoint each other Lender as agent
for the purpose of perfecting Administrative Agent’s security interest in assets
which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control.  Should any Lender
(other than Administrative Agent) obtain possession or control of any such
assets, such Lender shall notify Administrative Agent thereof, and, promptly
upon Administrative Agent’s request therefor, shall deliver such assets to
Administrative Agent or in accordance with Administrative Agent’s instructions
or transfer control to Administrative Agent in accordance with Administrative
Agent’s instructions.  Each Lender agrees that it will not have any right
individually to enforce or seek to enforce any Security Document or to realize
upon any Collateral for the Loans unless instructed to do so by Administrative
Agent (or consented to by Administrative Agent, as provided in Section 8.5), it
being understood and agreed that such rights and remedies may be exercised only
by Administrative Agent.

 

81

--------------------------------------------------------------------------------


 

Section 10.11                     Notice of Default.

 

Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default except with respect to defaults in
the payment of principal, interest and fees required to be paid to
Administrative Agent for the account of Lenders, unless Administrative Agent
shall have received written notice from a Lender or Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  Administrative Agent will notify each Lender
of its receipt of any such notice.  Administrative Agent shall take such action
with respect to such Default or Event of Default as may be requested by Required
Lenders, or Required Lenders (or all or such other portion of Lenders as shall
be prescribed by this Agreement) in accordance with the terms hereof.  Unless
and until Administrative Agent has received any such request, Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable or in the best interests of Lenders.

 

Section 10.12                     Successor Administrative Agent.

 

Administrative Agent may at any time give notice of its resignation to Lenders
and Borrower.  Upon receipt of any such notice of resignation, Required Lenders
shall have the right, in consultation with Borrower (so long as no Event of
Default exists), to appoint a successor Administrative Agent.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder and
notice of such acceptance to the retiring Administrative Agent, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, the retiring
Administrative Agent’s resignation shall become immediately effective and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder and under the other Financing Documents (if such
resignation was not already effective and such duties and obligations not
already discharged, as provided below in this paragraph).  The fees payable by
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between Borrower and such successor. 
If no such successor shall have been so appointed by Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of Lenders (but without any obligation)
appoint a successor Administrative Agent.  From and following the expiration of
such thirty (30) day period, Administrative Agent shall have the exclusive
right, upon one (1) Business Days’ notice to Borrower and Lenders, to make its
resignation effective immediately.  From and following the effectiveness of such
notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Financing Documents and
(ii) all payments, communications and determinations provided to be made by, to
or through Administrative Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Administrative
Agent as provided for above in this paragraph.  The provisions of this Agreement
shall continue in effect for the benefit of any retiring Administrative Agent
and its sub-agents after the effectiveness of its resignation hereunder and
under the other Financing Documents in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting or
was continuing to act as Administrative Agent.

 

82

--------------------------------------------------------------------------------


 

Section 10.13                     Disbursements of Revolving Loans; Payment and
Sharing of Payment.

 

(a)                                  Revolving Loan Advances, Payments and
Settlements; Interest and Fee Payments.

 

(i)                                     Unless the Administrative Agent shall
have been notified by telephone, confirmed in writing, by any Lender by 5:00
p.m. (Central time) on the day prior to the date of a proposed borrowing of
LIBOR Loans or by 12:30 p.m. (Central time) on the date of a proposed borrowing
of Base Rate Loans, that such Lender will not make available the amount that
would constitute its Applicable Percentage of such Borrowing on the date
specified therefor, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent and, in reliance upon
such assumption, make available to the Borrower a corresponding amount.  Each
Lender shall reimburse Administrative Agent on demand, in accordance with the
provisions of the immediately following paragraph, for all funds disbursed on
its behalf by Administrative Agent pursuant to the first sentence of this clause
(i), or if Administrative Agent so requests, each Lender will remit to
Administrative Agent its Pro Rata Share of any Revolving Loan before
Administrative Agent disburses the same to Borrower.  If Administrative Agent
elects to require that each Lender make funds available to Administrative Agent,
prior to a disbursement by Administrative Agent to Borrower, Administrative
Agent shall advise each Lender by telephone, facsimile or e-mail of the amount
of such Lender’s Pro Rata Share of the Revolving Loan requested by Borrower no
later than noon (Central time) on the date of funding of such Revolving Loan,
and each such Lender shall pay Administrative Agent on such date such Lender’s
Pro Rata Share of such requested Revolving Loan, in same day funds, by wire
transfer to the Payment Account, or such other account as may be identified by
Administrative Agent to Lenders from time to time.  If any Lender fails to pay
the amount of its Pro Rata Share within one (1) Business Day after
Administrative Agent’s demand, Administrative Agent shall promptly notify
Borrower, and Borrower shall immediately repay such amount to Administrative
Agent.  Any repayment required by Borrower pursuant to this Section 10.13 shall
be accompanied by accrued interest thereon from and including the date such
amount is made available to Borrower to but excluding the date of payment at the
rate of interest then applicable to Revolving Loans which are Base Rate Loans. 
Nothing in this Section 10.13 or elsewhere in this Agreement or the other
Financing Documents shall be deemed to require Administrative Agent to advance
funds on behalf of any Lender or to relieve any Lender from its obligation to
fulfill its commitments hereunder or to prejudice any rights that Administrative
Agent or Borrower may have against any Lender as a result of any default by such
Lender hereunder.

 

(ii)                                  On a Business Day of each week as selected
from time to time by Administrative Agent, or more frequently (including daily),
if Administrative Agent so elects (each such day being a “Settlement Date”),
Administrative Agent will advise each Lender by telephone, facsimile or e-mail
of the amount of each such Lender’s percentage interest of the Revolving Loan
balance as of the close of business of the Business Day immediately preceding
the Settlement Date.  In the event that payments are necessary to adjust the
amount of such Lender’s actual percentage interest of the Revolving Loan balance
to such Lender’s required percentage interest of the Revolving Loan balance as
of any Settlement Date, the party from which such payment is due shall pay
Administrative Agent, without setoff or discount, to the Payment Account not
later than noon (Central time) on the Business Day following the Settlement Date
the full amount necessary to make such adjustment.  Any obligation arising

 

83

--------------------------------------------------------------------------------


 

pursuant to the immediately preceding sentence shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever.  In the
event settlement shall not have occurred by the date and time specified in the
second preceding sentence, interest shall accrue on the unsettled amount at the
Federal Funds Rate, for the first three (3) days following the scheduled date of
settlement, and thereafter at the Base Rate plus the Base Rate Margin applicable
to Revolving Loans.

 

(iii)                               On each Settlement Date, Administrative
Agent shall advise each Lender by telephone, facsimile or e-mail of the amount
of such Lender’s percentage interest of principal, interest and fees paid for
the benefit of Lenders with respect to each applicable Revolving Loan, to the
extent of such Lender’s Revolving Loan Exposure with respect thereto, and shall
make payment to such Lender not later than noon (Central time) on the Business
Day following the Settlement Date of such amounts in accordance with wire
instructions delivered by such Lender to Administrative Agent, as the same may
be modified from time to time by written notice to Administrative Agent;
provided, that, in the case such Lender is a Defaulting Lender, Administrative
Agent shall be entitled to set off the funding short fall against that
Defaulting Lender’s respective share of all payments received from Borrower.

 

(iv)                              On the Closing Date, Administrative Agent, on
behalf of Lenders, may elect to advance to Borrower the full amount of the
initial Loans to be made on the Closing Date prior to receiving funds from
Lenders, in reliance upon each Lender’s commitment to make its Pro Rata Share of
such Loans to Borrower in a timely manner on such date.  If Administrative Agent
elects to advance the initial Loans to Borrower in such manner, Administrative
Agent shall be entitled to receive all interest that accrues on the Closing Date
on each Lender’s Pro Rata Share of such Loans unless Administrative Agent
receives such Lender’s Pro Rata Share of such Loans by 3:00 p.m. (Central time)
on the Closing Date.

 

(v)                                 The provisions of this Section 10.13(a)
shall be deemed to be binding upon Administrative Agent and Lenders
notwithstanding the occurrence of any Default or Event of Default, or any
insolvency or bankruptcy proceeding pertaining to Borrower or any other Credit
Party.

 

(b)                                 [Reserved]

 

(c)                                  Return of Payments.

 

(i)                                     If Administrative Agent pays an amount
to a Lender under this Agreement in the belief or expectation that a related
payment has been or will be received by Administrative Agent from Borrower and
such related payment is not received by Administrative Agent, then
Administrative Agent will be entitled to recover such amount from such Lender on
demand without setoff, counterclaim or deduction of any kind, together with
interest accruing on a daily basis at the Federal Funds Rate.

 

(ii)                                  If Administrative Agent determines at any
time that any amount received by Administrative Agent under this Agreement must
be returned to Borrower or paid to any other Person pursuant to any insolvency
Law or otherwise, then, notwithstanding any other term or condition of this
Agreement or any other Financing Document, Administrative Agent will not

 

84

--------------------------------------------------------------------------------


 

be required to distribute any portion thereof to any Lender.  In addition, each
Lender will repay to Administrative Agent on demand any portion of such amount
that Administrative Agent has distributed to such Lender, together with interest
at such rate, if any, as Administrative Agent is required to pay to Borrower or
such other Person, without setoff, counterclaim or deduction of any kind.

 

(d)                                 Defaulting Lenders.  The failure of any
Defaulting Lender to make any Revolving Loan or any payment required by it
hereunder shall not relieve any other Lender of its obligations to make such
Revolving Loan or payment, but neither any other Lender nor Administrative Agent
shall be responsible for the failure of any Defaulting Lender to make a
Revolving Loan or make any other payment required hereunder.  Notwithstanding
anything set forth herein to the contrary, a Defaulting Lender shall not have
any voting or consent rights under or with respect to any Financing Document or
constitute a “Lender” (or be included in the calculation of “Required Lenders”
hereunder) for any voting or consent rights under or with respect to any
Financing Document except that neither the Revolving Loan Commitment Amount of
such Lender nor such Lender’s portion of the Borrowing Base may be increased or
extended without the consent of such Lender.

 

(e)                                  Sharing of Payments.  If any Lender shall
obtain any payment or other recovery (whether voluntary, involuntary, by
application of setoff or otherwise) on account of any Loan (other than the
application of funds arising from the existence of a Defaulting Lender or
pursuant to the terms of Sections 2.7(e)(v) or Section 2.14) in excess of its
pro rata share of payments entitled pursuant to the other provisions of this
Section 10.13, such Lender shall purchase from the other Lenders such
participations in extensions of credit made by such other Lenders (without
recourse, representation or warranty) as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest.  Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this clause
(e) may, to the fullest extent permitted by Law, exercise all its rights of
payment (including pursuant to Section 8.5) with respect to such participation
as fully as if such Lender were the direct creditor of Borrower in the amount of
such participation.  If under any applicable bankruptcy, insolvency or other
similar Law, any Lender receives a secured claim in lieu of a setoff to which
this clause (e) applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of Lenders entitled under this clause (e) to share in the benefits of any
recovery on such secured claim.

 

85

--------------------------------------------------------------------------------


 

Section 10.14                     Right to Perform, Preserve and Protect.

 

If any Credit Party fails to perform any obligation hereunder or under any other
Financing Document, Administrative Agent itself may, but shall not be obligated
to, cause such obligation to be performed at Borrower’s expense.  Administrative
Agent is further authorized by Borrower and Lenders to make expenditures from
time to time which Administrative Agent, in its reasonable business judgment,
deems necessary or desirable to (i) preserve or protect the business conducted
by Borrower, the Collateral, or any portion thereof and/or (ii) enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations.  Borrower hereby agrees to reimburse Administrative Agent on demand
for any and all costs, liabilities and obligations incurred by Administrative
Agent pursuant to this Section 10.13.  Each Lender hereby agrees to indemnify
Administrative Agent upon demand for any and all costs, liabilities and
obligations incurred by Administrative Agent pursuant to this Section 10.14, in
accordance with the provisions of Section 10.6.

 

Section 10.15                     Additional Titled Agents.

 

Except for rights and powers, if any, expressly reserved under this Agreement to
any bookrunner, arranger or to any titled agent named on the cover page of this
Agreement, other than Administrative Agent (collectively, the “Additional Titled
Agents”), and except for obligations, liabilities, duties and responsibilities,
if any, expressly assumed under this Agreement by any Additional Titled Agent,
no Additional Titled Agent, in such capacity, has any rights, powers,
liabilities, duties or responsibilities hereunder or under any of the other
Financing Documents.  Without limiting the foregoing, no Additional Titled Agent
shall have nor be deemed to have a fiduciary relationship with any Lender.  At
any time that any Lender serving (or whose Affiliate is serving) as an
Additional Titled Agent shall have transferred to any other Person (other than
any Affiliates) all of its interests in the Loans and in the Revolving Loan
Commitment, such Person shall be deemed to have concurrently resigned as such
Additional Titled Agent.

 

Section 10.16                     Funding and Settlement Provisions Applicable
When Non-Funding Lenders Exist.

 

So long as Required Lenders have not waived the conditions to the funding of
Revolving Loans set forth in Section 7.2 (nor waived an Event of Default for
purposes of satisfying such conditions), any Lender may deliver a notice to each
of Administrative Agent stating that such Lender shall cease making Revolving
Loans due to the non-satisfaction of one or more conditions to funding Revolving
Loans set forth in Section 7.2, and specifying any such non-satisfied
conditions.  Any Lender delivering any such notice shall become a non-funding
Lender (a “Non-Funding Lender”) for purposes of this Agreement commencing on the
Business Day following receipt by Administrative Agent of such notice, and shall
cease to be a Non-Funding Lender on the date on which (i) such Lender has either
revoked the effectiveness of such notice or acknowledged in writing to each of
Administrative Agent the satisfaction of the condition(s) specified in such
notice, or (ii) Required Lenders waive the conditions to the funding of such
Revolving Loans set forth in Section 7.2 giving rise to such notice by
Non-Funding Lender.  Each Non-Funding Lender shall remain a Lender for purposes
of this Agreement to the extent that such Non-Funding Lender has Revolving Loans
Outstanding in excess of zero; provided,

 

86

--------------------------------------------------------------------------------


 

that during any period of time that any Non-Funding Lender exists, and
notwithstanding any provision to the contrary set forth herein, the following
provisions shall apply:

 

(a)                                  For purposes of determining the Pro Rata
Share of each Lender under clause (v) of the definition of such term, each
Non-Funding Lender shall be deemed to have a Revolving Loan Commitment Amount as
in effect immediately before such Lender became a Non-Funding Lender.

 

(b)                                 Except as provided in clause (a) above, the
Revolving Loan Commitment Amount of each Non-Funding Lender shall be deemed to
be zero.

 

(c)                                  The Revolving Loan Commitment at any date
of determination during such period shall be deemed to be equal to the sum of
(i) the aggregate Revolving Loan Commitment Amounts of all Lenders, other than
the Non-Funding Lenders as of such date, plus (ii) the aggregate Revolving Loan
Outstandings of all Non-Funding Lenders as of such date.

 

(d)                                 Administrative Agent shall have no right to
make or disburse Revolving Loans for the account of any Non-Funding Lender
pursuant to Section 10.12, or to assume that any Non-Funding Lender will fund
its Pro Rata Share of any Revolving Loans requested by Borrower during such
period.

 

(e)                                  Administrative Agent shall have no right to
make or disburse Revolving Loans for the account of any Non-Funding Lender
pursuant to Section 2.2(c) to pay interest, fees, expenses and other charges of
any Credit Party, other than reimbursement obligations that have arisen pursuant
to Section 2.9(c) in respect of Letters of Credit issued at the time such
Non-Funding Lender was not then a Non-Funding Lender.

 

(f)                                    [Reserved].

 

(g)                                 Administrative Agent shall have no right to
(i) make or disburse Revolving Loans as provided in Section 2.2(c) for the
account of any Lender that was a Non-Funding Lender at the time of issuance of
any Letter of Credit for which funding or reimbursement obligations have arisen
pursuant to Section 2.9(c), or (ii) assume that any Lender that was a
Non-Funding Lender at the time of issuance of such Letter of Credit will fund
any portion of the Revolving Loans to be funded pursuant to Section 2.9(c) in
respect of such Letter of Credit.  In addition, no Lender that was a Non-Funding
Lender at the time of issuance of any Letter of Credit for which funding or
reimbursement obligations have arisen pursuant to Section 2.9(c), shall have an
obligation to fund any portion of the Revolving Loans to be funded pursuant to
Section 2.9(c) in respect to such Letter of Credit, or to make any payment to
Administrative Agent or the LC Issuer, as applicable, under Section 2.9(f)(iii)
in respect of such Letter of Credit, or be deemed to have purchased any interest
or participation in such Letter of Credit from Administrative Agent or the LC
Issuer, as applicable, under Section 2.9(f)(i) or (ii).

 

(h)                                 To the extent that Administrative Agent
applies proceeds of Collateral or other payments received by Administrative
Agent to repayment of Revolving Loans pursuant to Section 8.6, such payments and
proceeds shall be applied first in respect of Revolving Loans made at the time
any Non-Funding Lenders exist, and second in respect of all other outstanding
Revolving Loans.

 

87

--------------------------------------------------------------------------------


 

ARTICLE 11
MISCELLANEOUS

 

Section 11.1                            Survival.

 

All agreements, representations and warranties made herein and in every other
Financing Document shall survive the execution and delivery of this Agreement
and the other Financing Documents and the other Financing Documents.  The
provisions of Sections 2.13 and 2.14 and Articles 9, 10 and 11 shall survive the
payment of the Obligations (both with respect to any Lender and all Lenders
collectively) and any termination of this Agreement.

 

Section 11.2                            No Waivers.

 

No failure or delay by Administrative Agent or any Lender in exercising any
right, power or privilege under any Financing Document shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein and therein provided shall be
cumulative and not exclusive of any rights or remedies provided by Law.  Any
reference in any Financing Document to the “continuing” nature of any Event of
Default shall not be construed as establishing or otherwise indicating that
Borrower or any other Credit Party has the independent right to cure any such
Event of Default, but is rather presented merely for convenience should such
Event of Default be waived in accordance with the terms of the applicable
Financing Documents.

 

Section 11.3                            Notices.

 

(a)                                  All notices, requests and other
communications to any party hereunder shall be in writing (including prepaid
overnight courier, facsimile transmission, e mail, electronic submissions or
similar writing) and shall be given to such party at its address, facsimile
number or e mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
Assignment Agreement or in a notice delivered to Borrower and Administrative
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Administrative Agent and Borrower; provided, that
notices, requests or other communications shall be permitted by e mail or other
electronic submissions only in accordance with the provisions of Section
11.3(b).  Each such notice, request or other communication shall be effective
(i) if given by facsimile, when such notice is transmitted to the facsimile
number specified by this Section and the sender receives a confirmation of
transmission from the sending facsimile machine, (ii) if given by e-mail or
other electronic submissions, as set forth in Section 11.3(c) or (iii) if given
by mail, prepaid overnight courier or any other means, when received at the
applicable address specified by this Section.

 

(b)                                 Notices and other communications to the
parties hereto may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) provided, that (i) the
foregoing shall not apply to notices sent directly to any party hereto if such
party has notified Administrative Agent that it has elected not to receive
notices by electronic communication (which election may be limited to particular
notices) and (ii) no Notices of

 

88

--------------------------------------------------------------------------------


 

Borrowing, Notices of LC Credit Event or any notices regarding request for
advances hereunder shall be permitted to be delivered or furnished by Borrower
by electronic communication unless made in accordance with specific procedures
approved from time to time by Administrative Agent.

 

(c)                                  Unless Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor,
provided, that if any such notice or other communication is not sent or posted
during normal business hours, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day.

 

Section 11.4                            Severability.

 

In case any provision of or obligation under this Agreement or any other
Financing Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 11.5                            Amendments and Waivers.

 

(a)                                  General Provisions.  No provision of this
Agreement or any other Financing Document may be amended, waived or otherwise
modified unless such amendment, waiver or other modification is in writing and
is signed or otherwise approved by Borrower and Required Lenders (and, if the
rights or duties of Administrative Agent and/or LC Issuer are affected thereby,
by Administrative Agent and/or LC Issuer, as the case may be); provided that no
such amendment, waiver or other modification shall, unless signed or otherwise
approved in writing by all Lenders directly affected thereby, (A) reduce the
principal of, rate of interest on or any fees with respect to any Loan or
Reimbursement Obligation or forgive any principal, interest or fees with respect
to any Loan or Reimbursement Obligation, (B) postpone the date fixed for, or
waive, any payment (other than a payment pursuant to Section 2.3(b), (c) or (d))
of principal of any Loan, or of any Reimbursement Obligation or of interest on
any Loan or any Reimbursement Obligation or any fees hereunder or postpone the
date of termination of the commitment of any Lender hereunder, (C) increase the
Revolving Loan Commitment Amount of a Lender (or reinstate any Revolving Loan
Commitment Amount of a Lender terminated pursuant to Section 8.2), (D) change
the definition of the term Required Lenders or the percentage of Lenders which
shall be required for Lenders to take any action hereunder, (E) release all or
substantially all of the Collateral, authorize Borrower to sell or otherwise
dispose of all or substantially all of the Collateral or release any guarantor
of all or any portion of the Obligations of its Guarantee obligations with
respect thereto, except, in each case with respect to this clause (E), as
otherwise may be provided in this Agreement or the other Financing Documents
(including in connection with any disposition permitted hereunder), (F) amend,
waive or otherwise modify this Section 11.5(a) or the definitions of the terms
used in this Section 11.5(a) insofar as the definitions affect

 

89

--------------------------------------------------------------------------------


 

the substance of this Section 11.5(a); or (G) consent to the assignment,
delegation or other transfer by any Credit Party of any of its rights and
obligations under any Financing Document or release Borrower of its payment
obligations under any Financing Document, except, in each case with respect to
this clause (G), pursuant to a merger or consolidation permitted pursuant to
this Agreement.  It is hereby understood and agreed that all Lenders shall be
deemed directly affected by an amendment, waiver or other modification of the
type described in the preceding clauses (D), (E), (F) and (G) of the preceding
sentence.

 

(b)                                 Eligible Swap Counterparty Consent Rights. 
Without limitation of the provisions of the preceding clause (a), no waiver,
amendment or other modification to this Agreement shall, unless signed by each
Eligible Swap Counterparty then in existence, modify the provisions of Section
8.6 in any manner adverse to the interests of each such Eligible Swap
Counterparty.

 

Section 11.6                            Assignments; Participations; Replacement
of Lenders.

 

(a)                                  Assignments.

 

(i)                                     Any Lender may at any time assign to one
or more Eligible Assignees all or any portion of such Lender’s Loans and
interest in the Revolving Loan Commitment, together with all related obligations
of such Lender hereunder.  Except as Administrative Agent may otherwise agree,
the amount of any such assignment (determined as of the date of the applicable
Assignment Agreement or, if a “Trade Date” is specified in such Assignment
Agreement, as of such Trade Date) shall be in a minimum aggregate amount equal
to $5,000,000 or, if less, the assignor’s entire interests in the Revolving Loan
Commitment and outstanding Loans; provided, that, in connection with
simultaneous assignments to two or more related Approved Funds, such Approved
Funds shall be treated as one assignee for purposes of determining compliance
with the minimum assignment size referred to above.  Borrower and Administrative
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned to an Eligible Assignee until
Administrative Agent shall have received and accepted an effective Assignment
Agreement executed, delivered and fully completed by the applicable parties
thereto, such other information regarding such Eligible Assignee as
Administrative Agent reasonably shall require and a processing fee of $3,500;
provided, only one processing fee shall be payable in connection with
simultaneous assignments to two or more related Approved Funds.

 

(ii)                                  From and after the date on which the
conditions described above have been met, (A) such Eligible Assignee shall be
deemed automatically to have become a party hereto and, to the extent of the
interests assigned to such Eligible Assignee pursuant to such Assignment
Agreement, shall have the rights and obligations of a Lender hereunder and (B)
the assigning Lender, to the extent that rights and obligations hereunder have
been assigned by it pursuant to such Assignment Agreement, shall be released
from its rights and obligations hereunder (other than those that survive
termination pursuant to Section 11.1), provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been Defaulting Lender.  Upon the
request of the Eligible Assignee (and, as applicable, the assigning Lender)
pursuant to an effective Assignment Agreement, Borrower shall execute and
deliver to Administrative Agent for delivery to the Eligible Assignee (and, as
applicable, the assigning Lender) Notes in the aggregate principal amount of the
Eligible

 

90

--------------------------------------------------------------------------------


 

Assignee’s percentage interest in the Revolving Loan Commitment (and, as
applicable, Notes in the principal amount of that portion of the Revolving Loan
Commitment retained by the assigning Lender).  Upon receipt by the assigning
Lender of such Note, the assigning Lender shall return to Borrower any prior
Note held by it.

 

(iii)                               Administrative Agent, acting solely for this
purpose as an agent of Borrower, shall maintain at its offices located in
Chicago, Illinois a copy of each Assignment Agreement delivered to it and a
register for the recordation of the names and addresses of each Lender, and the
commitments of, and principal amount of the Loans owing to, such Lender pursuant
to the terms hereof.  The entries in such register shall be conclusive, and
Borrower, Administrative Agent and Lenders may treat each Person whose name is
recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  Such
register shall be available for inspection by Borrower and any Lender, at any
reasonable time upon reasonable prior notice to Administrative Agent.

 

(iv)                              Notwithstanding the foregoing provisions of
this Section 11.6(a) or any other provision of this Agreement, any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(v)                                 Notwithstanding the foregoing provisions of
this Section 11.6(a) or any other provision of this Agreement, Administrative
Agent has the right, but not the obligation, to effectuate assignments of Loans
and Revolving Loan Commitments via an electronic settlement system acceptable to
Administrative Agent as designated in writing from time to time to Lenders by
Administrative Agent (the “Settlement Service”).  At any time when
Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this Section 11.6(a).  Each assigning Lender and proposed Eligible
Assignee shall comply with the requirements of the Settlement Service in
connection with effecting any assignment of Loans and Revolving Loan Commitments
pursuant to the Settlement Service.  With the prior approval of each of
Administrative Agent and Borrower, as applicable, Administrative Agent’s and
Borrower’s approval of such Eligible Assignee shall be deemed to have been
automatically granted with respect to any transfer effected through the
Settlement Service.  Assignments and assumptions of the Loans and Revolving Loan
Commitments shall be effected by the provisions otherwise set forth herein until
Administrative Agent notifies Lenders of the Settlement Service as set forth
herein.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including

 

91

--------------------------------------------------------------------------------


 

funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each LC Issuer
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Revolving Loan
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(b)                                 Participations.

 

Any Lender may at any time, without the consent of, or notice to, Borrower or
Administrative Agent, sell to one or more Persons participating interests in its
Loans, commitments or other interests hereunder (any such Person, a
“Participant”).  In the event of a sale by a Lender of a participating interest
to a Participant, (i) such Lender’s obligations hereunder shall remain unchanged
for all purposes, (ii) Borrower and Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations hereunder and (iii) all amounts payable by Borrower shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender.  No Participant shall have any direct or indirect
voting rights hereunder except with respect to any event described in Section
11.5 expressly requiring the unanimous vote of all Lenders or, as applicable,
all affected Lenders.  Borrower agrees that if amounts outstanding under this
Agreement are due and payable (as a result of acceleration or otherwise), each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement and with respect to
any Letter of Credit to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement; provided
that such right of set-off shall be subject to the obligation of each
Participant to share with Lenders, and Lenders agree to share with each
Participant, as provided in Section 8.5.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any
Financing Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

92

--------------------------------------------------------------------------------


 

(c)                                  Replacement of Lenders.

 

Within thirty (30) days after (i) receipt by Administrative Agent of notice and
demand from any Lender for payment of additional costs as provided in Sections
2.7(e)(v) or Section 2.14, which demand shall not have been revoked,
(ii) Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.13,
(iii) any Lender is a Defaulting Lender, or (iv) any failure by any Lender to
consent to a requested amendment, waiver or modification to any Financing
Document in which Required Lenders have already consented to such amendment,
waiver or modification but the consent of each Lender, or each Lender affected
thereby, is required with respect thereto, (each relevant Lender in the
foregoing clauses (i) through (iv) being an “Affected Lender”) each of Borrower
and Administrative Agent may, at its option, notify such Affected Lender and, in
the case of Borrower election, Administrative Agent, of such Person’s intention
to obtain, at Borrower’s expense, a replacement Lender (“Replacement Lender”)
for such Lender, which Replacement Lender shall be an Eligible Assignee and, in
the event the Replacement Lender is to replace an Affected Lender described in
the preceding clause (iv), such Replacement Lender consents to the requested
amendment, waiver or modification making the replaced Lender an Affected
Lender.  In the event Borrower or Administrative Agent, as applicable, obtains a
Replacement Lender within ninety (90) days following notice of its intention to
do so, the Affected Lender shall sell, at par, and assign all of its Loans and
funding commitments hereunder to such Replacement Lender in accordance with the
procedures set forth in Section 11.6(a); provided, that (A) Borrower shall have,
as applicable, reimbursed such Lender for its increased costs and additional
payments for which it is entitled to reimbursement under any of Sections
2.7(e)(v), 2.13 or Section 2.14, as applicable, of this Agreement through the
date of such sale and assignment and (B) Borrower shall pay to Administrative
Agent the $3,500 processing fee in respect of such assignment.  In the event
that a replaced Lender does not execute an Assignment Agreement pursuant to
Section 11.6(a) within five (5) Business Days after receipt by such replaced
Lender of notice of replacement pursuant to this Section 11.6(c) and
presentation to such replaced Lender of an Assignment Agreement evidencing an
assignment pursuant to this Section 11.6(c), such replaced Lender shall be
deemed to have consented to the terms of such Assignment Agreement, and any such
Assignment Agreement executed by Administrative Agent, the Replacement Lender
and, to the extent required pursuant to Section 11.6(a), Borrower, shall be
effective for purposes of this Section 11.6(c) and Section 11.6(a). Upon any
such assignment and payment, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof, other than with respect to such rights and
obligations that survive termination as set forth in Section 11.1.

 

(d)                                 Credit Party Assignments.

 

Except as provided in Section 11.5(a)(F), no Credit Party may assign, delegate
or otherwise transfer any of its rights or other obligations hereunder or under
any other Financing Document without the prior written consent of Administrative
Agent and each Lender.

 

Section 11.7                            Headings.

 

Headings and captions used in the Financing Documents (including the Exhibits,
Schedules and Annexes hereto and thereto) are included for convenience of
reference only and shall not be given any substantive effect.

 

93

--------------------------------------------------------------------------------


 

Section 11.8                            Confidentiality.

 

Administrative Agent and each Lender shall hold all non-public information
regarding the Credit Parties and their respective businesses in accordance with
such Person’s customary procedures for handling information of such nature,
except that disclosure of such information may be made (i) to their respective
agents, employees, Subsidiaries, Affiliates, attorneys, auditors, professional
consultants, rating agencies, insurance industry associations and portfolio
management services, (ii) to prospective transferees or purchasers of any
interest in the Loans, and to prospective contractual counterparties (or the
professional advisors thereto) in Swap Contracts permitted hereby, provided that
any such Persons shall have agreed to be bound by the provisions of this Section
11.8, (iii) as required by Law, subpoena, judicial order or similar order and in
connection with any litigation, (iv) as may be required in connection with the
examination, audit or similar investigation of such Person and (v) to a Person
that is a trustee, investment advisor, collateral manager, servicer, noteholder
or secured party in a Securitization (as hereinafter defined) in connection with
the administration, servicing and reporting on the assets serving as collateral
for such Securitization. For the purposes of this Section, “Securitization”
shall mean a public or private offering by a Lender or any of its Affiliates or
their respective successors and assigns, of Capital Stock which represent an
interest in, or which are collateralized, in whole or in party, by the Loans. 
Confidential information shall not include information that either (A) is in the
public domain, or becomes part of the public domain after disclosure to such
Person through no fault of such Person, or (B) is disclosed to such Person by a
Person other than a Credit Party, provided Administrative Agent does not have
actual knowledge that such Person is prohibited from disclosing such
information.  The obligations of Administrative Agent and Lenders under this
Section 11.8 shall supersede and replace the obligations of Administrative Agent
and Lenders under any confidentiality agreement in respect of this financing
executed and delivered by Administrative Agent or any Lender prior to the date
hereof.

 

Section 11.9                            Waiver of Consequential and Other
Damages.

 

To the fullest extent permitted by applicable Law, Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Financing Documents or the transactions contemplated
hereby or thereby.

 

Section 11.10                     Marshaling; Payments Set Aside.

 

Neither Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in payment of any or all of the Obligations.  To the extent
that Borrower makes any payment or Administrative Agent enforces its Liens or
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such enforcement or set-off is

 

94

--------------------------------------------------------------------------------


 

subsequently invalidated, declared to be fraudulent or preferential, set aside,
or required to be repaid by anyone, then to the extent of such recovery, the
Obligations or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefore, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or set-off had
not occurred.

 

Section 11.11                     GOVERNING LAW; SUBMISSION TO JURISDICTION.

 

EXCEPT AS OTHERWISE SET FORTH IN THE MORTGAGES, THE FIRST AMENDMENTS TO
MORTGAGES AND THE ASSIGNMENT OF NOTES AND LIENS, THIS AGREEMENT, EACH NOTE AND
EACH OTHER FINANCING DOCUMENT, AND ALL MATTERS RELATING HERETO OR THERETO OR
ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE),
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.  BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, STATE
OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO ADMINISTRATIVE AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. 
BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.  BORROWER HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN THIS
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED.

 

Section 11.12                     WAIVER OF JURY TRIAL.

 

EACH OF BORROWER, ADMINISTRATIVE AGENT AND LENDERS HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.  EACH OF BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT
AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH OF BORROWER, ADMINISTRATIVE AGENT
AND EACH LENDER WARRANTS AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF
REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL,

 

95

--------------------------------------------------------------------------------


 

AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

Section 11.13                     Publication; Advertisement.

 

Each Lender and each Credit Party hereby authorizes each Arranger to publish the
name of such Lender and Credit Party, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which such Arranger elects to submit for
publication.  In addition, each Lender and each Credit Party agrees that each
Arranger may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Closing Date.  With respect to any of the foregoing, each Arranger shall provide
Borrower with an opportunity to review and confer with such Arranger regarding
the contents of any such tombstone, advertisement or information, as applicable,
prior to its submission for publication and, following such review period, such
Arranger may, from time to time, publish such information in any media form
desired by such Arranger, until such time that Borrower shall have requested
such Arranger cease any such further publication.

 

Section 11.14                     Counterparts; Integration.

 

This Agreement and the other Financing Documents may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Signatures by
facsimile shall bind the parties hereto.  This Agreement and the other Financing
Documents constitute the entire agreement and understanding among the parties
hereto and supersede any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

 

Section 11.15                     No Strict Construction.

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

Section 11.16                     USA PATRIOT Act Notification.

 

Administrative Agent (for itself and not on behalf of any Lender) and each
Lender hereby notifies Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record certain information and
documentation that identifies Borrower, which information includes the name and
address of Borrower and such other information that will allow Administrative
Agent or such Lender, as applicable, to identify Borrower in accordance with the
USA PATRIOT Act.

 

96

--------------------------------------------------------------------------------


 

Section 11.17                     Amendment and Restatement.

 

This Agreement, the Notes the Guaranty and the Mortgages entered into on the
date hereof are in amendment and restatement, but not novation of the Existing
Credit Facility and the notes, guarantees and mortgages executed in connection
therewith.

 

97

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

By:

/s/ Timothy A. Larkin

 

Name: Timothy A. Larkin

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

Address:

1114 Avenue of the Americas

 

 

34th Floor

 

 

New York, NY 10036

 

 

Attention: David Fleming, Esq.

 

 

Secretary and General Counsel

 

 

 

Facsimile number: (212) 697-9466

 

E-mail Address:dfleming@warrenresources.com

 

Taxpayer Identification Number: 11-3024080

 

 

 

Borrower’s Account Designation:

 

 

 

JPMorgan Chase Bank

 

One Chase Plaza

 

New York, NY 10081

 

ABA No.: 021000021

 

Account No.: 459-1-517471

 

Account Name:  Warren Resources, Inc.

 

1114 Avenue of the Americas, 34th Floor

 

New York, NY 10036

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as Administrative Agent

 

and LC Issuer

 

 

 

By:

/s/ Gumaro Tijerina

 

 

Gumaro Tijerina

 

 

Director

 

 

 

 

 

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

By:

/s/ Gumaro Tijerina

 

 

Gumaro Tijerina

 

 

Director

 

 

 

 

 

Address for Notices:

 

700 Louisiana Street, Suite 4400

 

Houston, Texas 77002-2792

 

Attention: Gumaro Tijerina

 

Facsimile No.: (713) 223-4007

 

Telephone No.: (713) 546-9744

 

 

 

Address for Domestic Office and LIBOR Office:

 

Bank of Montreal

 

115 S. LaSalle - 17th Floor West

 

Chicago, IL 60603

 

Attention: Terri Mikula, BMO Agency Services

 

Facsimile No.: (312) 461-3458

 

Telephone No.: (312) 461-2290

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

/s/ Daniel K. Hansen

 

 

Name: Daniel K. Hansen

 

 

Title: Vice President

 

 

 

 

 

 

 

 

Address: 950 17th St., 8th Floor DN-CO-T8E

 

 

Denver, Colorado 80202

 

 

 

 

 

Facsimile Number: 303-585-4362

 

 

E-Mail Address: dan.hansen@usbank.com

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A.

 

 

 

By:

/s/ Nancy M. Mak

 

 

Name: Nancy M. Mak

 

 

Title: Vice President

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

201 St. Charles Avenue, 29th Floor

 

 

New Orleans, Louisiana 70130

 

 

Attention: Nancy Moragas

 

 

Facsimile No.: (504) 533-2863

 

 

Telephone No.: (504) 533-5594

 

--------------------------------------------------------------------------------


 

 

BANK OF SCOTLAND PLC, NEW YORK

 

BRANCH

 

 

 

By:

/s/ Julia R. Franklin

 

 

Name: Julia R. Franklin

 

 

Title: Vice President

 

 

 

 

 

Address for Notices:

 

 

 

 

 

1095 Avenue f the Americas, 35th

 

 

New York, NY 10036

 

 

Attention: Banking Operations

 

 

Facsimile No.: (212) 479-2807

 

 

Telephone No.: (212) 450-0876

 

 

 

 

 

With a copy to:

 

 

 

 

 

1021 Main Street, Suite 1370

 

 

Houston, Texas 77002

 

 

Attention: Byron Cooley

 

 

Facsimile No.: (713) 650-0036

 

 

Telephone No.: (713) 651-9714

 

--------------------------------------------------------------------------------


 

 

BOKF, N.A. DBA BANK OF OKLAHOMA

 

 

 

By:

/s/ Guy C. Evangelista

 

 

Guy C. Evangelista

 

 

Senior Vice President

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

1675 Broadway, Suite 1650

 

 

Denver, Colorado 80202

 

 

Attention: Guy C. Evangelista

 

 

Facsimile No.: (303) 864-7349

 

 

Telephone No.: (303) 864-7347

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

By:

/s/ James A. Morgan

 

 

Name: James A. Morgan

 

 

Title: Vice President

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

1717 Main Street, 4th Floor

 

 

Dallas, Texas 75021

 

 

Attention: John Lesikar

 

 

Facsimile No.: (214) 462-4240

 

 

Telephone No.: (214) 462-4341

 

--------------------------------------------------------------------------------


 

Annex A

 

Commitment Annex
(as of the Closing Date)

 

Lender

 

Revolving
Loan
Commitment
Amount

 

Initial
Borrowing
Base

 

Revolving Loan
Commitment
Percentage

 

BMO Harris Financing, Inc.

 

$

60,000,000

 

$

26,000,000

 

20

%

U.S. Bank National Association

 

$

60,000,000

 

$

26,000,000

 

20

%

Capital One, N.A.

 

$

54,000,000

 

$

23,400,000

 

18

%

Bank of Scotland plc, New York Branch

 

$

42,000,000

 

$

18,200,000

 

14

%

BOKF, NA dba Bank of Oklahoma

 

$

42,000,000

 

$

18,200,000

 

14

%

Comerica Bank

 

$

42,000,000

 

$

18,200,000

 

14

%

TOTALS

 

$

300,000,000

 

$

130,000,000

 

100

%

 

--------------------------------------------------------------------------------